Exhibit 10.1

 

Execution Version

 

 

CREDIT AND GUARANTY AGREEMENT

 

by and among

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

as Borrower,

 

ACRC HOLDINGS LLC, ACRC MEZZ HOLDINGS LLC, ACRC CP INVESTOR LLC and ACRC
WAREHOUSE HOLDINGS LLC

 

as Guarantors,

 

THE LENDERS PARTIES HERETO FROM TIME TO TIME

 

as the Lenders,

 

HIGHBRIDGE PRINCIPAL STRATEGIES, LLC,

 

together with its successors and assigns

 

as the Administrative Agent

 

and

 

DBD CREDIT FUNDING LLC,

 

together with its successors and assigns

 

as the Collateral Agent

 

Dated as of December 9, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITION AND CONSTRUCTION

1

 

 

1.1

Definitions

1

1.2

Construction

34

1.3

Accounting Terms; GAAP; Pro Forma Calculations

35

 

 

 

ARTICLE II AMOUNT AND TERMS OF LOANS

35

 

 

2.1

Credit Facilities

35

2.2

Rate Designation

36

2.3

Interest Rates; Payment of Principal and Interest

37

2.4

Computation of Interest and Fees; Maximum Interest Rate; Delayed Draw Term Loan
Fee

39

2.5

Request for Borrowing

39

2.6

Continuation of Interest Periods

42

2.7

Repayment of Borrowings

43

2.8

Prepayments

43

2.9

Fees

45

2.10

Maintenance of Loan Account; Statements of Obligations

45

2.11

Increased Costs

45

2.12

Delayed Draw Term Loans

46

2.13

Funding Sources

47

2.14

Place of Loans

47

2.15

Incremental Term Loans

47

2.16

Mitigation of Obligations

51

2.17

Pro Rata Treatment

51

2.18

LIBOR Rate

51

 

 

 

ARTICLE III CONDITIONS TO LOANS

53

 

 

3.1

Conditions Precedent to the Initial Term Loan

53

3.2

Conditions Precedent to All Loans

55

3.3

Maturity Date

55

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BORROWER

56

 

 

4.1

Due Organization

56

4.2

Securities and Subsidiaries

56

4.3

Requisite Power and Authorization

56

4.4

Binding Agreements

56

4.5

Other Agreements

57

4.6

Litigation: Adverse Facts and Compliance with Laws

57

4.7

Government Consents

58

4.8

Title to Assets; Liens

58

4.9

ERISA

58

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.10

Payment of Taxes

58

4.11

Governmental Regulation

59

4.12

Disclosure

59

4.13

Debt

59

4.14

Existing Defaults

59

4.15

No Material Adverse Effect

59

4.16

Security Documents

59

4.17

Solvency

60

4.18

Use of Proceeds

60

4.19

Anti-Corruption and Anti-Money Laundering Laws and Sanctions

61

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS OF THE BORROWER

61

 

 

5.1

Accounting Records and Inspection

61

5.2

Financial Statements

61

5.3

Certificates; Other Information

62

5.4

Existence

63

5.5

Payment of Taxes and Claims

63

5.6

Compliance with Laws and Material Contractual Obligations

63

5.7

Further Assurances

63

5.8

Payment of Obligations

64

5.9

Maintenance of Insurance

64

5.10

Maintenance of Property and Licenses

64

5.11

Covenant to Guarantee Obligations and Give Security

64

5.12

ERISA

64

5.13

Post-Closing Items

64

 

 

 

ARTICLE VI NEGATIVE COVENANTS OF THE BORROWER

65

 

 

6.1

Debt

65

6.2

Liens

68

6.3

Debt Prepayments

69

6.4

Dividends

69

6.5

Restriction on Fundamental Changes

70

6.6

Sale of Assets

70

6.7

Transactions with Shareholders and Affiliates

71

6.8

Conduct of Business

71

6.9

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of the
Agents

71

6.10

Limitation on Negative Pledges

71

6.11

Margin Regulation

72

6.12

Financial Covenants

72

6.13

Plans

73

 

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

73

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

7.1

Events of Default

73

7.2

Remedies

76

7.3

Borrower’s Right to Cure

77

 

 

ARTICLE VIII EXPENSES AND INDEMNITIES

77

 

 

8.1

Expenses

77

8.2

Indemnity

78

 

 

 

ARTICLE IX ASSIGNMENT AND PARTICIPATIONS

79

 

 

9.1

Successors and Assigns Generally

79

 

 

 

ARTICLE X AGENT; THE LENDER GROUP

84

 

 

10.1

Appointment and Authorization of Agent

84

10.2

Delegation of Duties

85

10.3

General Immunity

85

10.4

Reliance by Agent

86

10.5

Knowledge of Defaults/Events of Default

86

10.6

Credit Decision

87

10.7

Costs and Expenses; Indemnification

87

10.8

Agent in Individual Capacity

88

10.9

Successor Agent

88

10.10

Lender in Individual Capacity

89

10.11

Withholding Taxes

90

10.12

Collateral and Guarantor Matters

93

10.13

Restrictions on Actions by Lenders; Sharing of Payments

95

10.14

Agency for Perfection

95

10.15

Payments by Agent to the Lenders

95

10.16

Concerning the Collateral and Related Loan Documents

96

10.17

Field Examinations and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information

96

10.18

Several Obligations; No Liability

97

10.19

Bank Product Providers

97

 

 

 

ARTICLE XI MISCELLANEOUS

98

 

 

11.1

No Waivers, Remedies

98

11.2

Waivers and Amendments

98

11.3

Notices

100

11.4

Release of Borrowing Base Eligible Assets

101

11.5

Valuation Confirmation Process

101

11.6

Headings

102

11.7

Execution in Counterparts; Effectiveness

102

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.8

GOVERNING LAW

103

11.9

JURISDICTION AND VENUE

103

11.10

WAIVER OF TRIAL BY JURY

103

11.11

Independence of Covenants

104

11.12

Confidentiality

104

11.13

Complete Agreement

105

11.14

USA Patriot Act Notice

105

 

 

 

ARTICLE XII THE GUARANTY

105

 

 

12.1

The Guarantee

105

12.2

Obligations Unconditional

106

12.3

Reinstatement

108

12.4

Certain Additional Waivers

108

12.5

Remedies

108

12.6

Rights of Contribution

108

12.7

Guaranty of Payment; Continuing Guarantee

108

 

4

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

 

THIS CREDIT AND GUARANTY AGREEMENT, dated as of December 9, 2015, is entered
into by and among, on the one hand, the lenders identified on the signature
pages hereof, HIGHBRIDGE PRINCIPAL STRATEGIES, LLC (“Highbridge”), as the
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, “Administrative Agent”), and
DBD CREDIT FUNDING LLC (“Fortress”), as the collateral agent for the Lenders (in
such capacity, together with its successors and permitted assigns in such
capacity, “Collateral Agent” and, together with the Administrative Agent, the
“Agents”), and, on the other hand, ARES COMMERCIAL REAL ESTATE CORPORATION, a
Maryland corporation (“Borrower”), ACRC HOLDINGS LLC, a Delaware limited
liability company (“ACRC Holdings”), ACRC MEZZ HOLDINGS LLC, a Delaware limited
liability company (“ACRC Mezz”), ACRC CP INVESTOR LLC, a Delaware limited
liability company (“ACRC CP Investor”) and ACRC WAREHOUSE HOLDINGS LLC, a
Delaware limited liability company (“ACRC Warehouse,” together with ACRC
Holdings, ACRC Mezz and ACRC CP Investor, the “Guarantors” and each individually
a “Guarantor”).

 

The parties agree as follows:

 

ARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1                               Definitions.  For purposes of this Agreement
(as defined below), the following initially capitalized terms shall have the
following meanings:

 

“ACRC Champions” means ACRC Champions Investor LLC, a Delaware limited liability
company.

 

“ACRC CP Investor” has the meaning set forth in the preamble to this Agreement.

 

“ACRC KA” means ACRC KA JV Investor LLC, a Delaware limited liability company

 

“ACRC Lender” means ACRC Lender LLC, a Delaware limited liability company.

 

“ACRC Mezz” has the meaning set forth in the preamble to this Agreement.

 

“ACRE Capital” means ACRE Capital LLC, a Michigan limited liability company.

 

“ACRE Capital Holdings” means ACRE Capital Holdings LLC, a Delaware limited
liability company.

 

“Additional Lender” has the meaning set forth in Section 2.15(b).

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

”Affected Lender” has the meaning set forth in Section 2.18(b).

 

“Affected Loan” has the meaning set forth in Section 2.18(b).

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agency” means The Federal National Mortgage Association, The Federal Home Loan
Mortgage Corporation, The Government National Mortgage Association, the Federal
Housing Administration, a division of HUD, and including the Federal Housing
Commissioner and the Secretary of HUD where appropriate under the FHA
Regulations, United States Department of Housing and Urban Development, Consumer
Financial Protection Bureau, an agency of the United States, the U.S. Department
of Veterans Affairs, an executive branch department of the United States of
America headed by the Secretary of Veterans Affairs, or any successor of the
foregoing.

 

“Agent” or “Agents” has the meaning set forth in the preamble to this Agreement.

 

“Agent’s Account” means the Deposit Account identified on Schedule A-1.

 

“Agent-Related Persons” means any Agent, together with its Affiliates, partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives.

 

“Agreement” means this Credit and Guaranty Agreement by and among the Borrower,
the Guarantors, the Lenders and the Agents, together with all exhibits and
schedules hereto.

 

“All-In Yield” means, as to any Debt, the yield thereof, whether in the form of
interest rate, margin, OID, upfront fees or LIBOR Rate (subject to any
applicable “cap,” “floor” or limit pursuant to any Swap Agreement); provided
that OID and upfront fees shall be equated to interest rate assuming the stated
life to maturity at the time of incurrence of the applicable Debt; provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, underwriting fees or other fees not paid to all providers of such Debt.

 

“Alternative Rate” means a rate of interest equal to the greater of:  (i) the
sum of (a) the per annum rate of interest announced, from time to time, within
Wells Fargo Bank, N.A. as its “prime rate,” with the understanding that the
“prime rate” is one of Wells Fargo Bank, N.A.’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the

 

2

--------------------------------------------------------------------------------


 

recording thereof after its announcement in such internal publications as Wells
Fargo Bank, N.A. may designate; provided, however, that the Administrative Agent
may, upon prior written notice to Borrower, choose a reasonably comparable index
or source to use as the basis for the Alternative Rate, plus (b) the Applicable
Margin, or (ii) seven percent (7.00%) per annum.

 

”Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party from time to time concerning or
relating to bribery or corruption, including without limitation the United
States Foreign Corrupt Practices Act of 1977, as amended and other similar
legislation in any other jurisdictions.

 

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Borrower or any Loan Party is located or doing
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.

 

“Applicable Advance Rate” means, for each Borrowing Base Eligible Asset, the
percentage as set forth below:

 

Senior Commercial Real Estate Loan:

 

75%

 

 

 

Senior Commercial Real Estate Construction Loan:

 

65%

 

 

 

Subordinated Commercial Real Estate Loan:

 

50%

 

 

 

Preferred Equity Investment:

 

45%

 

 

 

Borrowing Base Debt Subsidiary:

 

50%

 

 

 

Mortgage Servicing Rights:

 

55%

 

 

 

Triple Net Leased Properties:

 

40%

 

The Applicable Advance Rate for a Borrowing Base Eligible Asset comprised of
equity interests in a Borrowing Base Subsidiary (other than a Borrowing Base
Debt Subsidiary) shall be determined and applied with respect to each Mortgage
Asset held by such Borrowing Base Subsidiary based on the Applicable Advance
Rates applicable to such type of Mortgage Asset as set forth above.

 

“Applicable Margin” means (a) 6.0% per annum, plus, (b)(i) automatically, after
the occurrence or during the continuance of an Event of Default described in
Section 7.1(a), Section 7.1(b)(i) but solely as it relates to an Event of
Default that has occurred under Section 6.12 (which, for the avoidance of doubt,
shall be subject to Section 7.3(a)), Section 7.1(d), Section 7.1(e) and
Section 7.1(f), 2.0% per annum, in each case, from the date of such Event of
Default or if later, the date specified in any such notice, until such Event of
Default is cured or waived (the “Default Margin”).

 

“Application Event” means the occurrence of (a) a failure by the Borrower to
repay in full all of the Obligations on the Maturity Date, or (b) an Event of
Default and the election by the

 

3

--------------------------------------------------------------------------------


 

Required Lenders to require that payments and Proceeds of Collateral be applied
pursuant to Section 2.3(a)(ii)(E) and (F) of this Agreement.

 

”Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Asset Coverage Ratio” means, at any date, the ratio of (a) the Borrowing Base
to (b) the aggregate principal amount of the Loans outstanding under this
Agreement.

 

“Assigned Value” means, as of any date of determination, as to any single asset
included as a Borrowing Base Eligible Asset, the value of such Borrowing Base
Eligible Asset as of such date of determination as set forth below:

 

(a)           at any time prior to the occurrence of a VAE:

 

(i)            which is a Mortgage Asset shall, in each case, be the current
outstanding principal balance of such Borrowing Base Eligible Asset (net of any
specific reserves);

 

(ii)           which is comprised of the equity interests of a Borrowing Base
Debt Subsidiary shall be the excess of (A) the current outstanding principal
balance of the Mortgage Assets held by such Borrowing Base Debt Subsidiary (net
of any specific reserves) over (B) the current outstanding principal balance of
the associated Warehousing Debt, Securitization Indebtedness and/or all other
debt outstanding related to such Mortgage Assets (net of any specific reserves);

 

(iii)          which is comprised of the equity interests of a Borrowing Base
Subsidiary that is not a Borrowing Base Debt Subsidiary, shall be the current
outstanding principal balance of the Mortgage Assets held by such Borrowing Base
Subsidiary (net of any specific reserves, outstanding Debt and other
liabilities);

 

(iv)          which is a MSR, the aggregate market value of the agency servicing
receivables, as per the Determined Valuation;

 

(v)           which is a Triple Net Leased Property, the purchase price (net of
any outstanding Debt and other liabilities); and

 

(vi)          for all other Borrowing Base Eligible Assets, the current
outstanding principal balance of such Borrowing Base Eligible Assets (net of any
specific reserves, outstanding Debt and other liabilities);

 

(b)           At any time following the occurrence of a VAE, the “Assigned
Value” in respect of any Borrowing Base Eligible Asset:

 

4

--------------------------------------------------------------------------------


 

(i)                                     which is either a Senior Commercial Real
Estate Loan, a Senior Commercial Real Estate Construction Loan or a Borrowing
Base Eligible Asset (other than any MSRs that are Borrowing Base Eligible
Assets) that is not covered under clauses (ii) through (vi) below and has
experienced a VAE under clause (i), (ii) or (iii) of the definition thereof, the
Assigned Value determined in clause (a)(i) above; provided that if such Assigned
Value is disputed by the Required Agents, which notice of such dispute shall be
delivered to the Borrower in writing within five (5) business days after the
Agents receive notice that a VAE has occurred with respect to such Borrowing
Base Eligible Assets, the Determined Valuation shall apply;

 

(ii)                                  which is either a Subordinated Commercial
Real Estate Loan, Preferred Equity Investment or Triple Net Leased Property and
has experienced a VAE under clause (i) or (ii) of the definition thereof, for
the first 30 days after the VAE, 50% times the Assigned Value determined
pursuant to clause (a)(i) above and, thereafter for so long as such VAE
continues to apply, zero (unless a valuation by a valuation agent has been
obtained by the Borrower, in which case, the Determined Valuation shall apply);

 

(iii)                               which is either a Subordinated Commercial
Real Estate Loan, Preferred Equity Investment or Triple Net Leased Property and
has experienced a VAE under clause (iii), (iv) or (vi) of the definition
thereof, for the first 30 days after the VAE, 75% times the Assigned Value
determined pursuant to clause (a)(i) above and, thereafter for so long as such
VAE continues to apply, zero (unless a valuation by a valuation agent has been
obtained by the Borrower, in which case, the Determined Valuation shall apply);

 

(iv)                              which is comprised of the equity interests of
a Borrowing Base Debt Subsidiary and has experienced a VAE under clause (i) or
(ii) of the definition thereof (and which Assigned Value shall only be applied
to the particular underlying Mortgage Asset(s) which has experienced a VAE), for
the first 30 days after such VAE, 50% times the Assigned Value determined
pursuant to clause (a)(ii) above and, thereafter for so long as such VAE
continues to apply, zero (unless a valuation by a valuation agent has been
obtained by the Borrower, in which case, the Determined Valuation shall apply);

 

(v)                                 which is comprised of the equity interests
of a Borrowing Base Debt Subsidiary and has experienced a VAE under clause
(v) of the definition thereof, clause (vi) of the definition thereof (but only
to the extent the occurrence of a material modification of an Borrowing Base
Eligible Asset or a Mortgage Asset held by a Borrowing Base Debt Subsidiary
results in a modification that has a material adverse effect on such Borrowing
Base Debt Subsidiary) or clause (vii) of the definition thereof, for the first
30 days after such VAE, 75% times the Assigned Value determined pursuant to
clause (a)(ii) above and, thereafter for so long as such VAE continues to apply,
zero (unless a valuation by a valuation agent has been obtained by the Borrower,
in which case, the Determined Valuation shall apply); and

 

5

--------------------------------------------------------------------------------


 

(vi)                              which is comprised of the equity interests of
a Borrowing Base Subsidiary that is not a Borrowing Base Debt Subsidiary (and
which Assigned Value shall be applied only to the particular underlying Mortgage
Asset(s) which has experienced a VAE), the Assigned Value shall be determined
and applied with respect to each Mortgage Asset held by such Borrowing Base
Subsidiary based on clauses (i), (ii), (iii) and (vii) of this section (b).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“B Note” means a promissory note secured by a mortgage on multi-family or
commercial real estate property, which note is subordinate in right of payment
to one or more separate promissory notes secured by the same property.

 

“Bank Product” means any financial accommodation extended to a Loan Party by a
Bank Product Provider in connection with Swap Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to any
Bank Product Provider pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Bank Product Provider” means each counterparty to any Loan Party under a Bank
Product Agreement.  Notwithstanding anything to the contrary in this Agreement,
neither Fortress, Highbridge or any of their Affiliates shall be required to
become a Bank Product Provider.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Bankruptcy Plan” has the meaning set forth in Section 9.1(f)(iii).

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

6

--------------------------------------------------------------------------------


 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America, or any successor thereto.

 

“Borrower” has the meaning set forth in the introduction to this Agreement.

 

“Borrower Affiliate” means any Affiliate of the Borrower (other than a natural
Person, or a holding company, investment vehicle or trust for or owned and
operated for the primary benefit of a natural Person or the Borrower and its
Subsidiaries).

 

“Borrower DACA” means the deposit account control agreement by and among the
Borrower, Bank of America, N.A. and the Collateral Agent respect to the
Borrower’s deposit account number 8188693212.

 

“Borrowing Base” means, as of any date of determination, the sum of the
Borrowing Base Value of each Borrowing Base Eligible Asset as of such date as
determined by the most recent Borrowing Base Certificate and adjusted as
reflected in any Determined Valuation; provided that, at the time of origination
or purchase by the Borrower or its Subsidiaries of a Borrowing Base Eligible
Asset, the allocated Borrowing Base Value of any single property underlying any
Borrowing Base Eligible Asset shall not comprise in excess of 10.0% of the total
Borrowing Base Value of all Borrowing Base Eligible Assets (and any such excess
shall be disregarded for purposes of determining the Borrowing Base); provided,
further, that the Borrowing Base shall be recalculated on (i) the last day of
each fiscal quarter, (ii) the date on which any Loan is requested and (iii) the
date on which the Borrower has actual knowledge of a VAE.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Responsible Officer of the Borrower, in substantially
the form of Exhibit B-2.

 

“Borrowing Base Debt Subsidiary” means any Subsidiary of the Borrower that has
associated Warehousing Debt, Securitization Indebtedness or other debt
outstanding.

 

“Borrowing Base Deficiency” means the circumstance that exists in the event that
the outstanding aggregate principal amount of the Loans outstanding under this
Agreement exceeds the Borrowing Base on any date of determination

 

“Borrowing Base Eligibility Criteria” means, with respect to an asset which the
Borrower represents and warrants is a Borrowing Base Eligible Asset:

 

(i)                                     Such asset is (x) held by the Borrower
or a Subsidiary thereof (other than a Borrowing Base Subsidiary) and is (A) a
Senior Commercial Real Estate Loan, (B) a Subordinated Commercial Real Estate
Loan, (C) a Preferred Equity Investment (directly or indirectly) or (D) a Senior
Commercial Real Estate Construction Loan, (y) an equity interest in a Borrowing
Base Subsidiary that is not a Borrowing Base Debt Subsidiary, which subsidiary
holds (directly or indirectly), any asset referred to in subclause (x) of this
clause (i) that would otherwise qualify as Borrowing Base Eligible Asset or
(z) an equity interest in a Borrowing Base Debt Subsidiary that (A) owns
(directly or indirectly), any asset referred to in subclause (x) of this clause
(i) that would otherwise qualify as

 

7

--------------------------------------------------------------------------------


 

Borrowing Base Eligible Assets and (B) to the extent the Borrowing Base Debt
Subsidiary owns any asset of the type set forth in subclauses (x)(B) or
(x)(C) of this clause (i), such assets do not exceed 15% of the total assets
held by such subsidiary as measured by the respective outstanding principal
balance of all assets held by such subsidiary, including, without limitation,
any assets of the type set forth in subclauses (x)(B) or (x)(C) of this clause
(i);

 

(ii)           such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset), together with the underlying loan documents related
thereto (A) is in full force and effect and constitutes the legal, valid and
binding obligation of the obligor thereunder (subject to customary
qualifications and exceptions), (B) is not subject to any material litigation or
dispute and (C) contains provisions that the obligor’s payment obligations
thereunder are absolute and unconditional without any right of rescission,
setoff, counterclaim or defense against the holder thereof (subject to customary
qualifications and exceptions);

 

(iii)          such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) and any related collateral are each in compliance in
all material respects with any applicable laws (subject to customary
qualifications and exceptions);

 

(iv)                              at the time of purchase or origination (as
applicable), such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) is not in payment default. At any time thereafter,
such asset or Mortgage Asset is not in payment default after giving effect to
any applicable grace, cure or notice periods (as such periods may be extended);

 

(v)                                 for any Subordinated Commercial Real Estate
Loan or Preferred Equity Investment, such asset (or, in the case of any
Borrowing Base Subsidiary, the associated Mortgage Asset) is eligible to be sold
and does not by its terms prohibit the granting of a security interest therein,
subject to Section 6.2(d);

 

(vi)                              such asset (or, in the case of any Borrowing
Base Subsidiary, the associated Mortgage Asset) does not contain a
confidentiality provision that would prohibit the Agents from reviewing the
asset and underlying loan documentation (notwithstanding that the Agents are
advised of the confidential nature of information relating to the asset and
agrees to keep such information confidential);

 

(vii)                           the applicable Subsidiary of the Borrower has
good and marketable title to, and is the sole owner of, such asset (or, in the
case of any Borrowing Base Subsidiary, the associated Mortgage Asset) subject,
in the case of Mortgage Assets of Borrowing Base Debt Subsidiaries, to the terms
of the associated Warehousing Debt, Securitization Indebtedness or other
applicable debt;

 

8

--------------------------------------------------------------------------------


 

(viii)        such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) will not cause the Borrower to be required to
register as an investment company under the Investment Company Act of 1940;

 

(ix)          such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) is not a Margin Security;

 

(x)           for any Subordinated Commercial Real Estate Loan or Preferred
Equity Investment, whether held directly or by a Borrowing Base Subsidiary or
Borrowing Base Debt Subsidiary, the loan to value percentage of all indebtedness
senior to such asset (or, in the case of any Borrowing Base Subsidiary or
Borrowing Base Debt Subsidiary, the associated Mortgage Asset) does not exceed
80%;

 

(xi)          such asset is cash or Cash Equivalents held in a Deposit Account
that is the subject of a control agreement in favor of the Collateral Agent for
the benefit of the Secured Parties; provided that, any cash or Cash Equivalents
pledged under Section 6.2(c) to secure Debt permitted under Section 6.1(o) shall
not be a Borrowing Base Eligible Asset;

 

(xii)         such asset is (x) a Triple Net Leased Property or (y) an equity
interest in a Subsidiary of the Borrower that owns a Triple Net Leased Property;
and

 

(xiii)        for any Securities that are encumbered by or otherwise subject to
a Permitted Collateral Lien (other than in respect to Liens arising pursuant to
clauses (d) and (g) of the definition thereof) such Securities have not been
encumbered by or otherwise subject to such Permitted Collateral Lien for longer
than 10 Business Days after Borrower or any Grantor, as applicable, obtains
knowledge thereof.

 

“Borrowing Base Eligible Assets” means (a) on and from the Closing Date, the
assets set forth on Schedule C-1, (b) as of any date of determination after the
Closing Date, the assets that (pursuant to a Borrowing Base Certificate) the
Borrower has represented and warranted satisfies the Borrowing Base Eligibility
Criteria (except to the extent compliance with any one or more of such Borrowing
Base Eligibility Criteria is waived by the Agents in writing with respect to any
such asset) and (c) current and future agency commercial mortgage servicing
rights (“MSRs”) held by the Borrower and its Subsidiaries, subject to an
aggregate limit of $60,000,000 with respect to all such MSRs and provided that
such MSRs are subject to no Liens other than rights of the Agencies and
Permitted Collateral Liens that have not been outstanding for longer than 10
Business Days after Borrower or any Grantor, as applicable, obtains knowledge
thereof; provided that Liens arising pursuant to clauses (d) and (g) of the
definition of Permitted Collateral Liens shall not be subject to such 10
Business Day limitation.

 

“Borrowing Base Subsidiary” means any Subsidiary of the Borrower whose equity
interests constitute Borrowing Base Eligible Assets pursuant to subclauses
(i)(y) or (i)(z) of the definition of Borrowing Base Eligibility Criteria and
shall include, without limitation, all Borrowing Base Debt Subsidiaries listed
on Schedule C-2.

 

9

--------------------------------------------------------------------------------


 

“Borrowing Base Value” means, with respect to any Borrowing Base Eligible Asset
as of any date of determination, the sum of (a) product of (x) the Applicable
Advance Rate for such Borrowing Base Eligible Asset as of such date and (y) the
Assigned Value of such Borrowing Base Eligible Asset as of such date, plus
(b) the consolidated unrestricted cash and Cash Equivalent of the Borrower and
its Subsidiaries.

 

“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and, if the applicable
Business Day relates to any LIBOR Rate Loan, a day on which dealings are carried
on by banks in the London interbank market.

 

“Capitalized Lease Obligations” means with respect to any Person, the amount of
all obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP.

 

“Cash Cure Amount” has the meaning set forth in Section 7.3(c).

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to the Required Agents, (f) demand deposit accounts maintained with
any of the financial institutions listed on Schedule A-2 hereto (as may be
modified from time to time with the consent of the Required Agents, which
consent shall not be unreasonably withheld or delayed), Affiliates thereof, or
any Lender that is a bank that is insured by the Federal Deposit Insurance
Corporation, and (g) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses
(a) through (e) above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty. (b) any change in law, rule or treaty in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that

 

10

--------------------------------------------------------------------------------


 

notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control Event” means the occurrence of any of the following events
has occurred without the prior written approval of the Required Lenders:

 

(a)           any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of capital stock of the
Borrower entitled to vote generally in the election of directors, of thirty-five
percent (35%) or more;

 

(b)           the Borrower shall cease to maintain its status as a publicly
traded REIT;

 

(c)           the consummation of a merger or consolidation of the Borrower with
or into another entity or any other reorganization of the Borrower pursuant to
which the Borrower is not the surviving entity following such merger,
consolidation or reorganization;

 

(d)           a transfer of all or substantially all of the Borrower’s Assets
(excluding any transfer in connection with any Securitization Transaction or any
repurchase or other similar transactions);

 

provided that, notwithstanding anything to the contrary herein, any event that
does not result in a Change of Manager Event, will not constitute a Change of
Control Event.

 

“Change of Manager Event” means Ares Management, L.P. or any of its Affiliates
ceases to be the manager of the Borrower and a replacement for such manager,
which replacement shall be approved by the Required Lenders, has not occurred
within 90 days.

 

“City National Bank Facilities” means that certain (i) Credit Agreement dated as
of March 12, 2014, by and among ACRC Lender, the lenders party thereto and City
National Bank, as arranger and administrative agent (as amended by Amendment
Number One to Credit Agreement and Consent, dated July 30, 2014, by and among
the Lenders (as defined in therein) party thereto, City National Bank, as
administrative agent and ACRC Lender and as further amended by the Amendment
Number Two to Credit Agreement, dated August 17, 2015, by and among the Lenders
(as defined in therein) party thereto, City National Bank, as administrative
agent and ACRC Lender) and (ii) Credit Agreement dated as of July 30, 2014, by
and among ACRC Lender, the lenders party thereto and City National Bank, as
arranger and administrative agent, in each case, as amended, restated, amended
and restated, refinanced, renewed, supplemented or otherwise modified from time
to time.

 

“Closing Date” means December 9, 2015.

 

11

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

“Collateral” has the meaning ascribed thereto in the Security Agreement.

 

“Collateral Agent” has the meaning set forth in the preamble to this Agreement.

 

“Collateral Agent’s Liens” means the Liens granted by any Loan Party to the
Collateral Agent, for the benefit of the Lenders, under the Loan Documents.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment.

 

“Commitments” means any Term Loan Commitment, Incremental Term Loan Commitment
or Delayed Draw Term Loan Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer of the Borrower, substantially in the form of Exhibit P-1.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.

 

“Contractual Obligation” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement, or other instrument
to which that Person is a party or by which any of its Assets is subject.

 

12

--------------------------------------------------------------------------------


 

“Credit Facilities” means each of (a) the Term Loan Commitments and the Initial
Term Loans made thereunder (the “Term Loan Facility”), (b) the Delayed Draw Term
Loan Commitments and the Delayed Draw Term Loans made thereunder (the “Delayed
Draw Term Loan Facility”) and (c) the Incremental Term Commitments and the
Incremental Term Loans made thereunder.

 

“Cure Expiration Date” has the meaning set forth in Section 7.3(a).

 

“Debt” means, with respect to any Person, (a) all indebtedness, whether or not
represented by bonds, debentures, notes, securities, or other evidences of
indebtedness, for the repayment of money borrowed, (b) all indebtedness
representing deferred payment of the purchase price of property or Assets,
exclusive of trade payables that are due and payable in the ordinary course of
such Person’s business, (c) all Capitalized Lease Obligations of such Person and
(d) all indebtedness currently due under guaranties, endorsements, assumptions,
or other Contingent Obligations in respect of the foregoing.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Default” means an event, act, or occurrence which, with the giving of notice or
the passage of time, would become an Event of Default.

 

“Default Margin” has the meaning set forth in the definition of “Applicable
Margin.”

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Agents and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agents or any other Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower or the Agents in writing that it does not intend to comply with its
funding obligations hereunder, or has, subject to Section 11.12, made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agents or the Borrower, to confirm in writing to the Agents and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agents and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the

 

13

--------------------------------------------------------------------------------


 

Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Required Agents that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower and each Lender; provided that either Agent can declare the other
Agent to be a Defaulting Lender under any one or more of clauses (a) through
(d) above.

 

“Defaulting Lender Rate” means the Federal Funds Rate.

 

“Delayed Draw Availability Period” shall mean the period from and including the
day after the Closing Date until and including September 9, 2016.

 

“Delayed Draw Funding Date” has the meaning assigned to such term in
Section 2.12(a).

 

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Delayed Draw Term Loans to the
Borrower hereunder in a principal amount not to exceed the amount set forth
under the heading “Delayed Draw Term Loan Commitment” opposite such Lender’s
name on Annex A-2 or in the Assignment and Acceptance pursuant to which such
Lender assumed its Delayed Draw Term Loan Commitment, as applicable, as the same
may be reduced from time to time pursuant to Section 2.8.  The total amount of
the Delayed Draw Term Loan Commitments as of the Closing Date is $80,000,000.

 

“Delayed Draw Term Loans” has the meaning set forth in Section 2.1(b)(i).

 

“Delayed Draw Term Loan Facilities” has the meaning set forth in the definition
of “Credit Facilities”.

 

“Delayed Draw Term Loan Fee” has the meaning assigned to such term in
Section 2.9(a).

 

“Delayed Draw Term Loan Lender” means each Lender that has a Delayed Draw Term
Loan Commitment or that holds a Delayed Draw Term Loan.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Designated Account” means account number 8188090603 of the Borrower maintained
with Bank of America, N.A., or such other deposit account of the Borrower
(located within the United States) designated, in writing, from time to time, by
the Borrower to the Agents.

 

“Determined Valuation” has the meaning set forth in Section 11.5.

 

14

--------------------------------------------------------------------------------


 

“Distribution” has the meaning set forth in Section 6.4.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.1(b)(iii)); provided however, that
“Eligible Assignee” shall not include (a) any natural Person or (b) any
Defaulting Lender, its parent, any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

“Environmental Law” means any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any legally binding judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
applicable to Borrower or any of its Subsidiaries, relating to the environment,
the effect of the environment on employee health, or Hazardous Materials, in
each case as amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA or Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.  Any former ERISA Affiliate of the Loan Parties
shall continue to be considered an ERISA Affiliate of the Loan Parties within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of any Loan Party and with respect to liabilities arising after
such period for which any Loan Party could be liable under the Code or ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Single
Employer Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation in effect on the date hereof); (b) the
failure to meet all applicable requirements of the Pension Funding Rules with
respect to any Single Employer Plan, whether or not waived; (c) the filing of an
application for a waiver of the minimum funding standards under the Pension
Funding Rules with respect to any Single Employer Plan; (d) the termination of
any Single Employer Plan or the withdrawal or partial withdrawal of any Loan
Party from any Single Employer Plan or Multiemployer Plan; (e) a determination
that any Single Employer Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (f) a determination
that any Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA;
(g) the receipt by any Loan Party or any of their respective ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Single Employer Plan or to appoint a trustee to administer any
Single Employer Plan; (h) the adoption of any amendment to a Single Employer
Plan that would require the provision of security pursuant to Section 436(f) of
the Code; (i) the receipt by any Loan Party or any of their respective ERISA
Affiliates of any

 

15

--------------------------------------------------------------------------------


 

notice, or the receipt by any Multiemployer Plan from any Loan Party or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA; (j) the
failure by any Loan Party or any of their respective ERISA Affiliates to make a
required contribution to a Multiemployer Plan; (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in material
liability to any Loan Party; (l) the receipt from the IRS of notice of
disqualification of any Plan intended to qualify under Section 401(a) of the
Code, or the disqualification of any trust forming part of any Plan intended to
qualify for exemption from taxation under Section 501(a) of the Code; (m) the
imposition of a lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA or a violation of Section 436 of the Code with respect to any Single
Employer Plan; (n) the assertion of a material claim (other than routine claims
for benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Loan Party or any of their respective ERISA Affiliates
in connection with any Plan; or (o) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any of their respective
ERISA Affiliates of any fine, penalty, tax or related charge under Chapter 43 of
the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any Plan.

 

“Event of Default” has the meaning set forth in Article VII of this Agreement.

 

“Excess Refinancing Indebtedness” has the meaning set forth in Section 6.1(p) of
this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Excluded Assets” has the meaning as set forth in the Security Agreement.

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Initial Term Loans or a purchasing
Lender’s decision to purchase Initial Term Loans.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof)  is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such

 

16

--------------------------------------------------------------------------------


 

Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.2) or (ii) such Recipient changes its lending office, except in each
case to the extent that, pursuant to Section 10.11, amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 10.11(b), (c) or (g) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same as been, or shall hereafter
be, renewed, extended, amended or replaced.

 

“Existing Convertible Notes” means the 7.00% $69,000,000 Convertible Senior
Notes due December 15, 2015 issued by the Borrower pursuant to that certain
Indenture, dated as of December 19, 2012, among the Borrower and U.S. Bank
National Association, as trustee.

 

“Expenses Cap” has the meaning set forth in Section 8.1 of this Agreement.

 

“Extraordinary Restricted Payments” means (i) the purchase, redemption, or
retirement for value by the Borrower of any of their respective Securities or
the making of special distributions by the Borrower of capital to their
respective stockholders not otherwise in the ordinary course of business
(specifically excluding any dividends or distributions by the Borrower necessary
for it to maintain its status as a REIT) or (ii) voluntary repurchases or
prepayments of unsecured Debt (other than in respect of scheduled maturities or
principal amortization).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such

 

17

--------------------------------------------------------------------------------


 

Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fundamental Change” has the meaning set forth in Section 6.5.

 

“Funding Date” means the date on which any Loan is made by the Lenders.

 

“Funding Losses” has the meaning set forth in Section 2.5(b)(ii).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any supranational bodies such as the European Union or the European Central
Bank.

 

“Grantor” has the meaning ascribed thereto in the Security Agreement.

 

“Guarantors” has the meaning set forth in the preamble hereto (and each
individually, a “Guarantor”).

 

“Guaranty” means the Guarantee set forth in Article XII.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, or “EP toxicity”, (b) oil,
petroleum, or petroleum derived substances, natural gas, natural gas liquids,
synthetic gas, drilling fluids, produced waters, and other wastes associated
with the exploration, development, or production of crude oil, natural

 

18

--------------------------------------------------------------------------------


 

gas, or geothermal resources, (c) any flammable substances or explosives or any
radioactive materials, and (d) asbestos in any form, toxic mold, mycotoxins,
polychlorinated biphenyls or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

 

“Highest Lawful Rate” means the maximum non-usurious interest rate, as in effect
from time to time, that may be charged, contracted for, reserved, received, or
collected by a Lender in connection with this Agreement or the other Loan
Documents.

 

“Immaterial Subsidiary” means, at any time, any Subsidiary with a Tangible Net
Worth on the last day of the most recently ended Test Period of $10,000,000 or
less; provided that, at any time, the aggregate Tangible Net Worth attributable
to all Immaterial Subsidiaries shall not exceed $30,000,000.

 

“Incremental Amendment” has the meaning set forth in Section 2.15(f)(i).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.15(d).

 

“Incremental Lender” has the meaning set forth in Section 2.15(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Loan” has the meaning set forth in Section 2.15(c).

 

“Incremental Term Loan Request” has the meaning set forth in Section 2.15(a).

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

“Information” has the meaning set forth in Section 11.10.

 

“Initial Dispute Notice” has the meaning as set forth in Section 11.5.

 

“Initial Term Loan” has the meaning set forth in Section 2.1(a)(i).

 

“Initial Valuation” has the meaning as set forth in Section 11.5.

 

“Initial Valuation Agent” means Duff & Phelps and its affiliates, or such other
broker reasonably acceptable to the Required Lenders in consultation with the
Borrower.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria,

 

19

--------------------------------------------------------------------------------


 

compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement executed and delivered by the Borrower, any Affiliate of the Borrower
and the Agents, the form and substance of which is reasonably satisfactory to
the Agents.

 

“Interest Payment Date” means the last day of each Interest Period applicable to
any LIBOR Rate Loan and the final Maturity Date of such LIBOR Rate Loan;
provided, however, that, if any Interest Period for a LIBOR Rate Loan is longer
than three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a LIBOR
Rate Loan is renewed as a LIBOR Rate Loan, which will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3) or six (6) months thereafter or, with respect to the LIBOR Rate Loan
made on the Closing Date, such shorter period as may be agreed by the
Administrative Agent, as selected by the Borrower; provided, however, that
(a) no Interest Period may extend beyond the Maturity Date and (b) subject to
Section 2.3(b), in the event of a Delayed Draw Term Loan drawn prior to the end
of the then existing Interest Period, the Borrower shall be able to select an
Interest Period that is less than one (1), two (2), three (3) or six (6) months,
as applicable, so long as such Interest Period ends on the same day of the then
existing Interest Period for the other LIBOR Rate Loans.  Whenever the last day
of any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided that if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the next preceding Business Day,
and any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to that
other Person in the ordinary and usual course of such Person’s business, and
deposit accounts (including certificates of deposit).

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” means each lender that (a) has a Term Loan Commitment or is the holder
of an Initial Term Loan, (b) has a Delayed Draw Term Loan Commitment or is the
holder of a Delayed Draw Term Loan or (c) has an Incremental Term Commitment or
is the holder of an Incremental Term Loan.

 

20

--------------------------------------------------------------------------------


 

“Lender Group” means, individually and collectively, the Lenders and the Agents.

 

“Lender Group Expenses” has the meaning given in Section 8.1.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“LIBOR Rate” means the greater of (a) 1.00% or (b) for each Interest Period, the
rate (expressed as a percentage per annum and rounded, if necessary, to the next
nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that
appears on the applicable Bloomberg page (or the successor thereto) as of 11:00
a.m., London time, two (2) Business Days prior to the Funding Date.  If such
rate does not appear on the applicable Bloomberg page as of 11:00 a.m., London
time, at such time for such Interest Period, LIBOR shall be the arithmetic mean
of the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the applicable Bloomberg page as
of 11:00 a.m., London time, two (2) Business Days prior to the Funding Date, if
at least two such offered rates so appear.  If fewer than two such offered rates
appear on the applicable Bloomberg page as of 11:00 a.m., London time, two
(2) Business Days prior to the Funding Date, the Administrative Agent shall
request the principal London office of any four major reference banks in the
London interbank market selected by the Administrative Agent to provide such
bank’s offered quotation (expressed as a percentage per annum) to prime banks in
the London interbank market for deposits in U.S. dollars for a one-month period
as of 11:00 a.m., London time, two (2) Business Days prior to the Funding Date
for the amounts of not less than U.S. $1,000,000.  If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, the
Administrative Agent shall request any three major banks in New York City
selected by the Administrative Agent to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time two
(2) Business Days prior to the Funding Date for amounts of not less than U.S.
$1,000,000.  If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.

 

“LIBOR Rate Loan” means each portion of a Loan bearing interest at the LIBOR
Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money or any easement,
right-of-way, zoning restriction and similar encumbrance on real property) for
security, security interest, charge and encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

 

“Loan Account” has the meaning set forth in Section 2.10.

 

“Loan Documents” means this Agreement, the Security Agreement, any Notes, the
Negative Pledge Agreement, the Borrower DACA, the Mezz DACA, any other deposit
account control agreements, any Bank Product Agreement relating to Bank Product
Obligations that are Secured Obligations, any Swap Agreement relating to Swap
Obligations that are Secured Obligations, each Intercompany Subordination
Agreement and any and all other documents, agreements, or instruments that have
been or are entered into by the Borrower or Guarantor, on

 

21

--------------------------------------------------------------------------------


 

the one hand, and the Agents, on the other hand, in connection with the
transactions contemplated by this Agreement.

 

“Loan Party” means Borrower or Guarantor, and “Loan Parties” means,
collectively, jointly and severally, the Borrower and the Guarantor.

 

“Loans” has the meaning set forth in Section 2.1(b)(i).

 

“MSR” has the meaning set forth in the definition of “Borrowing Base Eligible
Assets.”

 

“Make Whole Premium” means, with respect to any prepayment of Loans in whole or
in part made prior to the eighteen-month anniversary of the Closing Date
pursuant to Section 2.8(b), or with respect to Loans the principal of which in
whole or in part has become or has been declared to be immediately due and
payable prior to the eighteen-month anniversary of the Closing Date pursuant to
Section 7.2 (in each case, the “Prepaid Principal Amount”), an amount equal to
the sum of the present values, as determined by the Administrative Agent, in
accordance with accepted financial practice at the date of such prepayment or
acceleration, of all remaining scheduled payments of interest payable on the
Prepaid Principal Amount from the date of such prepayment or acceleration up to
but not including the eighteen-month anniversary of the Closing Date calculated
using an interest rate equal to (x) the LIBOR Rate for an Interest Period of
three months in effect on the day of such prepayment or acceleration (the “Three
Month LIBOR Rate”) plus (y) the Applicable Margin (but, for purposes herein,
such definition shall exclude the Default Margin, whether or not applicable),
discounted, in each case, to the date of prepayment or acceleration on a
quarterly basis assuming a 360-day year and actual days elapsed at a rate equal
to the Three Month LIBOR Rate.

 

“Make Whole Premium Amount” means (i) with respect to Loans, the principal of
which has been prepaid or has become or has been declared to be immediately due
and payable, in either case, prior to the eighteen-month anniversary of the
Closing Date pursuant to Section 7.2 and except as provided for in
Section 2.8(c), plus (ii) the accrued and unpaid interest on such principal plus
(iii) the Make Whole Premium applicable to the Loans so prepaid or accelerated.

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of the Loan Parties, taken as a whole, to fully and
timely perform their Obligations or (c) the validity, binding effect or
enforceability against any Loan Party of this Agreement or any other Loan
Document to which it is a party.

 

“Material Agreements” means (a) the Loan Documents and (b) any agreements,
documents, contracts, indentures and instruments pursuant to which a default,
breach or termination thereof could reasonably be expected to result in a
Material Adverse Effect.

 

22

--------------------------------------------------------------------------------


 

“Material Modification” means an amendment, waiver, forbearance or other
modification to or with respect to any (a) Borrowing Base Eligible Asset or
(b) Borrowing Base Subsidiary (or any associated Mortgage Asset), as applicable,
that:

 

(i)                                     forgives, reduces, waives or forebears
from collection one or more payments of principal or interest, or permits any
interest payment due in cash to be deferred or capitalized and added to the
principal amount of such Borrowing Base Eligible Asset or Mortgage Asset, as
applicable (other than as permitted pursuant to the applicable underlying
instrument);

 

(ii)                                  contractually or structurally subordinates
such Borrowing Base Eligible Asset or Mortgage Asset, as applicable (other than
pursuant to subordination required under the related documents for such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable) by operation of
a priority of payments, turnover provisions, consents to the transfer or
encumbrance of (or waivers or forbears from exercising rights under any
provision restricting transfer or encumbrance of any such Borrowing Base
Eligible Asset or Mortgage Asset), as applicable, or to a transfer or
encumbrance of assets in order to limit recourse to the related obligor or the
granting of liens (other than permitted liens) on any of the collateral securing
such Borrowing Base Eligible Asset or Mortgage Asset, as applicable, in a manner
that materially and adversely affects the value of such Borrowing Base Eligible
Asset or Mortgage Asset, as applicable;

 

(iii)                               substitutes, alters or releases the
collateral securing such Borrowing Base Eligible Asset or Mortgage Asset, as
applicable (other than as permitted pursuant to the applicable underlying
instrument), and each such substitution, alteration or release, as determined in
the sole discretion of the Required Agents, materially and adversely affects the
value of such Borrowing Base Eligible Asset or Mortgage Asset, as applicable;

 

(iv)                              delays, postpones or extends (A) the maturity
date (after giving effect to any contractual rights of extension) for such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable or (B) the
required scheduled payments in any way that, individually or in the aggregate,
increases the weighted average life of such Borrowing Base Eligible Asset or
Mortgage Asset, as applicable, by 0.50 years or more;

 

(v)                                 modifications of, waivers of, or
forbearances from exercising rights with respect to defaults, events of
defaults, grace periods, cure periods, or any financial covenants contained in
any of the documents governing such Borrowing Base Eligible Asset or Mortgage
Asset to the extent such modification, waiver or forbearance materially and
adversely affects the value of such Borrowing Base Eligible Asset or Mortgage
Asset, in each case, as a whole, as applicable;

 

(vi)                              except for any monetary default arising from
the occurrence of a maturity date that is permitted to be delayed, postponed, or
extended pursuant to clause (iv) above, any waiver of or forbearance from
exercising rights with respect to a

 

23

--------------------------------------------------------------------------------


 

monetary default involving an amount due under any of the collateral documents
to the extent such waiver or forbearance materially and adversely affects the
value of such applicable Borrowing Base Eligible Asset or Mortgage Asset, in
each case, as a whole; or

 

(vii)                           amends, waives, forbears, supplements or
otherwise modifies (A) the meaning of “Net Operating Income” or any respective
comparable definitions in the underlying loan documents for such Borrowing Base
Eligible Asset or Mortgage Asset, as applicable or (B) any term or provision of
such underlying loan documents referenced in or utilized in the calculation of
“Net Operating Income” or any respective comparable definitions for such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable, in either case
in a manner that is materially adverse to the Lenders.

 

“Maturity Date” has the meaning set forth in Section 3.3.

 

“Mezz DACA” means the deposit account control agreement to be entered into by
and among ACRC Mezz, Bank of America, N.A. and the Collateral Agent respect to
ACRC Mezz’s deposit account to be established at Bank of America, N.A.

 

“Mezzanine Loan” means a whole loan (or interest therein) subordinate to a
senior loan that is secured by one or more direct or indirect ownership
interests in a Person owning, operating or controlling, directly or indirectly,
one or more multi-family or commercial real estate properties that are either
fully constructed or undergoing full or partial construction or renovation.

 

“Mortgage Assets” means any Borrowing Base Eligible Asset that is (a) Senior
Commercial Real Estate Loan, (b) Senior Commercial Real Estate Construction
Loan, (c) Subordinated Commercial Real Estate Loan or (d) a Preferred Equity
Investment.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 3(37) or Section 4001(a)(3) of ERISA to which any Loan Party or ERISA
Affiliate is obligated to make contributions, or during the preceding five
(5) plan years, has made or been obligated to make contributions.

 

“Negative Pledge Agreement” means that certain Negative Pledge Agreement, dated
contemporaneously herewith, among the Borrower, ACRC Champions, ACRC KA, ACRE
Capital Holdings, ACRC Lender and the Collateral Agent.

 

“Negative Pledgor Subsidiaries” means the ACRC Champions, ACRC KA, ACRC Lender
and ACRE Capital Holdings.

 

“Non-Consenting Lender” has the meaning set forth in Section 11.2.

 

“Notes” means any promissory note requested by an Lender evidencing a Loan made
under this Agreement.

 

24

--------------------------------------------------------------------------------


 

“Obligations” means all loans (including the Loans), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities (including all
amounts charged to the Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees, charges, costs, expenses
(including Lender Group Expenses) (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, whether or not allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
incurred and outstanding by the Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all expenses that the Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, Bank Product Obligations and Swap Obligations. 
Any reference in this Agreement or in the Loan Documents to the Obligations
shall include all extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OID” means original issue discount.

 

“OID Amount” means an amount equal to 1.50% of the aggregate principal amount of
any Initial Term Loan or Delayed Draw Term Loan, as applicable.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.2).

 

“Participant” has the meaning set forth in Section 9.1(d).

 

“Participant Register” has the meaning set forth in Section 9.1(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

25

--------------------------------------------------------------------------------


 

“Payment Default” means an Event of Default described in Section 7.1(a) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to a Single Employer Plan or Multiemployer Plan and set forth
in, with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Sections 412, 430, 431 and 436 of the Code
and Sections 302,303, 304 and 305 of ERISA.

 

“Permitted Collateral Liens” means: (a) Liens for taxes, assessments, or
governmental charges or claims the payment of which is not, at such time,
required by Section 5.5 hereof, (b) any attachment or judgment Lien and Liens
incurred to secure any surety bonds, appeal bonds, supersedeas bonds, or other
instruments serving a similar purpose in connection with the appeal of any such
judgment, in each case, so long as such judgments do not constitute an Event of
Default under Section 7.1(h) of the Agreement, (c) banker’s Liens in the nature
of rights of setoff arising in the ordinary course of business of the Borrower
or any of its Subsidiaries, (d) Liens granted by the Borrower or any of its
Subsidiaries to the Collateral Agent, for the benefit of the Secured Parties, in
order to secure its Obligations under this Agreement and the other Loan
Documents and Bank Product Agreements to which it is a party, (e) Liens and
deposits in connection with workers’ compensation, unemployment insurance,
social security and other legislation affecting the Assets, (f) Liens arising by
operation of law in favor of carriers, warehousemen, landlords, mechanics,
materialmen, laborers or employees for sums that are not yet delinquent or are
being diligently contested in good faith, (g) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Loan
Party or any of its Subsidiaries in the normal conduct of such Person’s
business, (h) leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries, (i) Liens in connection with the financing of insurance premiums
permitted by Section 6.1(l) provided that such Liens are limited to the
applicable unearned insurance premiums, (j) Liens in favor of any escrow agent
solely on and in respect of any cash earnest money deposits made by the Borrower
or any of its Subsidiaries incurred in the ordinary course of business and in
connection with any letter of intent or purchase agreement (to the extent that
the acquisition or disposition with respect thereto is otherwise permitted
hereunder), (k) Liens encumbering customary initial deposits and margin
deposits, and similar Liens and margin deposits, and similar Liens attaching to
commodity trading accounts and other brokerage accounts incurred in the ordinary
course of business, (l) Liens deemed to exist as a matter of law in connection
with permitted repurchase obligations incurred in the ordinary course of
business or set-off rights and (m) Liens in favor of collecting banks arising
under Section 4-210 of the UCC.

 

“Permitted Debt Certificate” has the meaning set forth in
Section 10.12(a)(ii)(A).

 

26

--------------------------------------------------------------------------------


 

“Permitted Liens” means the collective reference to the Liens permitted by
Section 6.2.

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is sponsored, maintained or contributed to by, or required to be
contributed to by, the Borrower or any of its ERISA Affiliates or with respect
to which the Borrower or any of its ERISA Affiliates has or could reasonably be
expected to have liability, contingent or otherwise, under ERISA.

 

“Pledged Equity Interests” has the meaning set forth in the Security Agreement.

 

“Pledged Notes” means that certain (i) Amended and Restated Note (Mezzanine)
dated as of March 31, 2014, made by Broadway Greystone Mezz LLC payable to ACRC
Mezz (as assigned by ACRC Lender) in the original principal amount of
$36,600,000, (ii) Promissory Note dated as of November 6, 2013, made by TDI
Jefferson Station Mezzanine Holdings, LLC payable to ACRC Mezz (as assigned by
ACRC Lender) in the original principal amount of $15,250,000, (iii) Tranche B
Promissory Note dated of July 21, 2015, made by TDI Jefferson Station Mezzanine
Holdings LLC payable to ACRC Mezz (as assigned by ACRC Lender) in the original
principal amount of $650,000 and (iv) Note (Mezzanine) dated as of August 2,
2012, made by CP Prominence Member LLC payable to ACRC Mezz (as assigned by ACRC
Lender) in the original principal amount of $14,300,000.

 

“Pledged Securities” has the meaning set forth in the Security Agreement.

 

“Post-Closing Date Subsidiary” means any direct wholly-owned Subsidiary of the
Borrower formed after the Closing Date.

 

“Preferred Equity Investment” means a direct or indirect preferred equity
ownership interest in a Person owning, operating or controlling, directly or
indirectly, one or more multi-family or commercial real estate properties that
are either fully constructed or undergoing full or partial construction or
renovation.

 

“Prepaid Principal Amount” has the meaning set forth in the definition of “Make
Whole Premium.”

 

“Prepayment Premium” means, as of the date of any applicable prepayment, (i) on
or prior to the first anniversary after the Closing Date, an amount equal to
3.00% of the amount of principal of the Loan being prepaid or repaid and
(ii) after the first anniversary of the Closing Date but on or prior to the
eighteen-month anniversary of the Closing Date, an amount equal to 1.00% of the
amount of principal of the Loan being prepaid or repaid and (iii) thereafter,
zero.

 

“Pro Rata Share” means, as of any date of determination, with respect to a
Lender’s obligation to make Loans and receive payments of principal, interest,
fees, costs, and expenses or other amounts with respect thereto, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Loans by (z) the aggregate outstanding principal amount of all Loans.

 

27

--------------------------------------------------------------------------------


 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Debt (including Capitalized Lease Obligations) incurred for
the purpose of financing all or any part of the purchase price of any fixed or
capital assets or the cost of installation, construction or improvement of any
fixed or capital assets; provided, however, that (i) such Debt is incurred
within 90 days after such acquisition, installation, construction or improvement
of such fixed or capital assets by such Person and (ii) the amount of such Debt
does not exceed the lesser of 100% of the fair market value of such fixed or
capital asset or the cost of the acquisition, installation, construction or
improvement thereof, as the case may be.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon and distributions or payments with respect thereto.

 

“Recipient” means any Agent and any Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.1(c).

 

“Regulation T” means Regulation T of the Board of Governors as in effect from
time to time.

 

“Regulation U” means Regulation U of the Board of Governors as in effect from
time to time.

 

“Regulation X” means Regulation X of the Board of Governors as in effect from
time to time.

 

“REIT” has the meaning set forth in Section 6.4.

 

“Report” has the meaning set forth in Section 10.17(a).

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to the Administrative Agent of the Borrower’s request for a Loan, which
notice shall be substantially in the form of Exhibit R-2 attached hereto.

 

“Request for Continuation”  means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to the Administrative Agent pursuant to the terms of Section 2.6,
substantially in the form of Exhibit R-3 attached hereto.

 

“Required Agents” means, at any time, (a) the only Lenders are Fortress and its
Affiliates and Highbridge and its Affiliate, either Agent and (b) the Lenders
are Fortress and its Affiliates, Highbridge and its Affiliate and any other
Lender which is not an Affiliate of Fortress or Highbridge, either Agent acting
at the direction of the Required Lenders.

 

28

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, (a) Lenders holding 100% of the aggregate
amount of the Loans and the Delayed Draw Term Loan Commitments then in effect
plus unpaid principal balance of the Loans then outstanding at any time there
are two or fewer Lenders and (b) Lenders holding more than 50% of the aggregate
amount of the Loans and the Delayed Draw Term Loan Commitments then in effect
plus unpaid principal balance of the Loans then outstanding at any time there
are three or more Lenders; provided that, for purposes of determining whether
there are two or fewer or three or more Lenders at any time, Affiliates and
Approved Funds of any Lender shall, collectively, be deemed to be one Lender.

 

“Resignation Effective Date” has the meaning set forth in Section 10.9(a).

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, treasurer or controller of a Person, or such other officer
of such Person designated by a Responsible Officer in a writing delivered to the
Agents.

 

“Restricted Asset” has the meaning ascribed thereto in the Negative Pledge
Agreement.

 

“Sanctioned Country” means, at any time, a country, region or territory that is
subject to any country-wide or territory-wide Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council.

 

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor thereto.

 

“Second Valuation” has the meaning as set forth in Section 11.5.

 

“Second Valuation Agent” means any independent broker (other than the Initial
Valuation Agent) acceptable to the Borrower undertaken to determine the Second
Valuation.

 

“Secured Obligations” means all Obligations; provided that, notwithstanding
anything to the contrary, the Secured Obligations shall exclude (i) any Excluded
Swap Obligations and (ii) Bank Product Obligations with respect to any Bank
Product Agreement and Swap Obligations with respect to any Swap Agreement, in
each case, entered into with any counterparty that was not a Lender or an
Affiliate of a Lender on the date of entry into such Bank Product Agreement or
Swap Agreement.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

29

--------------------------------------------------------------------------------


 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.

 

“Securitization Entity” has the meaning defined in the definition of
“Securitization Transaction.”

 

“Securitization Indebtedness” means (a) indebtedness of any Subsidiaries of the
Borrower incurred pursuant to on-balance sheet Securitization Transactions
treated as financings and (b) any indebtedness or other securities issued by a
Securitization Entity or a Subsidiary of the Borrower pursuant to a
Securitization Transaction, which, in each case, is non-recourse to the Borrower
(except for customary representations, warranties, covenants, indemnities and
other agreements made or given by the Borrower, or made or given by a Subsidiary
of the Borrower and guaranteed by the Borrower, in connection with a
Securitization Transaction).

 

“Securitization Transaction” means a public or private transfer, sale or
financing of servicing advances and/or mortgage loans, installment contracts,
other loans and any other financial asset capable of being securitized by which
the Borrower or any of its Subsidiaries directly or indirectly securitizes a
pool of specified financial assets including, without limitation, any such
transaction involving the sale of specified servicing advances or mortgage loans
(directly or through a depositor) to a special purpose entity (a “Securitization
Entity”) established for the purpose of issuing asset-backed or mortgaged-backed
or mortgage pass-through securities of any kind.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated
contemporaneously herewith, among Borrower, the Guarantors, ACRC Lender, the
other Grantors from time to time party thereto and the Collateral Agent.

 

“Senior Commercial Real Estate Construction Loan” means a whole loan (or senior
or pari passu interest therein) made to finance the construction of multi-family
or commercial real estate properties and secured by a mortgage thereon, which
loan is not subordinate in right of payment to any separate loan secured by the
same property.

 

“Senior Commercial Real Estate Loan” means a whole loan (or senior or pari passu
interest therein) secured by a mortgage on multi-family or commercial real
estate properties, which loan is not subordinate in right of payment to any
separate loan secured by the same property; provided, that a Senior Commercial
Real Estate Construction Loan shall not constitute a Senior Commercial Real
Estate Loan.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA or
the Pension Funding Rules, but which is not a Multiemployer Plan.

 

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date,

 

30

--------------------------------------------------------------------------------


 

(b) the “present fair saleable value” of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, (d) such Person will be able to pay its
debts as they mature and (e) such Person is not insolvent within the meaning of
any applicable requirements of law.  For purposes of this definition, (i) “debt”
shall mean liability on a “claim,” (ii) “claim” shall mean any (A) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) such other quoted terms used in this definition shall be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subordinated Commercial Real Estate Loan” means (1) a whole loan (or interest
therein) secured by a mortgage on multi-family or commercial real estate
properties, which loan is subordinate in right of payment to one or more
separate loans secured by the same applicable property, (2) a subordinate
interest in a Senior Commercial Real Estate Loan or a Senior Commercial Real
Estate Construction Loan (including, without limitation, a B Note) or (3) a
Mezzanine Loan; provided, that for the avoidance of doubt, a Preferred Equity
Investment shall not constitute a Subordinated Commercial Real Estate Loan.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity
(heretofore, now or hereafter established) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any of the Loan Parties
shall be a Swap Agreement.

 

31

--------------------------------------------------------------------------------


 

“Swap Obligations” means any and all obligations of any Loan Party, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all cancellations, buy backs,
reversals, terminations or assignments of any such Swap Agreement transaction
and (b) any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Tangible Net Worth” means with respect to any Person and any date, all amounts
that would be included under capital or shareholder’s equity (or any like
caption) on the balance sheet of such Person, minus (a) amounts owing to that
Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid taxes
and/or expenses, plus deferred origination fees, net of deferred origination
costs, all on or as of such date. For sake of clarity, mortgage servicing rights
shall not be deemed to be intangible assets.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make an Initial Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term Loan
Commitment” opposite such Lender’s name on Annex A-1 or, as the case may be, in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate principal amount of the Term Loan Commitments on the
Closing Date is $75,000,000.

 

“Term Loan Facilities” has the meaning set forth in the definition of “Credit
Facilities”.

 

“Term Loan Increase” has the meaning set forth in Section 2.15(a).

 

“Term Loan Maturity Date” means (a) with respect to the Initial Term Loans and
the Delayed Draw Term Loans, the Maturity Date and (b) with respect to any
Incremental Term Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided that, if any such day is not a Business Day, the
applicable Term Loan Maturity Date shall be the Business Day immediately
succeeding such day.

 

“Test Period” means the time period from the first day of each fiscal quarter,
through and including the last day of such fiscal quarter.

 

“Third Valuation” has the meaning as set forth in Section 11.5.

 

“Third Valuation Agent” means any independent broker (other than the Initial
Valuation Agent and the Second Valuation Agent) acceptable to the Borrower and
the Required Lenders undertaken to determine the Third Valuation.

 

32

--------------------------------------------------------------------------------


 

“Three Month LIBOR Rate” has the meaning as set forth in the definition of “Make
Whole Premium.”

 

“Total Net Leverage Ratio” means, at any date, the ratio of (a) aggregate
outstanding consolidated Debt of the Borrower and its Subsidiaries (net of any
unrestricted cash and Cash Equivalents and Warehousing Debt secured by loans
available for sale) on such date to (b) consolidated Tangible Net Worth of the
Borrower and its Subsidiaries for the most recently ended Test Period.

 

“Transactions” means collectively, the transactions to occur on or prior to the
Closing Date including the execution, delivery and performance of the Loan
Documents, the initial borrowings hereunder and the use of proceeds thereof.

 

“Triple Net Leased Property” means any real property that is the subject of a
lease pursuant to which the renter of such property is responsible for net real
estate taxes, net building insurance, and net common area maintenance relating
to the real property (in addition to the rental fee).

 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“Unencumbered Asset Ratio” means, at any date, the ratio of (a) the sum of
(i) the Assigned Value of the Borrowing Base Eligible Assets comprised of Senior
Commercial Real Estate Loans and Senior Commercial Real Estate Construction
Loans that are not encumbered by a Lien other than Permitted Liens plus (ii) the
Assigned Value of other Borrowing Base Eligible Assets that are not encumbered
by a Lien other than Permitted Liens to (b) the aggregate principal amount of
funded and outstanding Loans.

 

“Updated Valuation” has the meaning set forth in Section 11.5.

 

“VAE” means with respect to (a) any Borrowing Base Eligible Asset other than
MSRs (which, for the avoidance of doubt, are not subject to VAEs) or (b) in the
case of a Borrowing Base Eligible Asset that is comprised of Securities in a
Borrowing Base Subsidiary, one or more related Mortgage Assets, as applicable,
the occurrence of any of the following:

 

(i)            any payment default or any other default(s) (in each case, after
giving effect to any applicable grace, cure or notice periods in accordance with
the underlying loan documents) that, in the case of a non-payment default,
could, individually or in the aggregate, reasonably be expected to materially
and adversely affect value of such Borrowing Base Eligible Asset or Mortgage
Asset as a whole;

 

(ii)           an insolvency event with respect to an underlying borrower;

 

(iii)          the loan to value percentage is greater than 90%;

 

(iv)          for any Subordinated Commercial Real Estate Loan or Preferred
Equity Investment, the first lien loan to value is greater than 80%;

 

33

--------------------------------------------------------------------------------


 

(v)                                 for any Mortgage Assets held by a Borrowing
Base Debt Subsidiary, the aggregate outstanding principal balance of the
associated Warehousing Debt, Securitization Indebtedness or other debt exceeds
90% of the aggregate outstanding principal balance of all Mortgage Assets of
such Borrowing Base Debt Subsidiary;

 

(vi)                              the occurrence of a Material Modification with
respect to such Borrowing Base Eligible Asset or Mortgage Asset, as applicable;
and

 

(vii)                           a default (after giving effect to any applicable
grace, cure or notice periods as such periods may be extended with the approval
of the applicable counterparties to such Warehousing Debt) that occurs under any
Warehousing Debt or Securitization Indebtedness for which a Borrowing Base Debt
Subsidiary is a sponsor, issuer or borrower that results in a Material Adverse
Effect on the value of such Borrowing Base Debt Subsidiary as a whole.

 

“Valuation Confirmation Process” has the meaning as set forth in Section 11.5.

 

“Valuation Report” has the meaning as set forth in Section 11.5.

 

“Warehousing Debt” means any warehouse, purchase, repurchase, participation or
other similar financing facility extended by a lender or repo buyer to the
Borrower or a Subsidiary thereof to finance the funding, acquisition or
ownership of (a) Senior Commercial Real Estate Loans, (b) Senior Commercial Real
Estate Construction Loan, (c) Subordinated Commercial Real Estate Loan,
(d) Mezzanine Loans or (e) mortgage loans, mortgaged-backed or mortgage
pass-through securities or other mortgage-related assets of any kind, but only
for such time as the foregoing remain financed under such facility.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:  (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

 

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a “complete withdrawal” or “partial withdrawal” from such Multiemployer Plan,
as such terms are defined in Section 4201(b) of ERISA.

 

“Withholding Agent” means any Loan Party and any Agent.

 

“Yield Differential” has the meaning set forth in Section 2.15(e)(ii).

 

1.2                               Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular and to the singular include the plural, the part includes the whole,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
References in this Agreement to a “determination” or “designation” include
estimates by the Agents (in the case of

 

34

--------------------------------------------------------------------------------


 

quantitative determinations or designations), and beliefs by the Agents (in the
case of qualitative determinations or designations).  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, exhibit, and schedule
references are to this Agreement unless otherwise specified.  Any reference
herein to this Agreement or any of the Loan Documents includes any and all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable, made in accordance
with the terms hereof or thereof.  Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations, any
reference herein or in any other Loan Document to the Obligations being “paid in
full” or “repaid in full” (except as set forth in Section 2.3(a)(v)), and any
reference herein or in any other Loan Document to the action by any Person to
repay the Obligations in full, shall mean the repayment in full in cash in
Dollars of all Obligations other than contingent indemnification Obligations as
to which no claim has been asserted or is anticipated and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement.  All payments
hereunder or any other Loan Document in respect of the Obligations shall be made
in Dollars.

 

1.3                               Accounting Terms; GAAP; Pro Forma
Calculations.  (a) Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies Agents that
the Borrower wishes to amend any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if any Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Borrower’s (and the Guarantor’s, as
applicable) compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1                               Credit Facilities.  Subject to the terms and
conditions of this Agreement:

 

(a)                                 Term Loan Facility.

 

(i)                                     Each Lender agrees, severally and not
jointly, to make an Initial Term Loan (the “Initial Term Loan”) to the Borrower
on the Closing Date in an amount equal to the Term Loan Commitment of such
Lender.  The Initial Term Loan shall be funded net of the OID Amount. 
Notwithstanding the foregoing, all calculations of interest and fees in respect
of the Initial Term Loan will be calculated on the basis of their full stated
principal amount.

 

35

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower may make only one borrowing
under the Term Loan Commitment, which shall be on the Closing Date.  Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Section 2.7 and Section 2.8, all amounts owed hereunder
with respect to the Initial Term Loans shall be paid in full no later than the
Maturity Date.  Each Lender’s Term Loan Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Term Loan Commitment on the Closing Date.

 

(b)                                 Delayed Draw Term Loan Facility.

 

(i)                                     Each Delayed Draw Term Loan Lender
agrees, severally and not jointly, to make Delayed Draw Term Loans (the “Delayed
Draw Term Loans” and, together with the Initial Term Loan and any Incremental
Term Loans, as applicable, collectively, the “Loans”) to the Borrower pursuant
to Section 2.12 at any time and from time to time during the Delayed Draw
Availability Period, in an aggregate principal amount not to exceed at any time
the Delayed Draw Term Loan Commitment in effect at such time.  The Delayed Draw
Term Loans shall be funded net of the OID Amount.  Notwithstanding the
foregoing, all calculations of interest and fees in respect of the Delayed Draw
Term Loans will be calculated on the basis of their full stated principal
amount.

 

(ii)                                  Amounts paid or prepaid in respect of
Delayed Draw Term Loans may not be reborrowed. All unused Delayed Draw Term Loan
Commitments shall automatically terminate at 5:00 p.m. (Eastern Time) on the
last Business Day of the Delayed Draw Availability Period, to the extent such
amount of Delayed Draw Term Loan Commitments is not funded prior to such time.

 

(iii)                               Upon at least three (3) Business Days’ prior
irrevocable written notice to the Agents, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce the
Delayed Draw Term Loan Commitments; provided, however, that each partial
reduction of the Delayed Draw Term Loan Commitments shall be in an integral
multiple of $1,000,000 and in a minimum amount of $1,000,000.

 

(iv)                              Each reduction in the Delayed Draw Term Loan
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Delayed Draw Term Loan Commitments.  The Borrower
shall pay to the Administrative Agent for the account of the applicable Delayed
Draw Term Loan Lenders, on the date of each termination or reduction, the
Delayed Draw Term Loan Fees on the amount of the Delayed Draw Term Loan
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

2.2                               Rate Designation.  The Borrower shall
designate each Loan as a LIBOR Rate Loan in the Request for Borrowing or Request
for Continuation given to the Administrative Agent in accordance with
Section 2.5 or Section 2.6, as applicable (subject to Section 2.6(a)(C) and
Section 2.18).

 

36

--------------------------------------------------------------------------------


 

2.3                               Interest Rates; Payment of Principal and
Interest.

 

(a)                                 Borrower shall make each payment due
hereunder by making, or causing to be made in Dollars in immediately available
funds, the amount thereof available to Agent’s Account, not later than 1:00
p.m. (Eastern Time), on the date of payment, for the account of the Lender
Group.  All payments received by the Administrative Agent after 1:00
p.m. (Eastern Time), may be deemed received on the next Business Day (in the
Administrative Agent’s sole discretion) and any applicable interest shall
continue to accrue.

 

(i)                                     Unless the Administrative Agent receives
notice from Borrower prior to the date on which any payment is due to the
Lenders that the Borrower will not make such payment in full in Dollars in
immediately available funds as and when required, the Administrative Agent may
assume that the Borrower has made (or will make) such payment in full to the
Administrative Agent on such date in Dollars in immediately available funds and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.

 

(ii)                                  Except as otherwise provided with respect
to Defaulting Lenders, aggregate principal and interest payments shall be
apportioned among the Lenders in accordance with their Pro Rata Share and
applied thereto and payments of fees and expenses (other than fees or expenses
that are for the Administrative Agent’s separate account, after giving effect to
any agreements between the Agents and individual Lenders) shall be apportioned
ratably among the Lenders in accordance with Section 2.17.  All payments shall
be remitted to the Agents and all such payments, and all Proceeds of Collateral
received by the Agents, shall be applied as follows:

 

(A)                               first, to pay any fees and Lender Group
Expenses then due to the Agents under the Loan Documents, until paid in full,

 

(B)                               second, upon written notice from Borrower of
the amounts to be paid and to whom such payments should be made, to pay any Bank
Product Obligations that are Secured Obligations as cash collateral in an amount
up to the amount determined by the applicable Bank Product Provider, in its
reasonable discretion, as the amount necessary to secure Borrower’s or its
Subsidiaries’ Bank Product Obligations that remain outstanding, until paid in
full,

 

(C)                               third, to pay any fees and Lender Group
Expenses then due to the Lenders (other than Defaulting Lenders) under the Loan
Documents, on a ratable basis, until paid in full,

 

(D)                               fourth, ratably to pay interest due to the
Lenders (other than Defaulting Lenders) in respect of the Loans until paid in
full,

 

(E)                                fifth, to pay the principal of all Loans then
due to the Lenders (other than Defaulting Lenders) until paid in full,

 

(F)                                 sixth, to pay any other Obligations owed to
Lenders (other than Defaulting Lenders), until paid in full,

 

37

--------------------------------------------------------------------------------


 

(G)                               seventh, to pay any Obligations owed to
Defaulting Lenders until paid in full, and

 

(H)                              eighth, to the Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)                               the Administrative Agent promptly shall
distribute to each Lender, pursuant to the applicable wire instructions received
from each Lender in writing, such funds as it may be entitled to receive.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding, other than
contingent indemnification Obligations as to which no claim has been asserted or
is anticipated and other than any Bank Product Obligations that, at such time,
are allowed by the applicable Bank Product Provider to remain outstanding and
that are not required by the provisions of this Agreement to be repaid or cash
collateralized.

 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.3 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.3 shall control and govern.

 

(b)                                 Each LIBOR Rate Loan shall bear interest
upon the unpaid principal balance thereof, from the date advanced or continued,
at a rate, per annum, equal to the lesser of (i) the LIBOR Rate plus the
Applicable Margin and (ii) the Highest Lawful Rate.  Interest due with respect
to each LIBOR Rate Loan shall be due and payable, in arrears, on each Interest
Payment Date applicable to that LIBOR Rate Loan and on the Maturity Date. 
Anything to the contrary contained in this Agreement notwithstanding, the
Borrower may not have more than one LIBOR Rate Loan outstanding at any one time;
provided however that up to four LIBOR Rate Loans may be outstanding at any one
time in the event Delayed Draw Term Loans are made prior to the end of the
Interest Period of any other LIBOR Rate Loans then existing; provided further
that in the event more than one LIBOR Rate Loan is outstanding at any one time
pursuant to the preceding proviso, the Borrower shall continue, in accordance
with the provisions of Section 2.6, all outstanding LIBOR Rate Loans into one
LIBOR Rate Loan at the end of the then existing Interest Period.

 

(c)                                  Unless prepaid in accordance with the terms
hereof, the outstanding principal balance of all Loans, together with accrued
and unpaid interest thereon, shall be due and payable, in full, on the Maturity
Date.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Any Lender by written notice to the Borrower
(with a copy to the Agents) may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit A-2 payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.1)
be represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns).  For the avoidance
of doubt, assignments of any Loans by Lenders (irrespective of whether
promissory notes are issued hereunder) shall be in accordance with the
provisions of Section 9.1 of this Agreement.

 

2.4                               Computation of Interest and Fees; Maximum
Interest Rate; Delayed Draw Term Loan Fee.

 

(a)                                 All computations of interest with respect to
the Loans and computations of the fees due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period.  Interest shall accrue from the first day of the making
of a Loan (or the date on which interest or fees or other payments are due
hereunder, if applicable) to (but not including) the date of repayment of such
Loan (or the date of the payment of interest or fees or other payments, if
applicable) in accordance with the provisions hereof.

 

(b)                                 Anything to the contrary contained in this
Agreement notwithstanding, the Borrower shall not be obligated to pay, and the
Agents shall not be entitled to charge, collect, receive, reserve, or take
interest (it being understood that interest shall be calculated as the aggregate
of all charges which constitute interest under applicable law that are
contracted for, charged, reserved, received, or paid) in excess of the Highest
Lawful Rate.  During any period of time in which the interest rates specified
herein exceed the Highest Lawful Rate, interest shall accrue and be payable at
such Highest Lawful Rate; provided, however, that, if the interest rate
otherwise applicable hereunder declines below the Highest Lawful Rate, interest
shall continue to accrue and be payable at the Highest Lawful Rate (so long as
there remains any unpaid principal with respect to the Loans) until the interest
that has been paid hereunder equals the amount of interest that would have been
paid if interest had at all times accrued and been payable at the applicable
interest rates otherwise specified in this Agreement.  For purposes of this
Section 2.4, the term “applicable law” shall mean that law in effect from time
to time and applicable to this loan transaction which lawfully permits the
charging and collection of the highest permissible, lawful, non-usurious rate of
interest on such loan transaction and this Agreement, including laws of the
State of New York and, to the extent controlling or the laws of the United
States of America.

 

2.5                               Request for Borrowing.

 

(a)                                 Each LIBOR Rate Loan shall be made on a
Business Day.

 

(b)                                 Each Loan that is proposed to be made after
the Closing Date shall be made upon written notice, by way of a Request for
Borrowing, which Request for Borrowing shall be irrevocable and shall be given
by telefacsimile, mail, electronic mail (in a format bearing

 

39

--------------------------------------------------------------------------------


 

a copy of the signature(s) required thereon), or personal service, and delivered
to the Administrative Agent at the address provided in Exhibit 11.3, by the
Borrower giving the Administrative Agent notice at least ten (10) Business Days
before the date the LIBOR Rate Loan is to be made, and such notice shall specify
that a LIBOR Rate Loan is requested and state the amount and Interest Period
thereof (subject to the provisions of this Article II).

 

(c)                                  If the notice provided for in clause (b) of
this Section 2.5 with respect to a LIBOR Rate Loan is received by the
Administrative Agent not later than 1:00 p.m. (Eastern Time), on a Business Day,
such day shall be treated as the first Business Day of the required notice
period.  In any other event, such notice will be treated as having been received
immediately before 1:00 p.m. (Eastern Time) of the next Business Day and such
day shall be treated as the first Business Day of the required notice period.

 

(d)                                 Promptly after receipt of a Request for
Borrowing pursuant to Section 2.5(b), the Administrative Agent shall notify the
Lenders, not later than 4:00 p.m. (Eastern Time) on the tenth Business Day
preceding the Funding Date, by telecopy, electronic mail (in a format bearing a
copy of the signature(s) required thereon) or other similar form of
transmission, of the requested Loan.  Each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Loan available to the Administrative
Agent in immediately available funds, to Agent’s Account, not later than 1:00
p.m. (Eastern Time) on the Funding Date applicable thereto.  After the
Administrative Agent’s receipt of the proceeds of such Loans, the Administrative
Agent shall make the proceeds thereof available to the Borrower on the
applicable Funding Date by transferring to the Designated Account immediately
available funds equal to the proceeds that are requested by the Borrower to be
sent to the Borrower in the applicable Request for Borrowing or apply such
proceeds (after the deduction of the OID Amount) as directed by the Borrower.

 

(e)                                  Unless the Administrative Agent receives
notice from a Lender, prior to 12:00 p.m. (Eastern Time) on the date of such
Loan, that such Lender will not make available as and when required hereunder to
the Administrative Agent for the account of the Borrower the amount of that
Lender’s Pro Rata Share of the Loan, the Administrative Agent may assume that
each Lender has made or will make such amount available to the Administrative
Agent in immediately available funds on the Funding Date and the Administrative
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent any Lender (other than the Administrative Agent) shall not have made its
full amount available to the Administrative Agent in immediately available funds
and the Administrative Agent in such circumstances has made available to the
Borrower such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to the Administrative Agent, together
with interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by the Administrative Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error. 
If such amount is so made available, such payment to the Administrative Agent
shall constitute such Lender’s Loan on the date of such Loan for all purposes of
this Agreement.  If such amount is not made available to the Administrative
Agent on the Business Day following the Funding Date, the Administrative Agent
will notify Borrower of such failure to fund and, upon demand by the
Administrative Agent, the Borrower shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with

 

40

--------------------------------------------------------------------------------


 

interest thereon for each day elapsed since the date of such Loan, at a rate per
annum equal to the interest rate applicable at the time to the Loans composing
such Loan, without in any way prejudicing the rights and remedies of the
Borrower against the Defaulting Lender.

 

(f)                                   Notwithstanding the provisions of
Section 2.3(a)(ii), the Administrative Agent shall not be obligated to transfer
to a Defaulting Lender any payments made by the Borrower to the Administrative
Agent for the Defaulting Lender’s benefit or any Proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, the Administrative Agent
shall transfer any such payments (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder, (ii) second, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Required Agents, (iii) third, if so determined by the Required Agents and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, (iv) fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(v) fifth, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 3.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
in accordance with their Pro Rata Share.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.5(f) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.  Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.9(b), such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Delayed Draw Term Loan Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 11.2(a) through (c).  This Section shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which all of the non-Defaulting Lenders, the Required Agents and the Borrower
shall have waived, in writing, the application of this Section 2.5(f) to such
Defaulting Lender, or (z) the date on which such Defaulting Lender makes payment
of all amounts that it was obligated to fund hereunder, pays to the
Administrative Agent all amounts owing by Defaulting Lender in respect of the
amounts that it was obligated to fund hereunder, and, if requested by the
Required Agents, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
the Collateral Agent pursuant to Section 2.5(f)(ii) shall be released to the

 

41

--------------------------------------------------------------------------------


 

Borrower).  The operation of this Section shall not be construed to increase or
otherwise affect the Delayed Draw Term Loan Commitment of any Lender, if any, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by the Borrower of its duties and obligations hereunder to the Agents or to the
Lenders other than such Defaulting Lender.  Any failure by any Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrower at its option, upon written notice to the Agents, to arrange for a
substitute Lender to assume the Delayed Draw Term Loan Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to the
Required Agents.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (other than Bank
Product Obligations, but including all interest, fees, and other amounts that
may be due and payable in respect thereof); provided, that any such assumption
of the Delayed Draw Term Loan Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Groups’ or the Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund, including Borrower’s right to require
Defaulting Lender to reimburse the Borrower for any fees, charges or expenses
incurred by the Borrower under this Section 2.5(f) as a result of the failure by
any Defaulting Lender to fund amounts that it was obligated to fund hereunder.
In the event of a direct conflict between the priority provisions of this
Section 2.5(f) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this
Section 2.5(f) shall control and govern.

 

(g)                                  All Loans shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

 

2.6                               Continuation of Interest Periods.

 

(a)                                 Subject to the provisions of clause (d) of
this Section 2.6 and the provisions of Section 2.12, the Borrower shall have the
option to, upon the expiration of the then current Interest Period applicable to
any of its LIBOR Rate Loans, submit a Request for Continuation and continue such
LIBOR Rate Loan at the then existing Interest Period or convert such LIBOR Rate
Loan to an Interest Period that is not the then existing Interest Period, and,
in each case, the succeeding Interest Period of such continued or converted Loan
shall commence on the expiration date of the Interest Period previously
applicable thereto; provided, however, that (i) continuations or conversions may
occur for all or any portion of LIBOR Rate Loans equal to $500,000, and integral
multiples of $100,000 in excess of such amount and (ii) a LIBOR Rate

 

42

--------------------------------------------------------------------------------


 

Loan may only be continued or converted on the expiration date of the Interest
Period applicable thereto; provided further, however, that if, (A) before the
expiration of an Interest Period of a LIBOR Rate Loan, the Borrower fails timely
to deliver the appropriate Request for Continuation, such LIBOR Rate Loan
automatically shall be continued as a LIBOR Rate Loan with an Interest Period of
one (1) month, (B) if the Borrower delivers a Request for Continuation that does
not specify the applicable Interest Period, such request shall be deemed to be a
request for an Interest Period of one (1) month and (C) if any Event of Default
has occurred and is continuing, at the expiration of the then existing Interest
Period (or Interest Periods, if applicable), all LIBOR Rate Loans shall
automatically convert into Term Loans bearing interest at the Alternative Rate.

 

(b)                                 Borrower shall by telefacsimile, mail,
electronic mail (in a format bearing a copy of the signature(s) required
thereon) or personal service, subject to Section 2.6(a) above and in accordance
with the applicable provisions of the definition of “Interest Period”, deliver a
Request for Continuation to the Administrative Agent (i) no later than 1:00
p.m. (Eastern Time), three (3)  Business Days before the expiration of the
applicable Interest Period.  A Request for Continuation shall specify (x) the
proposed continuation date (which shall be a Business Day, as applicable),
(y) the amount and type of the Loan to be continued, and (z) the nature of the
proposed continuation.

 

(c)                                  Any Request for Continuation (or telephonic
notice in lieu thereof) shall be irrevocable and the Borrower shall be obligated
to convert or continue in accordance therewith.

 

(d)                                 No Loan (or portion thereof) may be
continued as a LIBOR Rate Loan with an Interest Period that ends after the
Maturity Date.

 

2.7                               Repayment of Borrowings.

 

(a)                                 The Borrower shall pay to the Administrative
Agent in full and without notice or demand for the account of the Lenders, on
the Maturity Date, all amounts of the Loans then outstanding, in each case,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(b)                                 All repayments of the Loans made pursuant to
this Section 2.7 shall be applied in the manner set forth in Section 2.3(a)(ii).

 

2.8                               Prepayments.

 

(a)                                 Subject to Section 2.8(c), the Borrower
shall have the right, at any time and from time to time, to prepay the Loans. 
The Borrower shall give the Administrative Agent written notice no later than
1:00 p.m. (Eastern Time) not less than three (3) Business Day prior to any such
prepayment with respect to LIBOR Rate Loans.  In each case, such notice shall
specify the date on which such prepayment is to be made (which shall be a
Business Day), and the amount of such prepayment.  Other than with respect to
prepayments made under Sections 2.8(d), (e) and (f), each such prepayment shall
be in an aggregate minimum amount of $500,000 and shall include the Make Whole
Premium Amount, if applicable, as well as interest accrued on the principal
amount prepaid to, but not including, the date of payment in accordance with the
terms hereof (or, in each case, such lesser amount constituting the amount of
all Loans then

 

43

--------------------------------------------------------------------------------


 

outstanding).  Any voluntary prepayments of principal by the Borrower of any
Loan prior to the end of the applicable Interest Period shall be subject to
Section 2.5(c)(ii).

 

(b)                                 Within three (3) Business Days after the
occurrence of a Borrowing Base Deficiency, the Borrower shall prepay the
outstanding principal amount of the Loans in an amount equal to (x) the
aggregate amount necessary to eliminate such Borrowing Base Deficiency plus
(y) the Prepayment Premium applicable to the principal amount of the Loan
prepaid on such prepayment date, if any.

 

(c)                                  Voluntary prepayments of Loans shall be
applied first, to reduce any outstanding Lender Group Expenses and, second, in
such order as the Borrower may direct. At any time on or before the
eighteen-month anniversary of the Closing Date, upon providing notice as set
forth in Section 2.8(a), the Borrower may prepay the Loans subject to the
payment of the Make Whole Premium applicable to such prepayment.  The Make Whole
Premium Amount shall be payable on the date of such prepayment.

 

(d)                                 Notwithstanding anything else contained
herein, no Make Whole Premium shall be due (x) on the amount of any voluntary
prepayment (full or partial) of any Loan made in accordance with
Section 7.3(a) prior to or after the occurrence of a Default or an Event of
Default pursuant to Sections 6.12(a) or (b), (y) on the amount of any other
payment made after acceleration of the Loans or (z) on the voluntary prepayment
of any Lender’s Loan if, at the time of such prepayment (or on the next Interest
Payment Date), the Borrower is or would be required to pay a gross up indemnity
with respect to any Taxes pursuant to Section 10.11 or compensate such Lender
for any increased costs pursuant to Section 2.11, in each case, as a result of a
Change in Law; provided however, if any prepayment is made in accordance with
clauses (x) or (y) of this Section 2.8(d), in each case, such prepayment shall
be accompanied by the Prepayment Premium applicable to the principal amount of
the Loan prepaid on such prepayment date, if any; provided, further, that the
first $10,000,000 of any repayment or prepayment made in accordance with clauses
(x) or (y) of this Section 2.8(d), shall not, notwithstanding anything to the
contrary herein, be subject to a Prepayment Premium or Make Whole Premium.

 

(e)                                  If a Change of Manager Event occurs, the
Borrower will, at the Lenders’ option, prepay the Loans, plus accrued interest
plus the Prepayment Premium applicable to the principal amount of the Loan
prepaid on such prepayment date, if any.  Notwithstanding anything to the
contrary herein, no Make Whole Premium will be due on a prepayment of the Loans
if a Change of Manager Event occurs.

 

(f)                                   If a Change of Control Event occurs, the
Borrower will, at the Lenders’ option, prepay the Loans plus accrued interest
plus the Prepayment Premium applicable to the principal amount of the Loan
prepaid on such prepayment date, if any.  Notwithstanding anything to the
contrary herein, no Make Whole Premium will be due on a prepayment of the Loans
if a Change of Control Event occurs.

 

44

--------------------------------------------------------------------------------


 

2.9                               Fees.

 

(a)                                 Delayed Draw Term Loan Fee.  The Borrower
shall pay the Administrative Agent (for the ratable benefit of the Lenders,
subject to any agreements between the Agents and individual Lenders), a Delayed
Draw Term Loan fee, which shall be equal to 1.00% per annum on the average daily
balance of unused amount of the Delayed Draw Term Loan Commitment of each Lender
during the preceding month (or other period commencing with the Closing Date or
ending with the date on which the Delayed Draw Term Loan Commitments of each
Lender shall expire or be terminated) (the “Delayed Draw Term Loan Fee”). The
Delayed Draw Term Loan Fee shall be due and payable in arrears at the last
Business Day of each month.

 

(b)                                 Agent Fees. The Borrower agrees to pay to
the Administrative Agent $37,500 per annum and the Collateral Agent $37,500 per
annum, in each case, payable on the Closing Date for fiscal year 2015 and,
thereafter, on each anniversary of the Closing Date.

 

2.10                        Maintenance of Loan Account; Statements of
Obligations.  The Administrative Agent shall maintain an account on its books in
the name of the Borrower (the “Loan Account”) on which the Borrower will be
charged with all Loans made by the Lenders (or the Administrative Agent on
behalf thereof) to the Borrower or for the Borrower’s account and all interest,
fees, and expenses (in each case, as and when payable hereunder or under the
other Loan Documents (which shall exclude Bank Product Obligations)).  The
Administrative Agent shall render statements regarding the Loan Account to the
Borrower, including principal, interest, fees, and including an itemization of
all expenses owing, and, subject to the entries in the Register, which shall be
controlling absent manifest error, such statements shall be conclusively
presumed to be correct and accurate (absent manifest error) and constitute an
account stated between the Borrower and the Administrative Agent unless, within
90 days after receipt thereof by the Borrower, the Borrower shall deliver to the
Administrative Agent written objection thereto describing the error or errors
contained in any such statements.

 

2.11                        Increased Costs.

 

(a)                                 If any change in, or the introduction,
adoption, effectiveness, interpretation or reinterpretation or phase-in, in each
case after the date hereof, of any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority (a “Regulatory Change”)
affects the amount of capital required to be maintained by any Lender and such
Lender determines (in its good faith discretion) that the rate of return on its
capital as a consequence of the Loans or other advances of funds made by such
Lender pursuant to this Agreement or any of the Loan Documents relating to
fundings or commitments under this Agreement is reduced to a level below that
which such Lender would have achieved but for the occurrence of any such
circumstance, then, in any such case within thirty (30) days after written
notice (which may be by email) from time to time by such Lender to the Borrower,
the Borrower shall pay to such Lender compensation sufficient to compensate such
Lender for such reduction in rate of return; provided, that such Lender shall
provide the Borrower with such notice within a reasonable period of time
following such Lender’s discovery of such increased costs or reductions.  A
statement of such Lender as to any such additional amount or amounts (including
calculations

 

45

--------------------------------------------------------------------------------


 

thereof in reasonable detail), in the absence of manifest error, shall be
conclusive and binding on the Borrower and such Lender.  Notwithstanding the
forgoing, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign Governmental Authorities, in each case pursuant to Basel III, shall, in
the case of clause (a) and clause (b), be deemed to be introduced, adopted,
implemented and/or effective after the date hereof (regardless of the date
enacted, adopted, issued, implemented and/or effective).  Notwithstanding
anything to the contrary in this Section 2.11(a), the Borrower shall not be
required to compensate any Lender pursuant to this Section 2.11(a) for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine month period shall be extended to include the period of
such retroactive effect.

 

(b)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London Interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

2.12                        Delayed Draw Term Loans.

 

(a)                                 The Borrower may, by submission of a Request
for Borrowing to the Administrative Agent from time to time after the Closing
Date and prior to the end of the Delayed Draw Availability Period, but no more
than two (2) times within any 60-day period, request a borrowing of Delayed Draw
Term Loans to be made prior to the end of the Delayed

 

46

--------------------------------------------------------------------------------


 

Draw Availability Period, so long as, at the time any such borrowing (such
borrowing, a “Delayed Draw Term Loan”) is requested and at the time such Delayed
Draw Term Loans are incurred (giving pro forma effect to the incurrence of such
Delayed Draw Term Loans), (x) the aggregate principal amount of such Delayed
Draw Term Loans, taken together with all other Delayed Draw Term Loans and
unused Delayed Draw Term Loan Commitments then outstanding, does not exceed
$80,000,000 and (y) the Borrower is in compliance with the covenants set forth
in Section 6.12.  The Borrower shall notify the Administrative Agent of such
request by delivering the Request for Borrowing, not later than
1:00 p.m. (Eastern Time), at least ten (10) Business Days prior to the requested
date of a proposed Loan.  Each such Request for Borrowing shall be irrevocable,
and shall specify the following information: (i) the date of such Delayed Draw
Term Loan (which shall be a Business Day) (the “Delayed Draw Funding Date”);
(ii) the number and location of the account to which funds are to be disbursed;
(iii) the amount of such Delayed Draw Term Loan (which shall be in minimum
increments of $5,000,000 or such other amounts as the Required Agents may agree
to); (iv) the Interest Period with respect thereto; and (v) a general statement
as to the proposed use of proceeds of the draw; provided, however, that,
notwithstanding any contrary specification in any Request for Borrowing, each
requested Delayed Draw Term Loan shall comply with the requirements set forth in
Section 2.1(b).  If no Interest Period with respect to any Delayed Draw Term
Loan is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.12 (and the contents thereof), and of each Lender’s portion of
the requested borrowing.

 

(b)                                 Notwithstanding the foregoing, no Delayed
Draw Term Loans shall be made (and no Delayed Draw Term Loan Lender would be
required to fund such Delayed Draw Term Loans) unless on the date of such
Delayed Draw Term Loan, (i) the conditions set forth in Section 2.12(a) above
shall be satisfied, (ii) after giving effect to such Delayed Draw Term Loan, the
conditions of Section 3.2 are satisfied, (iii) the Agents shall have received a
certificate, executed by a Responsible Officer of the Borrower, as to the
matters set forth in the foregoing.

 

2.13                        Funding Sources.  Nothing herein shall be deemed to
obligate the Lenders (or the Agents on behalf thereof) to obtain the funds to
make any Loan in any particular place or manner and nothing herein shall be
deemed to constitute a representation by the Agents or any Lender that it has
obtained or will obtain such funds in any particular place or manner.

 

2.14                        Place of Loans.  All Loans made hereunder shall be
disbursed by credit to the Designated Account or as may otherwise be agreed to
between Borrower and the Agents.

 

2.15                        Incremental Term Loans.

 

(a)                                 Incremental Term Commitments. The Borrower
may at any time or from time to time after the Closing Date, by written notice
to the Agents (whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders) (an “Incremental Term Loan Request”), request the
establishment of one or more new commitments which shall be in the same Credit
Facility as any outstanding Initial Term Loans (a “Term Loan Increase” and,
collectively with any Term Loan Increase, the “Incremental Term Commitments”) in
an

 

47

--------------------------------------------------------------------------------


 

aggregate principal amount not to exceed, $75,000,000 less the aggregate
principal amount of Excess Refinancing Indebtedness incurred pursuant to clause
(A) of Section 6.1(s) at or prior to such time.

 

(b)                                 Incremental Term Loan Request.  Each
Incremental Term Loan Request from the Borrower pursuant to this Section 2.15
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans.  Incremental Term Loans may be made by any existing
Lender (but no existing Lender will have an obligation to make any Incremental
Term Commitment) or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”)
(each such existing Lender or Additional Lender providing such, an “Incremental
Lender”); provided that (i) the Required Lenders shall have consented in writing
(not to be unreasonably withheld or delayed) to such Lender’s or Additional
Lender’s making such Term Loan Increase; and (ii) Borrower shall only be
permitted to request all or a portion (as applicable) of the Term Loan Increase
from Additional Lenders if the Borrower has offered each of the existing Lenders
an opportunity to provide such Term Loan Increase and the existing Lenders have
declined to provide all or a portion of the Term Loan Increase (or have not
responded in writing to the Borrower within ten (10) Business Days of any such
offer).

 

(c)                                  Incremental Term Loans. On any Incremental
Facility Closing Date on which any Incremental Term Commitments are effected,
subject to the satisfaction of the terms and conditions in this Section 2.15,
(i) each Incremental Lender shall make a loan to the Borrower (an “Incremental
Term Loan”) in an amount equal to its Incremental Term Commitment and (ii) each
Incremental Lender shall become a Lender hereunder with respect to the
Incremental Term Commitment and the Incremental Term Loans made pursuant
thereto.

 

(d)                                 Effectiveness of Incremental Amendment. The
effectiveness of any Incremental Amendment, and the Incremental Term Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would result from the Incremental Term Loan;
provided that, solely with respect to any Incremental Term Loans incurred in
connection with an acquisition that is permitted under this Agreement, no
Default or Event of Default shall exist at the time the definitive documentation
for such acquisition is executed;

 

(ii)                                  after giving effect to such Incremental
Term Commitments, the conditions of Section 3.2(a) shall be satisfied (it being
understood that all references to “such date” or similar language in such
Section 3.2(a) shall be deemed to refer to the effective date of such
Incremental Amendment); provided that, if the proceeds of any Incremental Term
Commitments are being used to finance an acquisition permitted hereunder,
(x) the reference in Section 3.2(a) to the accuracy of the representations and
warranties shall refer to the accuracy of the representations and warranties
that would constitute “specified representations” and the representations and
warranties in the relevant acquisition agreement the breach of which would
permit the buyer to terminate its obligations thereunder or decline to
consummate such acquisition and (y) the reference to “Material Adverse Effect”
in the “specified representations”

 

48

--------------------------------------------------------------------------------


 

shall be understood for this purpose to refer to “Material Adverse Effect” or
similar definition as defined in the main transaction agreement governing such
acquisition permitted hereunder;

 

(iii)                               after giving effect to such Incremental Term
Commitments, the Borrower is in compliance with the financial covenants set
forth in Section 6.12; provided that, solely with respect to any Incremental
Term Loans incurred in connection with an acquisition that is permitted under
this Agreement, compliance with the financial covenants set forth in
Section 6.12 shall exist at the time the definitive documentation for such
acquisition is executed; and

 

(iv)                              to the extent reasonably requested by the
Agents, the Agents shall have received (A) customary legal opinions addressed to
the Agents and the Lenders, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agents and
(B) reaffirmation agreements and/or such amendments to the Security Agreement,
as may be reasonably requested by the Agents in order to ensure that the
enforceability of the Security Agreement and the perfection and priority of the
Liens thereunder are preserved and maintained.

 

(e)                                  Required Terms. The terms, provisions and
documentation of the Incremental Term Loans and Incremental Term Commitments
shall be as agreed between the Borrower and the applicable Incremental Lenders
providing such Incremental Term Commitments, and except (x) to the extent
otherwise permitted under this Section 2.15, (y) to the extent more restrictive
on the Borrower or the Guarantors (when taken as a whole) in any material
respect than those with respect to the Initial Term Loans existing on the
Incremental Facility Closing Date (but excluding any terms or conditions
applicable after the Maturity Date) or (z) to the extent relating only to
provisions of a mechanical or administrative nature, shall be reasonably
satisfactory to the Agents.  In any event:

 

(i)                                     the Incremental Term Loans:

 

(A)                               shall rank pari passu in right of payment and
in respect of the Collateral with the Initial Term Loans;

 

(B)                               shall not mature earlier than the Maturity
Date of any Initial Term Loans outstanding at the time of incurrence of such
Incremental Term Loans;

 

(C)                               shall have a Weighted Average Life to Maturity
no shorter than the remaining Weighted Average Life to Maturity of any Initial
Term Loans outstanding at the time of incurrence of such Incremental Term Loans;

 

(D)                               subject to Section 2.15(f) below, shall have
an applicable rate and amortization determined by the Borrower and the
applicable Incremental Lenders; and

 

(E)                                may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments of Initial Term Loans hereunder, as specified in the
applicable Incremental Amendment;

 

49

--------------------------------------------------------------------------------


 

(ii)                                  subject to the foregoing, the amortization
schedule applicable to any Incremental Term Loans and the All-In Yield
applicable to the Incremental Term Loans shall be determined by the Borrower and
the applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Loans under
Incremental Term Commitments, if the All-In Yield applicable to such Incremental
Term Loans shall be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Initial Term Loans by more than 50 basis points per annum (the amount
of such excess, the “Yield Differential”), then the interest rate with respect
to the Initial Term Loans shall be increased by the applicable Yield
Differential; provided, further, that, if any Incremental Term Loans include a
LIBOR Rate floor that is greater than the LIBOR Rate floor applicable to any
existing Initial Term Loans such differential between interest rate floors shall
be included in the calculation of All-In Yield for purposes of this clause (e),
but only to the extent an increase in the LIBOR Rate applicable to the existing
Initial Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the LIBOR Rate floor (but not the applicable rate)
applicable to the existing Initial Term Loans shall be increased to the extent
of such differential between interest rate floors; and

 

(iii)                               the proceeds, if any of the Incremental Term
Loans, will be used for general corporate purposes of the Borrower and its
Subsidiaries including, without limitation, for capital expenditures, permitted
acquisitions and other permitted investments, restricted payments, refinancing
of indebtedness and any other transaction not prohibited by this Agreement.

 

(f)                                   Incremental Amendment.

 

(i)                                     Incremental Term Commitments shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, amendments to
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Agents, as applicable.  The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agents and the
Borrower, to effect the provisions of this Section 2.15.

 

(ii)                                  The Lenders hereby irrevocably authorize
the Agents to enter into amendments to this Agreement and the other Loan
Documents with the Loan Parties as may be necessary in order to establish new
Loans or commitments made or established pursuant to this Section 2.15 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Agents and the Borrower in connection with the establishment of
such new Loans, in each case on terms consistent with this Section 2.15,
including any amendments that are not adverse to the interests of any Lender
that are made to effectuate changes necessary to enable any Incremental Term
Loans to be fungible for United States federal income tax purposes with the
Initial Term Loans, which shall include any amendments that do not reduce the
ratable amortization received by each Lender thereunder.

 

50

--------------------------------------------------------------------------------


 

(g)                                  This Section 2.15 shall supersede any
provisions in Section 9.1 or Section 11.2 to the contrary.

 

2.16                        Mitigation of Obligations.  If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 10.11, then such Lender shall use reasonable
efforts to designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if (i) in the reasonable judgment of such Lender, such designation
or assignment would eliminate or reduce amounts payable pursuant to Sections
2.11, or 10.11, as applicable, and (ii) in the reasonable judgment of such
Lender, such designation or assignment would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.17                        Pro Rata Treatment.

 

(a)                                 Each Loan shall be allocated among the
Lenders in accordance with their respective Pro Rata Share.

 

(b)                                 Except for prepayments contemplated by
Section 2.8(d)(y), each repayment by the Borrower in respect of principal or
interest on the Initial Term Loans and each payment in respect of fees or
expenses payable hereunder shall be applied to the amounts of such obligations
owing to the Lenders entitled thereto in accordance with their respective Pro
Rata Share.  Each voluntary prepayment by the Borrower of Initial Term Loans
shall be applied to the amounts of such obligations owing to the Lenders in
accordance with their respective Pro Rata Share (unless such payment is made in
accordance with Section 9.1(f), in which case it shall be made in accordance
with such Section).  Except for prepayments contemplated by Section 2.8(d), each
repayment by the Borrower in respect of principal or interest on the Delayed
Draw Term Loans and each payment in respect of fees or expenses payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders entitled thereto in accordance with their respective Pro Rata Share. 
Each voluntary prepayment by the Borrower of Delayed Draw Term Loans shall be
applied to the amounts of such obligations owing to the Delayed Draw Term Loan
Lenders in accordance with their respective Pro Rata Share (unless such payment
is made in accordance with Section 9.1(f), in which case it shall be made in
accordance with such Section).

 

2.18                        LIBOR Rate.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that Administrative Agent shall have determined in good
faith (which determination shall be final and conclusive and binding upon all
parties hereto) that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to the Term Loans on the basis provided for in the definition of
LIBOR Rate, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon all Term Loans shall bear interest at
the Alternative Rate. Upon receipt of such notice, the Borrower may revoke

 

51

--------------------------------------------------------------------------------


 

any pending Request for Borrowing or Request for Continuation (to the extent of
the affected Loans or Interest Periods).

 

(b)                                 Illegality or Impracticability of LIBOR
Rate.  In the event that on any date any Lender shall have determined in good
faith (which determination shall be final and conclusive and binding upon all
parties hereto but shall be made only after consultation with the Borrower and
the Administrative Agent) that the making or maintaining of Term Loans with
interest at the LIBOR Rate (i) has become unlawful as a result of compliance by
such Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (1) the
obligation of the Affected Lender to make Term Loans with interest at the LIBOR
Rate shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Term Loan then being requested by the Borrower pursuant to a Request for
Borrowing, the Affected Lender shall make such Term Loan with interest at the
Alternative Rate, (3) the Affected Lender’s obligation to maintain its
outstanding Term Loans with interest at the LIBOR Rate (the “Affected Loans”)
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by, or
to comply with, law, treaty, governmental rule, regulation, guideline or order,
and (4) the Affected Loans shall automatically convert into Term Loans with
interest at the Alternative Rate on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Term Loan then being requested by the
Borrower pursuant to a Notice of Borrowing, Borrowers shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Notice of
Borrowing as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) from the Borrower to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Term
Loans with interest at the LIBOR Rate in accordance with the terms hereof.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  The Borrower shall compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to lenders of funds borrowed by it to make or carry its Term Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) in the event of a default by the
Borrowing in making a borrowing of, or continuation of, any Term Loan after the
Borrower has given a notice requesting the same in accordance with the
provisions of this

 

52

--------------------------------------------------------------------------------


 

Agreement; (ii) if any prepayment or other principal payment of any of its Term
Loans occurs on any day other than the last day of an Interest Period applicable
to that Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise) or (iii) in the event of a default by the Borrower
in making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement (which notice has not been
revoked in accordance with the provisions of this Agreement).

 

ARTICLE III

 

CONDITIONS TO LOANS

 

3.1                               Conditions Precedent to the Initial Term
Loan.  The obligation of each Lender to make its initial Loan hereunder is, in
addition to the conditions set forth in Section 3.2 hereof, subject to the
fulfillment, to the reasonable satisfaction of Agents and each Lender and its
counsel, of each of the following conditions on or before the Closing Date:

 

(a)                                 The Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 

(b)                                 The Agents shall have received the results
of a recent lien, tax lien, judgment and litigation search in each of the
jurisdictions or offices in which UCC financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties (or would have been made at any time during the five
years immediately preceding the Closing Date to evidence or perfect Liens on any
assets of the Loan Parties), and such search shall reveal no Liens or judgments
on any of the assets of the Loan Parties, except for Permitted Liens or Liens
and judgments to be terminated on the Closing Date pursuant to documentation
satisfactory to the Agents;

 

(c)                                  The Lenders shall have completed all legal
and business due diligence, including management background checks;

 

(d)                                 The Agents shall have received this
Agreement, any Notes, the Negative Pledge Agreement, the Security Agreement and
each other Loan Document, each duly executed and delivered by each party
thereto, each in form and substance reasonably satisfactory to the Agents;

 

(e)                                  Each Lender requesting a Note shall have
received originals of each Note (with a copy to the Administrative Agent), duly
executed by the Borrower;

 

(f)                                   The Agents shall have received the written
opinions, dated the date of this Agreement, of counsel to the Loan Parties and
the grantors party to the Negative Pledge Agreement, with respect to this
Agreement and the other Loan Documents, which written opinions shall be in form
and substance reasonably satisfactory to the Agents and their counsel;

 

(g)                                  The Agents shall have received a
certificate of status with respect to each Loan Party dated within 30 days of
the date of this Agreement, or confirmed by

 

53

--------------------------------------------------------------------------------


 

telefacsimile, if telefacsimile confirmation is available, such certificate to
be issued by the Secretary of State of the jurisdiction of organization of each
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such State;

 

(h)                                 The Agents shall have received a copy of
each Loan Party’s Governing Documents, certified by a Responsible Officer with
respect to such Loan Party;

 

(i)                                     The Agents shall have received a copy of
the resolutions or the unanimous written consent with respect to each Loan
Party, certified as of the Closing Date by a Responsible Officer of such Loan
Party, authorizing (A) the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Loan Party in connection herewith and therewith;

 

(j)                                    The Agents shall have received a
signature and incumbency certificate of the Responsible Officer with respect to
each Loan Party executing this Agreement, any Notes, the Negative Pledge
Agreement, the Security Agreement and the other Loan Documents not previously
delivered to each Agent to which each Loan Party is a party, certified by a
Responsible Officer with respect to each Loan Party;

 

(k)                                 The Collateral Agent shall have received
originals of any Pledged Securities that are certificated;

 

(l)                                     The Collateral Agent shall have received
originals of the Pledged Notes;

 

(m)                             The Agents shall have received copies of all
consents (if any) set forth on Schedule 4.3;

 

(n)                                 Each Lender shall have received final
approval from its investment committee for its entry into this Agreement;

 

(o)                                 Except as set forth in any publicly
available information (including, without limitation, Exchange Act filings,
financial statements, earnings calls, presentations, press releases and other
similar disclosures), which is publicly available on or before November 5, 2015,
since December 31, 2014, no Material Adverse Effect has occurred;

 

(p)                                 the Borrower shall have paid all fees
incurred in connection with the transactions evidenced by this Agreement on the
Closing Date and, in each case subject to the Expenses Cap (unless, at any
Lender’s reasonable request, the Borrower consents to reimburse the Lenders for
any out-of-pocket costs and expenses incurred on or before the Closing Date that
exceed the Expenses Cap, which if not reimbursed, the Lenders may elect not to
proceed with the transactions evidenced by this Agreement), all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement for which the Borrower received an invoice at least 3 Business Days
prior to the Closing Date;

 

54

--------------------------------------------------------------------------------


 

(q)                                 the Administrative Agent shall have received
a Request for Borrowing one (1) Business Day prior to the Closing Date,
including a general statement as to the proposed use of proceeds of the draw;
and

 

(r)                                    all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered or executed or recorded and shall be in form and substance reasonably
satisfactory to Agents and their counsel.

 

3.2                               Conditions Precedent to All Loans.  The
obligation of the Lenders to make any Loan hereunder (or to extend any other
credit hereunder) is subject to the fulfillment, at or prior to the time of the
making of such Loan, of each of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower contained in this Agreement and the other Loan Documents shall be true
and correct on the Closing Date or, with respect to any Loans made after the
Closing Date, in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty to the extent that
such representation or warranty is qualified or modified by materiality) on and
as of the date of such Loan as though made on and as of such date (except to the
extent that such representations and warranties solely relate to an earlier
date) (subject in the case of Incremental Term Loans to Section 2.15(d)(ii));

 

(b)                                 No Event of Default or Default shall have
occurred and be continuing on the date of such Loan, nor shall either result
from the making of such Loan (subject in the case of Incremental Term Loans to
Section 2.15(d)(i));

 

(c)                                  The Borrower is in compliance with the
covenants set forth in Section 6.12 both before and after giving effect to such
Loan (subject in the case of Incremental Term Loans to Section 2.15(d)(iii));

 

(d)                                 The Borrower shall have delivered to the
Administrative Agent a Request for Borrowing pursuant to the terms of
Section 2.1(b), Section 2.5 and Section 2.15 hereof, as applicable;

 

(e)                                  The Borrower shall have delivered a
Borrowing Base Certificate to the Agents at least three (3) Business Days prior
to the date of any such Loan, including a general statement as to the proposed
use of proceeds of the draw; and

 

(f)                                   The aggregate principal amount of all
Loans under this Agreement, irrespective of whether such Loans have been repaid
or prepaid, shall not exceed $155,000,000 (subject to Section 2.15).

 

3.3                               Maturity Date.  This Agreement shall continue
in full force and effect for a term ending on the earlier of (the “Maturity
Date”): (a) December 9, 2018, and (b) such earlier date on which the Loans shall
become due and payable in accordance with the terms of this Agreement and the
other Loan Documents.

 

55

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

Each Loan Party makes the following representations and warranties as of the
Closing Date and on and as of the date of each Loan as though made on and as of
the date of the making of such Loan (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement and the making of the Loans:

 

4.1                               Due Organization.  Each of the Borrower and
its Subsidiaries is a duly organized and validly existing limited liability
company in good standing under the laws of the jurisdiction of its incorporation
or organization and is duly qualified to conduct business in all other
jurisdictions where its failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

4.2                               Securities and Subsidiaries. Schedule 4.2 sets
forth (i) each Loan Party and its jurisdiction of incorporation or organization
as of the Closing Date and (ii) the number of each class of its Securities
authorized, and the number outstanding, on the Closing Date and the number of
Securities covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights on the Closing Date.  All Securities of each Loan
Party are duly and validly issued and are fully paid and non-assessable, and,
other than the Securities of the Borrower, are owned by the Borrower, directly
or indirectly.  Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Securities pledged by (or purported to be
pledged by) it under the Security Agreement, to the knowledge of each Loan
Party, free of any and all Permitted Collateral Liens (other than in respect to
Liens arising pursuant to clause (d) of the definition thereof), and, as of the
Closing Date, there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Securities (or any economic or
voting interests therein).

 

4.3                               Requisite Power and Authorization.  Each Loan
Party has all requisite power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party, and, if
applicable, to borrow the sums provided for in this Agreement.  Each of the
Borrower and its Subsidiaries has all governmental licenses, authorizations,
consents, and approvals necessary to own and operate its Assets and to carry on
its businesses as now conducted and as proposed to be conducted, other than
licenses, authorizations, consents, and approvals that are not currently
required or the failure to obtain which could not reasonably be expected to be
materially adverse to any Lender.  The execution, delivery, and performance of
this Agreement and the other Loan Documents have been duly authorized by each
Loan Party and all necessary limited liability company or corporate action in
respect thereof has been taken, and, other than as set forth on Schedule 4.3,
the execution, delivery, and performance thereof do not require any other
material consent or approval of any other Person that has not been obtained.

 

4.4                               Binding Agreements.  This Agreement and the
other Loan Documents to which any Loan Party is a party, when executed and
delivered by such Loan Party, will

 

56

--------------------------------------------------------------------------------


 

constitute the legal, valid, and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms except as the
enforceability hereof or thereof may be affected by: (a) bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights generally, and (b) equitable principles of general
applicability (whether considered in a proceeding in equity or law).

 

4.5                               Other Agreements.  The execution, delivery,
and performance by each Loan Party of this Agreement and the other Loan
Documents to which any Loan Party is a party, do not and will not: (a) violate
(i) in any material respect any provision of any federal (including the Exchange
Act), state or local law, rule, or regulation (including Regulations T, U, and X
of the Federal Reserve Board) binding on any Loan Party, (ii) in any material
respect any order of any Governmental Authority, court, arbitration board or
tribunal binding on any Loan Party or (iii) the Governing Documents of any Loan
Party, or (b) contravene any provisions of, result in a breach of, constitute
(with the giving of notice or the lapse of time) a default under, or result in
the creation of any Lien (other than Liens granted by the Loan Parties to the
Collateral Agent, for the benefit of the Secured Parties, to secure the
Obligations under this Agreement) upon any of the Assets of any Loan Party
pursuant to any Material Agreement, or (c) require termination of any Material
Agreement, or (d) constitute a tortious interference with any material
Contractual Obligation of the Borrower or its Subsidiaries.

 

4.6                               Litigation: Adverse Facts and Compliance with
Laws.

 

(a)                                 There is no action, suit, proceeding, or
arbitration (irrespective of whether purportedly on behalf of any Loan Party) at
law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or threatened in writing against or affecting the
Borrower and any of its Subsidiaries, that could reasonably be expected to have
a Material Adverse Effect, or could reasonably be expected to materially and
adversely affect any Loan Party’s ability to perform its obligations under the
Loan Documents to which it is a party (including Borrower’s or the Guarantor’s
ability to repay any or all of the Loans when due);

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is subject to or in default with respect to any order, final
judgment, writ, injunction, decree, rule, or regulation of any Governmental
Authority in a manner that could reasonably be expected to have a Material
Adverse Effect or could reasonably be expected to materially and adversely
affect any Loan Party’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s or the Guarantor’s
ability to repay any or all of the Loans when due);

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with Environmental Laws or to obtain,
maintain and comply with any permit, license or other approval required to be
obtained by the Borrower or any of its Subsidiaries under any Environmental Law,
(ii) is subject to any material liability under Environmental Law, (iii) has
received written notice of any claim alleging that it is in violation of
Environmental Law or has liability under Environmental Law or (iv) has actual
knowledge of existing facts or circumstances that would reasonably be expected
to form the basis of a claim that it has liability under Environmental Law,
except, in the case of each of items (i) through (iv) above, would not
reasonably be expected to have a Material Adverse Effect; and

 

57

--------------------------------------------------------------------------------


 

(d)                                 (i) there is no action, suit, proceeding or
investigation pending or, to the best of the Borrower’s knowledge, threatened in
writing against or affecting the Borrower or any of its Subsidiaries that
questions the validity or the enforceability of this Agreement or other the Loan
Documents, and (ii) there is no action, suit, or proceeding pending against or
affecting any Loan Party pursuant to which, on the date of the making of any
Loan hereunder, there is not in effect a binding injunction that could
reasonably be expected to materially and adversely affect the validity or
enforceability of this Agreement or the other Loan Documents.

 

4.7                               Government Consents.  Other than such as may
have previously been obtained, filed, or given, as applicable, no consent,
license, permit, approval, or authorization of, exemption by, notice to, report
to or registration, filing, or declaration with, any Governmental Authority is
required in connection with the execution, delivery, and performance by the Loan
Parties of the Loan Documents to which they are a party, in each case, except as
could not reasonably be expected to have a Material Adverse Effect.

 

4.8                               Title to Assets; Liens.  Except for Permitted
Liens, all of the Assets held by the Borrower and its Subsidiaries are free from
all Liens of any nature whatsoever.  Except for Permitted Liens, the Borrower
and its Subsidiaries have good and sufficient title to all of the Assets held by
the Borrower and its Subsidiaries.

 

4.9                               ERISA. Except as could not reasonably expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal and state laws. 
Except as could not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no Loan
Party has incurred, or reasonably expects to incur, any liability (including
liability as an ERISA Affiliate of another Person) under Title IV of ERISA with
respect to any Single Employer Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) no Loan Party has incurred or reasonably
expects to incur any liability (including liability as an ERISA Affiliate of
another Person), and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability, under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) no Loan Party
and, to the knowledge of any Loan Party, no ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

4.10                        Payment of Taxes.  All material tax returns and
reports of the Loan Parties (and all parent entities of such Loan Parties with
which any Loan Party is or has been consolidated or combined) required to be
filed by it have been timely filed (inclusive of any permitted extensions), and
all material Taxes, governmental assessments, fees, and amounts required to be
withheld and paid to a Governmental Authority and all other governmental charges
imposed upon the Loan Parties, and upon their Collateral, income, and
franchises, that are due and payable have been paid except for any claims for
Taxes that are being contested, in good faith, by appropriate proceedings
promptly instituted and diligently conducted, and with respect to which an
adequate reserve or other appropriate provision, if any, shall have been made in
order to be in conformity with GAAP.

 

58

--------------------------------------------------------------------------------


 

4.11                        Governmental Regulation.

 

(a)                                 The Loan Parties are not, nor immediately
after the application by the Borrower of the proceeds of the Loans will they be,
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

 

(b)                                 No Loan Party holds any interest in any
Margin Securities. No part of the proceeds of the loans made to the Borrower
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors.

 

(c)                                  No Loan Party is subject to regulation
under any federal, state, or local law, rule, or regulation generally limiting
its ability to incur Debt.

 

4.12                        Disclosure.  No representation or warranty of any
Loan Party contained in this Agreement or any other document, certificate, or
written statement furnished to any Agent or any Lender with respect to the
business, operations, Collateral, or condition (financial or otherwise) of the
Loan Parties in connection with the transactions contemplated by this Agreement
(other than projections, pro forma financial statements and budgets and
information of a general economic or industry-wide nature) contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not materially misleading.  There is
no fact known to any Loan Party (other than matters of a general economic
industry-wide nature) that any Loan Party believes reasonably could be expected
to have a Material Adverse Effect, that has not been disclosed herein or in such
other documents, certificates, and statements furnished to any Agent or any
Lender for use in connection with the transactions contemplated hereby.

 

4.13                        Debt.  The Borrower and its Subsidiaries do not have
any Debt outstanding other than Debt permitted by Section 6.1 hereof.

 

4.14                        Existing Defaults.  Neither the Borrower nor any of
its Subsidiaries is in default in the performance, observance or fulfillment of
any of the obligations contained in any Contractual Obligation applicable to it,
and no condition exists which, with or without the giving of notice or the lapse
of time, would constitute a default under any such Contractual Obligation,
except, in any such case, where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect.

 

4.15                        No Material Adverse Effect.  No event or development
has occurred which could reasonably be expected to result in a Material Adverse
Effect.

 

4.16                        Security Documents.  The Security Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable first-priority security
interest in the Collateral described herein and therein and in proceeds and
products thereof as set forth herein and therein (subject to Permitted
Collateral Liens).  In the case of (i) Pledged Securities represented by
certificates, (x) when such certificates are delivered to the Collateral Agent
or (y) when financing statements in appropriate form are filed in the offices
specified on Schedule 4.16, and (ii) the other Collateral described in

 

59

--------------------------------------------------------------------------------


 

the Security Agreement, when financing statements in appropriate form are filed
in the offices specified on Schedule 4.16 and such other filings as are
specified on Schedule 2 to the Security Agreement have been completed, the Lien
created by the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Secured Obligations (as defined in the Security Agreement), in each case, prior
and superior in right to any other Person (subject to Permitted Collateral
Liens).

 

4.17                        Solvency. The Borrower is, each Loan Party and ACRC
Lender are, and the other Subsidiaries of the Borrower are taken as a whole,
both immediately before and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, the pledge
of Collateral and the guarantee in favor of the Agents and the Lenders, as
applicable, Solvent.

 

4.18                        Use of Proceeds.

 

(a)                                 The proceeds of the Loans shall be used
(i) to refinance existing Debt of the Borrower and its Subsidiaries, (ii) to
permit the Borrower and its Subsidiaries to purchase or originate and hold
Borrowing Base Eligible Assets, (iii) for any general other corporate purposes
of the Borrower and its Subsidiaries (including for capital expenditures,
permitted acquisitions and other permitted investments, restricted payments,
refinancing of indebtedness and any other transaction not prohibited by the Loan
Documents) and (iv) to pay fees and expenses related to the Transactions.

 

(b)                                 No part of the proceeds of the Loans will be
used, directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

60

--------------------------------------------------------------------------------


 

4.19                        Anti-Corruption and Anti-Money Laundering Laws and
Sanctions.  Each Loan Party has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by each Loan Party, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, and each Loan
Party and its Subsidiaries and their respective directors, officers and
employees are, to the knowledge of each Loan Party, its directors and agents, in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions
in all material respects.  None of (i) the Loan Parties or, to the knowledge of
each Loan Party, their Subsidiaries, or to the knowledge of the Loan Parties or
such Subsidiaries, any of their respective directors, officers or employees, or
(ii) to the knowledge of the Loan Parties, any agent of the Loan Parties or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Loan, use of
proceeds from this Agreement or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that until payment, in full, of the Loans,
with interest accrued and unpaid thereon, the Borrower will, and will cause its
Subsidiaries to, do each and all of the following:

 

5.1                               Accounting Records and Inspection.

 

(a)                                 Maintain adequate financial and accounting
books and records in accordance with sound business practices and GAAP
consistently applied; and

 

(b)                                 permit any representative of the Agents (and
after the occurrence and during the continuance of an Event of Default, any
representatives of each Lender) upon reasonable notice to the Borrower, at any
time during usual business hours, to inspect, audit, and examine the Borrower’s
financial and accounting books and records and to make copies and take extracts
therefrom, and to discuss its affairs, financing, and accounts with the
Borrower’s or the Guarantors’ officers and independent public accountants
(provided that the Borrower shall have the opportunity to be present at any
meeting with its independent public accountants); provided that unless an Event
of Default has occurred and is continuing, no more than one inspection per year
may be made at the Borrower’s expense.

 

5.2                               Financial Statements. Furnish to the Agents:

 

(a)                                 As soon as publicly available (including,
pursuant to any filing under the Exchange Act or with any national securities
exchange), but in any event within 90 days after the end of each fiscal year of
the Borrower (commencing with the fiscal year ended December 31, 2015), a copy
of the consolidated balance sheet of the Borrower as at the end of such fiscal
year and the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a
customary report and opinion of an

 

61

--------------------------------------------------------------------------------


 

independent certified public accounting firm of nationally recognized standing
(including without limitation Ernst & Young, PricewaterhouseCoopers LLP,
Deloitte and KPMG) which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than a “going concern” qualification resulting
solely from an upcoming maturity date under the Credit Facilities occurring
within one year from the time such opinion is delivered); and

 

(b)                                 As soon as publicly available (including,
pursuant to any filing under the Exchange Act or with any national securities
exchange), but in any event within 40 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (commencing with the
fiscal quarter ended September 30, 2015), a copy of the unaudited consolidated
balance sheet of the Borrower as at the end of such fiscal quarter and the
related unaudited consolidated statements of income or operations, changes in
stockholders’ equity and cash flows for such fiscal quarter and the portion of
the fiscal year through the end of such fiscal quarter, all in reasonable detail
(subject only to normal year-end audit adjustments).

 

5.3                               Certificates; Other Information.  Furnish to
the Agents:

 

(a)                                 concurrently with the delivery of the
financial statements pursuant to Section 5.2(a) and (b), (i) a completed
Compliance Certificate duly executed by a Responsible Office of the Borrower
containing all information and calculations necessary (in reasonable detail) for
determining (A) that no Event of Default or any Default has occurred or is
continuing, (B) if an Default has occurred, a statement as to the nature thereof
and the action which is proposed to be taken in respect thereto and
(C) compliance by the Borrower with Section 6.12, in each case, as of the last
day of the fiscal quarter or fiscal year of the Borrower, (ii) a duly completed
Borrowing Base Certificate setting forth the Borrowing Base based on the most
recent Borrowing Base Value and (iii) notice of any event giving rise to the
occurrence of a VAE;

 

(b)                                 promptly (but in any event within five
(5) Business Days unless otherwise specified), after a Responsible Officer of
the Borrower or any Guarantor has knowledge thereof, written notice of:

 

(i)                                     the occurrence of any Event of Default
or any Default;

 

(ii)                                  any Material Modification that occurs and,
in any such event, the Borrower shall also supply the Agents with copies of any
modifications, waivers or forbearances allowed by the Borrower pursuant thereto
within five (5) Business Days following the occurrence thereof;

 

(iii)                               the occurrence of a VAE in respect of any
Borrowing Base Eligible Asset within ten (10) Business Days following the
occurrence thereof;

 

(iv)                              any notices of probation, suspension, or
non-renewal or the actual or threatened termination of any servicing agreements
with Fannie Mae, Freddie Mac or the Federal Housing Administration and/or the
U.S. Department of Housing and Urban Development, in each case, in respect of
MSRs held by the Borrower;

 

62

--------------------------------------------------------------------------------


 

(v)                                 a judgment by any competent court against
the Borrower or any of its Subsidiaries for the payment of money in an amount
greater than $15,000,000;

 

(vi)                              any default or event of default as defined in
any Contractual Obligation relating to Debt, in each case in an amount not less
than $15,000,000 and irrespective of whether such Debt is accelerated or such
default waived;

 

(c)                                  as soon as practicable, written notice of
any condition or event which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 such other information as any Agent may
reasonably request from time to time in connection with the Collateral or other
business or financial information of the Borrower and its Subsidiaries; and

 

(e)                                  If requested by any Agent from time to
time, promptly deliver to the Agents copies of any annual report to be filed in
connection with each Plan.

 

5.4                               Existence.  Preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises.

 

5.5                               Payment of Taxes and Claims.  File all
material Tax returns including income Tax returns required to be filed by or on
behalf of the Loan Parties.  Pay all (a) material Taxes, governmental
assessments, and other governmental charges imposed on any of the Loan Parties
or upon any of the Borrowing Base Eligible Assets or the Collateral or in
respect of any of its businesses, incomes, Collateral, or Borrowing Base
Eligible Assets before any penalty or interest accrues thereon, and (b) all
claims in excess of $100,000 in the aggregate (including claims for labor,
services, materials, and supplies) for sums which have become due and payable
and which by law have or may become a Lien upon any of the Collateral or
Borrowing Base Eligible Assets, prior to the time when any penalty or fine shall
be incurred with respect thereto; provided, however, that, unless such Taxes,
assessments, charges, or claims have become a federal tax Lien on any of the
Collateral or the Borrowing Base Eligible Assets, no such Tax, assessment,
charge, or claim need be paid if the same is being diligently contested, in good
faith, by appropriate proceedings promptly instituted and diligently conducted
and if an adequate reserve or other appropriate provision, if any, shall have
been made therefor as required in order to be in conformity with GAAP.

 

5.6                               Compliance with Laws and Material Contractual
Obligations.  (a) Comply in all material respects with the requirements of all
applicable laws, rules, regulations (including Regulations T, U and X of the
Federal Reserve Board), and orders of any Governmental Authority, noncompliance
with which could reasonably be expected to have a Material Adverse Effect and
(b) perform in all material respects its obligations under Material Agreements
to which it is a party.

 

5.7                               Further Assurances.  At any time or from time
to time upon the request of the Agents, execute and deliver such further
documents and do such other acts and things as the Agents may reasonably request
in order to effect fully the purposes of this Agreement or the other Loan
Documents and to provide for payment of the Loans made hereunder, with interest
thereon, in accordance with the terms of this Agreement.

 

63

--------------------------------------------------------------------------------


 

5.8                               Payment of Obligations.  Pay, discharge or
otherwise satisfy as the same shall become due and payable in the normal conduct
of its business all its material obligations and liabilities including, without
limitation, any such material obligations pursuant to any agreement by which it
or any of its properties is bound.

 

5.9                               Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrower insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or a similar business of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

5.10                        Maintenance of Property and Licenses.  In addition
to the requirements of the Security Agreement, (a) protect and preserve all
property necessary in and material to their business then being conducted,
including copyrights, patents, real estate, trade names, service marks and
trademarks, (b) maintain in good working order and condition, ordinary wear and
tear and casualty excepted, all buildings, equipment and other tangible real and
personal property necessary and material to its business as then being conducted
and (c) from time to time make or cause to be made all repairs, renewals and
replacements thereof and additions to such property necessary and material for
the conduct of its business as then being conducted, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

 

5.11                        Covenant to Guarantee Obligations and Give
Security.  Execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code and other financing statements) that may be required
under applicable requirements of law, or that the Required Lenders or the Agents
may reasonably request, in order to effectuate the Transactions contemplated by
the Loan Documents and in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Loan Documents.  Notwithstanding anything to the contrary set
forth herein, in no event shall this Section 5.11 require the granting of any
Lien on any Excluded Assets.

 

5.12                        ERISA.  (a) Make, or cause to be made, timely
payment of contributions required to meet the requirements of the Pension
Funding Rules with respect to each Single Employer Plan; (b) notify the Agents
as soon as practicable (but in any event within five (5) Business Days) of any
ERISA Event; and (c) furnish to the Agents, promptly upon Agent’s request
therefor, such additional information concerning any Single Employer Plan as may
be reasonably requested by the Agents from time to time.

 

5.13                        Post-Closing Items. Within the time periods
specified on Schedule 5.13 (or such later date to which the Agents consent in
writing), comply with the provisions set forth in Schedule 5.13.

 

64

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, until payment, in full, of the Loans,
with interest accrued and unpaid thereon, the Borrower will not and will not
permit any of its Subsidiaries to do any of the following:

 

6.1                               Debt.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Debt, except:

 

(a)                                 Debt evidenced by this Agreement and the
other Loan Documents;

 

(b)                                 Debt or amounts available under Debt
facilities (whether or not drawn) existing on the Closing Date and listed on
Schedule 6.1 and any draws, refinancings, renewals or extensions thereof so long
as: (i) such draws, refinancings, renewals, or extensions do not result in an
increase in the aggregate maximum principal amount of the Debt permitted under
such Debt facilities so drawn, refinanced, renewed, or extended (other than for
accrued interest and premiums and fees), (ii) such draws, refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Debt so drawn, refinanced, renewed, or extended, nor are they on
terms or conditions that, taken as a whole, are materially more burdensome or
restrictive to the Borrower or any of its Subsidiaries, and (iii) the Debt that
is drawn, refinanced, renewed, or extended is not recourse to any Person that is
liable on account of the Loans other than those Persons which were obligated
with respect to the Debt that was drawn, refinanced, renewed, or extended;
provided that, ACRC Lender (or its replacement, successor or permitted assign)
may, to the extent the Borrower is in pro forma compliance with the covenants
set forth in Section 6.12, increase the maximum commitments and amounts drawn by
ACRC Lender (or its replacement, successor or permitted assign) under the City
National Bank Facilities in a proportionate amount equal to the aggregate amount
of the proceeds of any Post-Closing Equity Issuance (as defined below) divided
by Tangible Net Worth as of the last day of the most recent Test Period so long
as the increase in the maximum commitments and amounts drawn under the City
National Bank Facilities, when added together with unsecured Debt incurred by
the Borrower in reliance on clause (t) below, does not exceed $200 million;

 

(c)                                  Warehousing Debt;

 

(d)                                 Securitization Indebtedness;

 

(e)                                  Debt in respect of Capitalized Lease
Obligations and Purchase Money Obligations financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred by the Borrower or any of its Subsidiaries within 270 days after
the acquisition, construction, repair, replacement, lease or improvement of the
applicable asset in an aggregate principal amount not to exceed $10,000,000;

 

(f)                                   Contingent Obligations resulting from the
endorsement of instruments for collection in the ordinary course of business;

 

65

--------------------------------------------------------------------------------


 

(g)                                  Debt between the Borrower and any of its
Subsidiaries and so long as such Debt is evidenced by a promissory note and, to
the extent such note constitutes Collateral, it is delivered to the Collateral
Agent and subordinated pursuant to an Intercompany Subordination Agreement to
the extent requested by the Lenders;

 

(h)                                 Debt which may be deemed to exist pursuant
to any performance bonds, surety bonds, statutory bonds, appeal bonds or similar
obligations incurred in the ordinary course of business;

 

(i)                                     Debt in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts incurred
in the ordinary course of business;

 

(j)                                    guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower and its Subsidiaries;

 

(k)                                 Debt of the Borrower or any of its
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments created or issued in the
ordinary course of business in connection with workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt with respect to reimbursement-type
obligations regarding workers’ compensation claims;

 

(l)                                     Debt owing to any insurance company in
connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business in an amount not exceed
$1,000,000 at any time outstanding;

 

(m)                             (i) Debt representing deferred compensation or
stock-based compensation incurred in the ordinary course of business and
(ii) Debt issued by the Borrower or any Subsidiary to current or former
officers, directors, employees, managers and consultants, and their respective
personnel, estates, spouses or former spouses, of any the Borrower or any
Subsidiary, in lieu of or combined with cash payments, to finance the purchase
or redemption by any such Person of Securities of the Borrower or any
Subsidiary, in each case, to the extent such purchase or redemption is permitted
by Section 6.4;

 

(n)                                 for the avoidance of doubt, any amounts
payable by the Borrower or any of its Subsidiaries with respect to declared and
unpaid dividends that were permitted by Section 6.4 at the time of declaration;

 

(o)                                 Debt of the Borrower or any of its
Subsidiaries under any Swap Agreements so long as such Swap Agreements are used
solely as a part of its normal business operations as a risk management strategy
or a hedge against changes resulting from market operations and not as a means
to speculate for investment purposes on trends and shifts in financial or
commodities markets;

 

(p)                                 Debt incurred in the ordinary course of
business under incentive, non-compete, consulting, deferred compensation, or
other similar arrangements incurred by the Borrower or any of its Subsidiaries;

 

66

--------------------------------------------------------------------------------


 

(q)                                 Debt in respect of Taxes, governmental
assessments or governmental charges to the extent that payment thereof shall not
at the time be required to be made hereunder;

 

(r)                                    unsecured Debt of the Borrower or any
Post-Closing Date Subsidiary that (1) is fully and expressly subordinated to the
Borrower’s obligations under this Agreement and which cannot be paid prior to
payments due under this Agreement following the occurrence and continuation of
an Event of Default and (2) has a final maturity no earlier than 91 days
following the Maturity Date and (3) has an All-In Yield that will not be more
than 2.0% higher than the corresponding All-In Yield (after giving effect to
interest rate margins, OID (with OID being equated to interest based on an
assumed life to maturity) and upfront fees (which shall be deemed to constitute
like amounts of OID), but excluding any arrangement, structuring or other fees
payable in connection therewith that are not shared with all lenders providing
such unsecured indebtedness) for the existing Credit Facilities;

 

(s)                                   the Existing Convertible Notes and any
refinancings, renewals or extensions thereof; provided that, (1) any such
refinancing, renewal or extension may be in an aggregate principal amount that
exceeds the aggregate principal amount outstanding under the Existing
Convertible Notes, but in any event such excess (the “Excess Refinancing
Indebtedness”) amount shall not be greater than the amount equal to $56,000,000
less the aggregate principal amount of the Incremental Term Loans then
outstanding, (y) any such refinancing will have a final maturity no earlier than
91 days following the Maturity Date; and (z) any such refinancings, renewals or
extensions may be incurred any time after (and shall not be required to be
consummated contemporaneously with) the repayment and satisfaction of the
Existing Convertible Notes;

 

(t)                                    unsecured Debt of the Borrower or any
Post-Closing Date Subsidiary in an amount not to exceed three times any amounts
of common or preferred equity capital raised by the Borrower since the Closing
Date (“Post-Closing Equity Issuance”) consisting of the issuance of unsecured
senior or subordinated notes or loans, in each case issued in a public offering
or private placement or bridge in lieu of the foregoing; provided that (x) any
such Debt shall not, when added together with any increase in the maximum
commitments and amounts drawn by ACRC Lender under the City National Bank
Facilities in reliance on clause (b) above, exceed $200 million, (y) after
giving pro forma effect to the incurrence of the unsecured Debt (and after
giving effect to all customary pro forma events and adjustments) and the
Post-Closing Equity Issuance, the Borrower would not be in breach of the
financial covenants under Section 6.12, and (z) such unsecured Debt (i) will
have a final maturity no earlier than 91 days following the Maturity Date,
(ii) shall have a weighted average life to maturity that is no shorter than the
weighted average life to maturity of the Loans and (iii) shall have an All-In
Yield that will not be more than 2.0% higher than the corresponding All-In Yield
(after giving effect to interest rate margins, OID (with OID being equated to
interest based on an assumed life to maturity) and upfront fees (which shall be
deemed to constitute like amounts of OID), but excluding any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all lenders providing such unsecured Debt) for the existing Loans;

 

(u)                                 Debt assumed or incurred by any Subsidiary
with respect to any Asset acquired by such Subsidiary as a result of a
foreclosure, deed-in-lieu or other similar

 

67

--------------------------------------------------------------------------------


 

proceeding or transactions in connection with the ownership by such Subsidiary
of any Senior Commercial Real Estate Loans, Senior Commercial Real Estate
Construction Loans, Mezzanine Loans, Subordinated Commercial Real Estate Loans
or Preferred Equity Investment so long as, with respect to any new Debt that is
incurred, the loan-to-value ratio of such Debt does not exceed 70% at the time
incurred (it being understood that any such Debt shall be non-recourse to the
Borrower and the documents governing such Debt may include customary carve-outs
to limit recourse such as recourse to the Borrower for environmental matters,
fraud, misrepresentation or voluntary and involuntary bankruptcy filings);

 

(v)                                 Debt of any Subsidiary on any Asset of such
Subsidiary which is a Triple Net Leased Property (so long as the loan-to-value
ratio of such Debt does not exceed 70% at the time incurred) in an aggregate
amount not to exceed $50,000,000 at any time outstanding (it being understood
that any such Debt shall be non-recourse to the Borrower and the documents
governing such Debt may include customary carve-outs to limit recourse such as
recourse to the Borrower for environmental matters, fraud, misrepresentation or
voluntary and involuntary bankruptcy filings); and

 

(w)                               other unsecured Debt of the Borrower or any of
its Subsidiaries, including guarantee obligations, in an aggregate principal
amount not to exceed $10,000,000.

 

For the avoidance of doubt, Post-Closing Equity Issuances shall not include any
Cash Cure Amounts.

 

6.2                               Liens.  Create, incur, assume, or permit to
exist, directly or indirectly, any Lien on or with respect to any of its Assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(a)                                 Permitted Collateral Liens;

 

(b)                                 Liens on the Securities of any
Securitization Entity (or Securities of a direct holding company of any
Securitization Entity) to the extent such Liens are permitted to be incurred by
such Securitization Entity;

 

(c)                                  Liens on Assets securing Debt permitted
under Sections 6.1(a), (c), (d), (e), (k), (o), (u) and (v) (subject to the
express limitations set forth in clause (b) above and clauses (d) and
(e) below); provided that, with respect to any Liens securing Debt permitted
under Section 6.1(o), such Liens shall be permitted to the extent they are
created, incurred, or exist on or with respect to cash, Cash Equivalents and/or
letters of credit (and proceeds thereof) in an aggregate amount not to exceed
10% of the Tangible Net Worth of the Borrower and its Subsidiaries;

 

(d)                                 Liens on Senior Commercial Real Estate Loans
and Senior Commercial Real Estate Construction Loans to the extent securing Debt
permitted under Section 6.1(b), (c) and (d) and Liens on Mezzanine Loans,
Subordinated Commercial Real Estate Loans and Preferred Equity Investments to
the extent securing Debt permitted under Sections 6.1(c) and (d); provided that,
any Liens on Mezzanine Loans, Subordinated Commercial Real Estate Loans and
Preferred Equity Investments created, incurred, assumed, or existing pursuant to
this clause

 

68

--------------------------------------------------------------------------------


 

(d) do not exceed the 15% of the aggregate outstanding amount of any related
Warehousing Debt facility or Securitization Indebtedness; and

 

(e)                                  Liens on Mezzanine Loans, Subordinated
Commercial Real Estate Loans and Preferred Equity Investments to the extent
securing the City National Bank Facility described in clause (i) of the
definition thereof in an amount not to exceed a minimum aggregate principal
amount of Mezzanine Loans, Subordinated Commercial Real Estate Loans and
Preferred Equity Investments that would be required to satisfy the borrowing
base requirement applicable to the maximum facility amount permitted under such
City National Bank Facility (including, without limitation, any increases in the
City National Bank Facility described in clause (i) of the definition thereof
pursuant to Section 6.1(b));

 

(f)                                   Liens securing Debt or amounts available
under Debt facilities (whether or not drawn) existing on the Closing Date and
listed on Schedule 6.2; and

 

(g)                                  other Liens with respect to obligations
that do not exceed $10,000,000 in the aggregate at any time outstanding.

 

For the avoidance of doubt, no Liens shall be permitted on any MSRs owned by
ACRE Capital other than rights of the Agencies and Permitted Collateral Liens.

 

6.3                               Debt Prepayments. Make or offer to make (or
give any notice in respect thereof) any optional or voluntary payment,
prepayment, repurchase or redemption of, or voluntarily or optionally defease,
or otherwise satisfy prior to the scheduled maturity thereof in any manner, any
Debt (other than the Loans and, for the avoidance of doubt, any revolving credit
facilities, overdraft lines of credit or other similar revolving obligations);
except that (a) the Borrower or any of its Subsidiaries may make such voluntary
payments, repayments, repurchases or redemptions of, or voluntary or optional
defeasements, or otherwise satisfy prior to the scheduled maturity thereof in
any manner (other than payments, repayments, repurchases, redemptions or
defeasements constituting Extraordinary Restricted Payments), any Debt so long
as (i) no Event of Default or Default has occurred and is continuing or would
result therefrom and (ii) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.12 immediately before and after
giving effect to such payments and (b) the Borrower shall be permitted to make
Extraordinary Restricted Payments so long as, after giving effect to such
Extraordinary Restricted Payment, (i) no Event of Default or Default has
occurred and is continuing or would result therefrom, (ii) the Total Net
Leverage Ratio as tested on a pro forma basis for the most recently ended fiscal
quarter is not greater than 3.75:1.00 and (iii) the Asset Coverage Ratio as
tested on a pro forma basis for the most recently ended fiscal quarter is at
least 125%.  For the avoidance of doubt, notwithstanding any other provision in
any Loan Document, ACRC Lender shall be permitted at all times to repay and/or
reborrow any Debt under the City National Bank Facilities so long as the
aggregate principal amount of commitments thereunder are not terminated in
full,.

 

6.4                               Dividends. The Borrower shall not make or
declare, directly or indirectly, any dividend or other payment or distribution
on account of any interest of any class of equity securities in Borrower,
whether now or hereafter outstanding (collectively, a “Distribution”); except
(a) the Borrower may make Distributions (other than Extraordinary Restricted
Payments)

 

69

--------------------------------------------------------------------------------


 

so long as (i) no Event of Default or Default has occurred and is continuing or
would result therefrom and (ii) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.12 immediately before and after
giving effect to such Distribution; (b) notwithstanding anything to the
contrary, the Borrower may make Distributions at any time to its shareholders in
an amount necessary to maintain its status as a “real estate investment trust”
as defined in Section 856 the Code (“REIT”) and avoid the imposition of income
and excise tax on the Borrower and (c) the Borrower shall be permitted to make
Extraordinary Restricted Payments so long as, after giving effect to such
Extraordinary Restricted Payment, (i) the Total Net Leverage Ratio as tested on
a pro forma basis for the most recently ended fiscal quarter is not greater than
3.75:1.00 and (ii) the Asset Coverage Ratio as tested on a pro forma basis for
the most recently ended fiscal quarter is at least 125%.

 

6.5                               Restriction on Fundamental Changes.  Change
its name, change the nature of its business, enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its
partnership interests (whether limited or general) or membership interests, as
applicable, or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business or Assets, whether now owned or hereafter acquired (each, a
“Fundamental Change”) except:

 

(a)                                 Borrower or any of its Subsidiaries may sell
Assets in accordance with the provisions of Section 6.6;

 

(b)                                 Borrower or any of its Subsidiaries may
change its name or corporate, partnership or limited liability structure so long
as (i) the Loan Parties provide written notice thereof (together with copies of
any documents evidencing any such change) to the Agents on or before the date
that is 10 Business Days prior to the date when such name or structure change
occurs and (ii) any other Subsidiaries of the Borrower provide written notice
thereof (together with copies of any documents evidencing any such change) to
the Agents on or before the date that is 30 days after the date when such name
or structure change occurs; and

 

(c)                                  the conveyance, sale, assignment, lease,
transfer, or other disposal of all or any substantial part of its business or
Collateral, merger, consolidation or reorganization of any Person, on the one
hand, with and into the Borrower or any of its Subsidiaries, provided that
(i) the Lender Group’s rights in any Assets, including, without limitation, the
existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger, consolidation or reorganization, (ii) upon the
consummation of such conveyance, sale, assignment, lease, transfer, or other
disposal of all or any substantial part of its business or Assets, merger,
consolidation or reorganization, the Borrower and any applicable Subsidiary
expressly reaffirms its Obligations to the Lender Group under this Agreement and
the other Loan Documents to which it is a party and (iii) such acts do not
result in a Change of Control Event.

 

6.6                               Sale of Assets.  Sell, assign, transfer,
convey, or otherwise dispose of its Assets (any such transaction, a “Sale”),
whether now owned or hereafter acquired, except for (a) any Sale by ACRE Capital
in the ordinary course of business (it being understood that any Sale of MSRs
shall not be considered to be in the ordinary course of business of ACRE Capital
for purposes of this subclause (a)), (b) any Sale of obsolete, worn out or
surplus tangible property, (c) any Sale of Assets for the liquidation,
dissolution or winding up of a wholly-owned

 

70

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower (i) if from a non-Loan Party Subsidiary, to any
another Subsidiary and (ii) if from a Loan Party, to another Loan Party, (d) any
transaction permitted by Sections 6.4 or 6.5 of this Agreement; (e) any Sale
pursuant to, or in connection with, any Securitization Transaction or
Warehousing Debt; (f) any other Sale of Assets of the Borrower and the
Subsidiaries so long as (i) the Borrower is in compliance with the financial
covenants set forth in Section 6.12 immediately before such Sale of Assets, and
immediately after giving effect thereto, (ii) any such Sale of Assets shall be
for fair market value consideration (as determined by the Borrower in good faith
and consistent with the Assigned Value given such Asset for purposes of this
Agreement in the most recent Borrowing Base Certificate delivered to the Agents)
and of which at least 75% of such consideration shall be comprised of cash or
Cash Equivalents and (iii) no Default or Event of Default has occurred and is
continuing or would result therefrom, in each case, immediately prior to and
after giving effect to such Sale for fair market value.

 

6.7                               Transactions with Shareholders and
Affiliates.  Enter into or permit to exist, directly or indirectly, any
transaction (including the purchase, sale, lease, or exchange of any Asset or
the rendering of any service) with any holder of 10% or more of any class of
Securities of the Borrower or any of its Subsidiaries or Affiliates, or with any
Affiliate of the Borrower or of any such holder, in each case other than (x) a
Loan Party or (y) any Subsidiary of the Borrower, on terms that are less
favorable to such Subsidiary, than those terms that might be obtained at the
time from Persons who are not such a holder, Subsidiary, or Affiliate, or, if
such transaction is not one in which terms could be obtained from such other
Person, on terms that are no less favorable than terms negotiated in good faith
on an arm’s length basis.  Prior to the Borrower or any of its Subsidiaries
engaging in any such transaction described in this Section 6.7, other than
transactions in de minimis amounts, the Borrower shall determine that such
transaction has been negotiated in good faith and on an arm’s length basis.  In
no event shall the foregoing restrictive covenant apply to (a) any transaction
permitted by Section 6.4, or (b) transactions involving the use, transfer, or
other disposition of any Asset, to the extent that (i) the Distribution by the
Borrower of such Asset would not have violated this Agreement and (ii) such use,
transfer, or other disposition would not otherwise result in an Event of Default
or an Default.

 

6.8                               Conduct of Business.  Engage in any business
other than the business to which it is engaged as of the Closing Date and any
related businesses or activities substantially similar or related thereto or
reasonable extensions of any such business or activities including, without
limitation, the commercial real estate mortgage business, commercial real estate
brokerage business, commercial real estate business, commercial real
estate-related securities acquisitions and acquisitions of MSRs.

 

6.9                               Amendments or Waivers of Certain Documents;
Actions Requiring the Consent of the Agents.  Agree to any amendment to or
waiver of the terms or provisions of its Governing Documents except for
amendments or waivers which would not, either individually or collectively, be
materially adverse to the interests of the Lender Group.

 

6.10                        Limitation on Negative Pledges.  Enter into or
suffer to exist or become effective any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of the Borrower
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any Collateral (other than Securities in Securitization Entities), whether
now owned or hereafter acquired, to secure the Obligations, except for any
restrictions that:

 

71

--------------------------------------------------------------------------------


 

(a)                                 exist under this Agreement and the other
Loan Documents;

 

(b)                                 exist on the date hereof and (to the extent
not otherwise permitted by this Section 6.10) are listed on Schedule 6.10
hereto;

 

(c)                                  are binding on a Subsidiary or its Assets
at the time such Subsidiary or its Assets first becomes a Subsidiary or owned by
a Subsidiary, as applicable, so long as such restrictions were not entered into
solely in contemplation of such Person becoming a Subsidiary;

 

(d)                                 are customary restrictions and conditions
contained in any agreement relating to any transaction permitted by Section 6.6
pending the consummation of such transaction; provided that such restrictions
and conditions apply only to the property that is the subject of such
transaction and not to the proceeds to be received by the Borrower or any of its
Subsidiaries in connection with such transaction;

 

(e)                                  are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate solely to the assets subject thereto;

 

(f)                                   are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary;

 

(g)                                  are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business; and

 

(h)                                 are amendments, modifications, restatements,
refinancings or renewals of the agreements, contracts or instruments referred to
in Section 6.10(b) through (g) above; provided that such amendments,
modifications, restatements, refinancings or renewals, taken as a whole, are not
materially more restrictive with respect to such encumbrances and restrictions
than those contained in such predecessor agreements, contracts or instruments.

 

6.11                        Margin Regulation.  Use any portion of the proceeds
of any of the Loans in any manner which could reasonably be expected to cause
the Loans, the application of such proceeds, or the Transactions to violate
Regulations T, U or X of the Federal Reserve Board, or any other regulation of
such board, or to violate the Exchange Act, or to violate the Investment Company
Act of 1940.

 

6.12                        Financial Covenants.  The Borrower shall not:

 

(a)                                 Minimum Asset Coverage Ratio. Commencing
with the fiscal quarter ending December 31, 2015, permit the Asset Coverage
Ratio on the last day of each Test Period, be less than 110%.

 

(b)                                 Minimum Unencumbered Asset Ratio. 
Commencing with the fiscal quarter ending December 31, 2015, permit the
Unencumbered Asset Ratio on the last day of each Test Period, be less than of
120%.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Maximum Total Net Leverage Ratio. 
Commencing with the fiscal quarter ending December 31, 2015, permit the Total
Net Leverage Ratio on the last day of each Test Period to exceed 4.00:1.00

 

(d)                                 Minimum Tangible Net Worth.  Permit the
Tangible Net Worth on the last day of each Test Period (commencing with the
fiscal quarter ending December 31, 2015), to be less than the amount equal to
the sum of (i) eighty percent (80%) of the Borrower’s and its Subsidiaries’
Tangible Net Worth as of September 30, 2015, which Tangible Net Worth is equal
to $407,562,163 as of such date, plus (ii) eighty percent (80%) of the net
proceeds (after deducting transaction costs) that the Borrower and its
Subsidiaries receive from subsequent equity issuances.

 

(e)                                  Loan Concentration.  Permit less than 65.0%
of loans held for investment (as defined in the consolidated balance sheet of
the Borrower) by the Borrower to be comprised of Senior Commercial Real Estate
Loans, as measured by the average daily outstanding principal balance of all
loans held for investment (as defined in the consolidated balance sheet of the
Borrower) during a fiscal quarter and as adjusted for non-controlling interests.

 

6.13                        Plans.  No Loan Party shall become a party to any
Multiemployer Plan or Single Employer Plan other than any such plan to which the
Loan Party as a party on the date of this Agreement without first notifying the
Agents, or fail to meet all of the requirements of the Pension Funding
Rules with respect to a Single Employer Plan.  No Loan Party shall, or shall
cause or permit any ERISA Affiliate to (a) cause or permit to occur any event
that could result in the imposition of a Lien against a Loan Party under the
Pension Funding Rules or (b) cause or permit to occur an ERISA Event which could
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1                               Events of Default.  The occurrence of any one
or more of the following events, acts, or occurrences shall constitute an event
of default (“Event of Default”) hereunder:

 

(a)                                 Failure to Make Payments When Due.

 

(i)                                     Any Loan Party shall (A) fail to pay any
amount owing hereunder with respect to the principal of any of the Loans when
such amount is due, whether at stated maturity, by acceleration, or otherwise or
(B) fail to comply with Section 2.8(b); or

 

(ii)                                  Any Loan Party shall fail to pay, within
three (3) Business Days of the date when due, any amount owing hereunder with
respect to interest on any of the Loans or with respect to any other amounts
(including fees, costs, or expenses) other than the amounts specified in clause
(i) above, payable in connection herewith.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Breach of Certain Covenants.

 

(i)                                     Any Loan Party shall fail to perform or
comply with any covenant, term, or condition contained in Article VI of this
Agreement; provided that an Event of Default with respect to Section 6.12 shall
not occur until the Cure Expiration Date; and

 

(ii)                                  Any Loan Party shall fail to perform or
comply with any other covenant, term, or condition contained in this Agreement
or other Loan Documents to which it is a party and such failure shall not have
been remedied or waived within 20 days after the earlier of (x) knowledge of the
occurrence thereof by the Borrower or (y) receipt of notice from any Agent of
the occurrence thereof; provided, however, that this clause (ii) shall not apply
to: (1) the covenants, terms, or conditions referred to in subsections (a) and
(c) of this Section 7.1; or (2) the covenants, terms, or conditions referred to
in clause (i) above of this subsection (b).

 

(c)                                  Breach of Representation or Warranty.  Any
financial statement, representation, warranty, or certification made or
furnished by the Borrower or any other Loan Party under this Agreement or in any
document, letter, or other writing or instrument furnished or delivered by the
Borrower to any Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document to which it is a party shall have been
false, incorrect, or incomplete in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that such representation or warranty is qualified or modified by
materiality or “Material Adverse Effect”) when made, deemed made or reaffirmed,
as the case may be.

 

(d)                                 Involuntary Bankruptcy.

 

(i)                                     If an involuntary case seeking the
liquidation or reorganization of any of the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) under Chapter 7 or Chapter 11,
respectively, of the Bankruptcy Code or any similar proceeding shall be
commenced against the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) under any other applicable law and any of the following events
occur: (1) such Person consents to the institution of the involuntary case or
similar proceeding; (2) the petition commencing the involuntary case or similar
proceeding is not timely controverted; (3) the petition commencing the
involuntary case or similar proceeding is not dismissed within 60 days of the
date of the filing thereof; provided, however, that, during the pendency of such
period, the Lender Group shall be relieved of its obligation to make additional
Loans; (4) an interim trustee is appointed to take possession of all or a
substantial portion of the Collateral of the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries); or (5) an order for relief shall have been
issued or entered therein.

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer having similar powers over
the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) to
take possession of all or a substantial portion of its Collateral shall have
been entered and, within 60 days from the date of entry, is not vacated,
discharged, or bonded against, provided, however, that, during the pendency of
such period, the Lender Group shall be relieved of its obligations to make
additional Loans.

 

74

--------------------------------------------------------------------------------


 

(e)                                  Voluntary Bankruptcy.  The Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) shall institute a
voluntary case seeking liquidation or reorganization under Chapter 7 or Chapter
11, respectively, of the Bankruptcy Code; the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall file a petition, answer,
or complaint or shall otherwise institute any similar proceeding under any other
applicable law, or shall consent thereto; the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall consent to the
conversion of an involuntary case to a voluntary case; or the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall consent or acquiesce
to the appointment of a receiver, liquidator, sequestrator, custodian, trustee,
or other officer with similar powers to take possession of all or a substantial
portion of its Collateral; the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall generally fail to pay debts as such debts become
due or shall admit in writing its inability to pay its debts generally; or the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
make a general assignment for the benefit of creditors.

 

(f)                                   Dissolution.  Any order, judgment, or
decree shall be entered decreeing the dissolution of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries), and such order, judgment or
decree shall remain undischarged or unstayed for a period in excess of 60 days.

 

(g)                                  Change of Control.  A Change of Control
Event shall occur.

 

(h)                                 Judgments and Attachments.  The Borrower or
any of its Subsidiaries shall suffer any money judgment, writ, or warrant of
attachment, or similar process involving payment of money in an amount, net of
any portion thereof that is covered by or recoverable by the Borrower or such
Subsidiary under applicable insurance policies (if any) in excess of $15,000,000
and shall not discharge, vacate, bond, or stay the same within a period of
60 days.

 

(i)                                     Guaranty.  (1) If the obligation of any
Guarantor under the Guaranty is limited or terminated by operation of law or
such Guarantor thereunder, (2) if any Guarantor shall fail to perform or comply
with any covenant, term, or condition contained in the Guaranty or (3) any
financial statement, representation, warranty, or certification made or
furnished by any Guarantor under this Agreement, the Guaranty or in any
document, letter, or other writing or instrument furnished or delivered by such
Guarantor to any Agent or any Lender pursuant to or in connection with this
Agreement, the Guaranty or any other Loan Document to which it is a party, or as
an inducement to the Lender Group to enter into this Agreement or any other Loan
Document shall have been false, incorrect, or incomplete in any material respect
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that such representation or warranty is
qualified or modified by materiality or “Material Adverse Effect”) when made,
deemed made or reaffirmed, as the case may be.

 

(j)                                    Cross-Default.  The Borrower or any of
its Subsidiaries shall be in default relating to Debt (other than Debt evidenced
by this Agreement) which is outstanding in excess of a principal amount of
$15,000,000, individually or in the aggregate, and such default shall continue
beyond any and all applicable grace, cure and notice periods relating to such
Debt

 

75

--------------------------------------------------------------------------------


 

(as such periods may be extended with the approval of the applicable
counterparties to such Debt and by the Required Lenders).

 

(k)                                 ERISA.  There occurs one or more other ERISA
Events which has resulted or could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(l)                                     Agent’s Liens.  If any Loan Document
that purports to create a Lien shall fail or cease to create, except to the
extent permitted by the terms of any such Loan Document, a valid and perfected
Lien on the Collateral; and

 

(m)                             Loan Documents.  Any provision of any Loan
Document shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be diligently contested by any Loan
Party or Negative Pledgor Subsidiaries, or a proceeding shall be commenced by
any Loan Party, or Negative Pledgor Subsidiaries or by any Governmental
Authority having jurisdiction over any Loan Party or any Negative Pledgor
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or any Loan Party or any Negative Pledgor Subsidiaries shall deny in writing
that any Loan Party or Negative Pledgor Subsidiaries has any liability or
obligation purported to be created under any Loan Document.

 

7.2                               Remedies.  Upon the occurrence of an Event of
Default:

 

(a)                                 If such Event of Default arises under
subsections (d) or (e) of Section 7.1 hereof, then the Delayed Draw Term Loan
Commitments (if any) hereunder immediately shall terminate and all of the
Obligations owing hereunder or under the other Loan Documents automatically
shall become immediately due and payable, without presentment, demand, protest,
notice, or other requirements of any kind, all of which are hereby expressly
waived by the Borrower; and

 

(b)                                 In the case of any other Event of Default
that has occurred and is continuing, the Required Agents may declare the Delayed
Draw Term Loan Commitments hereunder terminated and all of the Obligations owing
hereunder or under the Loan Documents to be, and the same immediately shall
become due and payable, without presentment, demand, protest, further notice, or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower.

 

Upon any exercise of rights pursuant to Sections 7.2(a) and (b) above, the
Agents (without notice to or demand upon the Borrower, which are expressly
waived by the Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity.  The Agents may determine, in
their sole discretion, the order and manner in which the Lender Group’s rights
and remedies are to be exercised.  All payments received by the Agents shall be
applied in accordance with Section 2.3(a)(ii).

 

76

--------------------------------------------------------------------------------


 

7.3                               Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.1, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Sections 6.12,
any cash received by the Borrower after the last day of the fiscal quarter in
respect of which such Event of Default has occurred and on or prior to the date
that is five (5) Business Days after the date on which financial statements are
required to be delivered for such fiscal quarter (the “Cure Expiration Date”)
will, at the request of the Borrower, be included in the calculation of
Borrowing Base or the Borrowing Base Eligible Assets solely for the purposes of
determining compliance with the financial covenants set forth in Sections 6.12
at the end of such fiscal quarter and any subsequent period that includes such
fiscal quarter (a “Cash Cure Amount”); provided that (a) the amount of any Cash
Cure Amount and the use of proceeds therefrom will be no greater than the amount
required to cause the Borrower to be in compliance with the financial covenants
set forth in Section 6.12 and (b) the proceeds of all Cash Cure Amounts shall be
applied to prepay the Loans and accompanied by the applicable Prepayment Premium
required by Section 2.8(d) (if any).  Upon the delivery of the Cash Cure Amount
to the Borrower prior to the Cure Expiration Date, any Event of Default that has
occurred pursuant to Section 6.12 shall be deemed to not have occurred and, for
the avoidance of doubt, neither any Agent nor any Lender shall exercise the
right to accelerate the Loans or terminate the Delayed Draw Term Loan
Commitments and none of any Agent, any Lender or any Secured Party shall
exercise any right to foreclose on or take possession of the Collateral or
exercise any other remedy pursuant to Section 7.2, the other Loan Documents or
applicable law prior to the Cure Expiration Date solely on the basis of an Event
of Default having occurred and continuing under Section 6.12 (except to the
extent that the Borrower has confirmed that in writing that it does not intend
to provide a Cash Cure Amount).  For the avoidance of doubt, the Borrower shall
not be able to obtain any Loan hereunder until receipt by the Agents of the Cash
Cure Amount; and

 

(b)                                 Notwithstanding anything to the contrary
herein, the Borrower shall (to the extent capable of cure) have five
(5) Business Days to cure any event that would give rise to a reduction in value
of any Borrowing Base Eligible Asset, including, for the avoidance of doubt, a
VAE and any event described in Section 11.5.

 

ARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1                               Expenses.  The Borrower shall pay without
duplication, (i) all reasonable and documented out-of-pocket costs and expenses
(except allocated costs of in-house counsel) reasonably incurred by the Agents
and the Lenders in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable and documented fees, charges and disbursements of
counsel (but limited to one primary counsel for the Agents and the Lenders and,
if necessary, one local counsel in each relevant jurisdiction (which may include
a single special counsel acting in multiple jurisdictions) and, in the case of
an actual or perceived conflict of interest, where the party affected by such
conflict, informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person); provided,
however, that

 

77

--------------------------------------------------------------------------------


 

the Borrower is not obligated to reimburse the Lenders for out-of-pocket costs
and expenses incurred on or before the Closing Date in connection with the
preparation of this Agreement and the other Loan Documents to the extent that
such out-of-pocket costs and expenses exceed $300,000 (the “Expenses Cap”)
unless, at any Lender’s reasonable request from time to time, the Borrower
consents (such consent not to be unreasonably, withheld, conditioned or delayed)
to reimburse the Lenders for any out-of-pocket costs and expenses incurred on or
before the Closing Date that exceed the Expenses Cap and (ii) all out-of-pocket
costs and expenses incurred by each Agent or each Lender (including the fees,
charges and disbursements of any counsel for any Agent or any Lender) in
connection with the enforcement or protection of any rights and remedies under
this Agreement and the other Loan Documents, including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including in connection with any workout,
restructuring or negotiations in respect of the Credit Facilities and the Loan
Documents, including the customary and reasonable fees, charges and
disbursements of counsel.

 

8.2                               Indemnity.  In addition to the payment of
expenses pursuant to Section 8.1 hereof, the Borrower agrees to indemnify,
exonerate, defend, pay, and hold harmless the Agent-Related Persons and the
Lender-Related Persons (collectively the “Indemnitees” and individually as
“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one counsel for such
Indemnitees in connection with any investigation, administrative, or judicial
proceeding, whether such Indemnitee shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against such Indemnitee, in any
manner relating to or arising out of the business or Assets of any Loan Party,
the Commitments, the use or intended use of the proceeds of the Loans or the
consummation of the transactions contemplated by this Agreement, including any
matter relating to or arising out of the filing or recordation of any of the
Loan Documents which filing or recordation is done based upon information
supplied by the Borrower to the Agents and its counsel (the “Indemnified
Liabilities”); provided, that the Indemnitees shall not consent to any
compromise or settlement of Indemnified Liabilities without the Borrower’s prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned); and provided, further, that the Borrower shall have no obligation
hereunder to any Indemnitee to the extent (x) that such Indemnified Liabilities
are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, or willful
misconduct of such Indemnitee or its Affiliates or material breach of any Loan
Document or (y) any dispute solely among Indemnitees (other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an agent or
arranger or any similar role hereunder or under any other Loan Document and
other than any claims arising out of any act or omission of the Borrower).  The
obligations of the Borrower under this Section 8.2 shall survive the termination
of this Agreement and the discharge of the Borrower’s other obligations
hereunder. This Section 8.2 shall not apply with respect to Taxes, which shall
be governed by Section 10.11, other than any Taxes that represent liabilities,
obligations, losses or damages, arising from a non-Tax claim.

 

78

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1                               Successors and Assigns Generally.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that, subject to Section 9.1(f), neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agents and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 9.1(b), (ii) by way of participation in accordance with the provisions
of Section 9.1(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.1(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.1(d) and, to
the extent expressly contemplated hereby, the Agent-Related Persons of each of
the Agents and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (in each case with respect
to any Credit Facility) any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.  Except in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Settlement Date” is specified in the Assignment and Acceptance, as of the
Settlement Date) shall not be less than $5,000,000, unless the Required Agents
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents in writing (each such consent not to be unreasonably withheld
or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among Delayed Draw Term Loan Commitments and Initial Term Loans on a
non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 9.1(b)(i) and, in addition:

 

79

--------------------------------------------------------------------------------


 

(A)                               the written consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) a Default (after expiry of any grace, cure and notice periods or as further
extended with the approval of the Required Lenders) or an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agents within ten (10) Business
Days after having received notice thereof (which notice shall provide, in bold
type face, that if the Borrower does not object in writing to such assignment
within ten Business Days, the Borrower’s consent shall have been deemed to have
been provided); and

 

(B)                               the consent of the Agents (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) any unfunded Commitments with respect to the Delayed Draw Term
Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Term Loan Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender, or (ii) any Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided that the Required Agents may, in their sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Agents an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries except as permitted by Section 9.1(f).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Required Agents, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agents and each other Lender hereunder (and interest accrued
thereon), in accordance with its applicable percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

80

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.1(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.11, Section 8.1 and Section 8.2 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.1(d).

 

(c)                                                                                 
Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in Chicago, Illinois a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(b)                                 Participations.

 

(i)                                     Any Lender may at any time, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

(ii)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Sections 11.2(a)-(i) that affects such Participant.  The Borrower
agrees that each

 

81

--------------------------------------------------------------------------------


 

Participant shall be entitled to the benefits of Sections 2.11, 2.16,
2.18(c) and 10.11 (subject to the requirements and limitations therein,
including the requirements under Section 10.11 (it being understood that the
documentation required under Section 10.11 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.11,
2.18(c) or 10.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.13 as though it were a Lender; provided that such Participant
agrees to be subject to Section 10.13 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               No consent shall be required for any
participation except that the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default (after
expiry of any grace, cure and notice periods or as further extended with the
approval of the Required Lenders) or an Event of Default has occurred and is
continuing at the time of such participation or (y) such participation is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such participation unless it shall
object thereto by written notice to the Agents within ten (10) Business Days
after having received notice thereof (which notice shall provide, in bold type
face, that if the Borrower does not object in writing to such participation
within ten Business Days, the Borrower’s consent shall have been deemed to have
been provided).

 

(d)                                                                                
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

82

--------------------------------------------------------------------------------


 

(c)                                  Assignments to Borrower and Borrower
Affiliates. Notwithstanding anything in this Agreement to the contrary, any
Lender may, at any time, assign all or a portion of its Loans on a pro rata
basis to the Borrower or any Borrower Affiliate, subject to the following
limitations:

 

(i)                                     immediately and automatically, without
any further action on the part of the Borrower, any Lender, any Agent or any
other Person, upon the effectiveness of such assignment of Loans from a Lender
to the Borrower, such Loans and all rights and obligations as a Lender related
thereto shall, for all purposes under this Agreement, the other Loan Documents
and otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect (and which, for the avoidance of
doubt, shall not constitute voluntary or mandatory payments or prepayments for
purposes of Section 2.8 hereof) and the Borrower shall neither obtain nor have
any rights as a Lender hereunder or under the other Loan Documents by virtue of
such assignment such purchases (and the payments made by the Borrower and the
cancellation of the purchased Loans, in each case in connection therewith);

 

(ii)                                  any Borrower Affiliate may, with the
consent of the Borrower, including without limitation, in exchange for Debt or
Securities permitted to be issued, contribute, directly or indirectly, the
principal amount of such Loans or any portion thereof, plus all accrued and
unpaid interest thereon, to the Borrower for the purpose of cancelling and
extinguishing such Loans; provided that, upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the Agents of
such contribution of such Loans, and the Administrative Agent, upon receipt of
such notice, shall reflect the cancellation of the applicable Loans in the
Register;

 

(iii)                               (A) for purposes of any consent to any
amendment, waiver or modification of, or any action under, and for the purpose
of any direction to any Agent or any Lender to undertake any action (or refrain
from taking any action) under, this Agreement or any other Loan Document, each
applicable Borrower Affiliate will be deemed to have consented in the same
proportion as the Lenders that are not Borrower Affiliate consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Borrower Affiliate more than other Lenders in any
material respect, (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”),
each Borrower Affiliate hereby agrees (x) not to vote on such Bankruptcy Plan,
(y) if such Borrower Affiliate does vote on such Bankruptcy Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (z) not to contest any request by any party for a determination by a court
of competent jurisdiction effectuating the foregoing clause (y), in each case
under this clause (B) unless such Bankruptcy Plan adversely affects such
Borrower Affiliate more than other Lenders in any material respect and (C) each
Borrower Affiliate hereby irrevocably appoints the Agents (such appointment
being coupled with an interest) as such Borrower Affiliate’s attorney-in-fact,
with

 

83

--------------------------------------------------------------------------------


 

full authority in the place and stead of such Borrower Affiliate and in the name
of such Borrower Affiliate (solely in respect of Loans held by such Borrower
Affiliate and not in respect of any other claim or status such Borrower
Affiliate may otherwise have), from time to time in either Agent’s discretion to
take any action and to execute any instrument that the Agents may deem
reasonably necessary or appropriate to carry out the provisions of this
Section 9.1(f)(iv), including to ensure that any vote of such Borrower Affiliate
on any Bankruptcy Plan is withdrawn or otherwise not counted;

 

(iv)                              the Borrower and any Borrower Affiliate shall
represent and warrant, on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than to
the extent any such Lender does not wish to receive material non-public
information with respect to the Borrower or its Subsidiaries or any of their
respective securities) prior to such date;

 

(v)                                 all parties to the relevant transactions
shall render customary “big boy” disclaimer letters; and

 

(vi)                              no Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment

 

ARTICLE X

 

AGENT; THE LENDER GROUP

 

10.1                        Appointment and Authorization of Agent.  Each Lender
hereby designates and appoints Highbridge as the Administrative Agent and
Fortress as the Collateral Agent as their representatives under this Agreement
and the other Loan Documents and each Lender hereby irrevocably authorizes (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) each Agent to execute and deliver
each of the other Loan Documents on its behalf and to take such other action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to each Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  The Agents
agree in their respective capacities as Administrative Agent and Collateral
Agent, as applicable, to act as agent for and on behalf of the Lenders (and the
Bank Product Providers) on the express conditions contained in this Article X. 
The provisions of this Article X (other than Section 10.9 and Section 10.11) are
solely for the benefit of the Agents, and the Lenders, and the Borrower and its
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agents have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agents; it being expressly understood and agreed that the use of the
word “Agent” is for convenience only, that the Agents are merely the
representative of the Lenders, and only has the

 

84

--------------------------------------------------------------------------------


 

contractual duties set forth herein.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agents is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
its entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) the Collateral Agent to act as the secured party under each
of the Loan Documents that create a Lien on any item of Collateral.  Except as
expressly otherwise provided in this Agreement, the Agents shall have and may
use their sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that the Agents expressly are entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to the Agents, the Lenders agree that the Agents
shall have the right to exercise the following powers as long as this Agreement
remains in effect:  (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of the Borrower and its Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Loans, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of the
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as the Agents deem
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of the
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to the Borrower, the
Obligations, the Collateral, the Collections of the Borrower and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as the Agents may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

10.2                        Delegation of Duties.  The Agents may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agents shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

10.3                        General Immunity.

 

(a)                                 No Responsibility for Certain Matters.  No
Agent shall be responsible to any Lender (or any other Secured Party) for the
execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency hereof or any other Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders (or

 

85

--------------------------------------------------------------------------------


 

any other Secured Party) or by or on behalf of any Loan Party to any Agent or
any Lender (or any other Secured Party) in connection with the Loan Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Loan Party or any other Person liable for the payment of
any Obligations, nor shall any Agent be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding, the
Agents shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.

 

(b)                                 Exculpatory Provisions.  No Agent-Related
Person shall be liable for any action taken or omitted by any Agent under or in
connection with any of the Loan Documents except to the extent caused by such
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order.  Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Required Lenders (or such other Lenders as
may be required to give such instructions under Section 11.2) and, upon receipt
of such instructions from Required Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions.  Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Loan Parties),
accountants, experts and other professional advisors selected by it; and (ii) no
party hereto shall have any right of action whatsoever against any Agent in such
capacity as a result of such Agent in such capacity acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 11.2).

 

10.4                        Reliance by Agent. The Agents shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Agent shall first receive such advice or concurrence
of the Lenders as it deems appropriate and until such instructions are received,
the Agents shall act, or refrain from acting, as it deems advisable.  If an
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  The Agents shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the requisite Lenders and such request or consent and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.5                        Knowledge of Defaults/Events of Default. The Agents
shall not be deemed to have knowledge or notice of the occurrence of any Default
and/or Event of Default,

 

86

--------------------------------------------------------------------------------


 

unless the Agents shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Agents shall take such action with respect to such Default and/or Event of
Default in accordance with Article VII; provided that, unless and until the
Agents have received any such direction, the Agents (but shall not be obligated
to) take any action, or refrain from taking any action, with respect to such
Default and/or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

10.6                        Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by Agent hereinafter taken, including any review of the affairs of
the Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower.  Each Lender
also represents (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
any other Person party to a Loan Document.  Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by the
Agents, the Agents shall not have any duty or responsibility to provide any
Lender (or any Bank Product Provider) with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower and any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

10.7                        Costs and Expenses; Indemnification.  The Agents may
incur and pay Lender Group Expenses to the extent the Agents reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys’ fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrower is
obligated to reimburse the Agents or Lenders for such expenses pursuant to this
Agreement or otherwise.  The Agents are authorized and directed to deduct and
retain sufficient amounts from the Collections of the Borrower and its
Subsidiaries received by the Agents to reimburse the Agents for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders.  In the event the Agents are not reimbursed for such costs and expenses
from the Collections of the Borrower and its Subsidiaries

 

87

--------------------------------------------------------------------------------


 

received by the Agents, each Lender hereby agrees that it is and shall be
obligated to pay to or reimburse the Agents for the amount of such Lender’s Pro
Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Loan or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse the Agents upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by any Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that any Agent is not reimbursed for such expenses by or on behalf
of the Borrower.  The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of any Agent.

 

10.8                        Agent in Individual Capacity.  The Agents and their
Affiliates may make loans to, accept deposits from, acquire Securities in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though the Agents
were not Agents hereunder, and, in each case, without notice to or consent of
the other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, the Agents or their Affiliates may receive information regarding
Borrower or its Affiliates and any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of the Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by its entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver the Agents will use commercially reasonable efforts to
obtain), the Agents shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include each Agent in its
individual capacity.

 

10.9                        Successor Agent.

 

(a)                                 Any Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Agent for the Lenders.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation (or such earlier date as may be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent (but shall
not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that in no event

 

88

--------------------------------------------------------------------------------


 

shall any such successor Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 8.1 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Agent-Related Persons in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

 

10.10                 Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, accept deposits from, acquire
Securities in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group.  The other members of the Lender Group acknowledge
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to acknowledge) that, pursuant to such activities, such Lender
and its respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of the Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to

 

89

--------------------------------------------------------------------------------


 

acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use commercially
reasonable efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

10.11                 Withholding Taxes.

 

(a)                                 Any and all payments made by the Borrower
hereunder or under any note or other Loan Document will be made free and clear
of, and without deduction or withholding for, any present or future Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.  The Borrower shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of any Other Taxes.  The Borrower will
furnish to the Administrative Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts issued by the applicable Governmental Authority evidencing such payment
of such Tax by the Borrower, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.  The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to an amount payable under this
Section 10.11, payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  For purposes of this Section 10.11, the term
“applicable law” includes FATCA.

 

(b)                                 Each Agent shall deliver to the Borrower a
properly completed and executed IRS Form W-9 on or prior to the date it becomes
an Agent under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Borrower.  If a Lender is entitled to claim an
exemption from, or reduction of, United States withholding tax, Lender agrees
with and in favor of the Administrative Agent and the Borrower, to deliver to
the Administrative Agent whichever of the following is applicable:

 

(i)                                     if such Lender claims an exemption from
United States federal withholding tax pursuant to the portfolio interest
exception under Section 881(c) of the Code, (A) a statement of the Lender,
signed under penalty of perjury, that it is not (I) a “bank” as described in
Section 881(c)(3)(A) of the Code, (II) a 10.0% shareholder of the Borrower
(within the meaning of Section 881(c)(3)(B) of the Code), or (III) a “controlled
foreign corporation”

 

90

--------------------------------------------------------------------------------


 

described in Section 881(c)(3)(C) of the Code, and (B) a properly completed and
executed IRS Form W-8BEN or W-8BEN-E (or successor form), as applicable, on or
prior to the date it becomes a Lender under this Agreement and at any other time
reasonably requested by Administrative Agent or the Borrower;

 

(ii)                                  if such Lender claims an exemption from,
or a reduction of, withholding tax under an income tax treaty to which the
United States is a party, two properly completed and executed copies of IRS
Form W-8BEN or W-8BEN-E (or successor form), as applicable, on or prior to the
date it becomes a Lender under this Agreement and at any other time reasonably
requested by the Administrative Agent or the Borrower;

 

(iii)                               if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI (or successor form)
(together with applicable attachments) on or prior to the date it becomes a
Lender under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Borrower;

 

(iv)                              two properly completed and executed copies of
IRS Form W-8IMY (or successor form) (together with the relevant documentation
under this Section 10.11(b) and/or any other certification documents from each
beneficial owner, as applicable) on or prior to the date it becomes a Lender
under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Borrower; or

 

(v)                                 such other form or forms, including IRS
Form W-9 (or successor form), as may be required under the Code or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax on or prior to the date it becomes
a Lender under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Borrower.

 

Each Agent and each such Lender agree to promptly notify the Administrative
Agent and the Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction. Each Agent and each such
Lender agree to update any expired, obsolete or inaccurate form provided
pursuant to Section 10.11(b), (c) or (g) or to promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(c)                                  If an Agent or a Lender is entitled to an
exemption from, or reduction of, withholding tax in a jurisdiction other than
the United States or backup withholding, such Agent or such Lender agrees with
and in favor of the Administrative Agent and the Borrower to deliver to the
Administrative Agent any such form or forms as may be required as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
on or prior to the date it becomes an Agent or a Lender under this Agreement and
at any other time reasonably requested by the Administrative Agent or the
Borrower.

 

91

--------------------------------------------------------------------------------


 

Each Agent and each such Lender agrees promptly to notify the Administrative
Agent and the Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(d)                                 If any Lender claims exemption from, or
reduction of, withholding tax and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrower, such Lender agrees to notify the Administrative Agent and the Borrower
of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrower.  To the extent of such percentage amount, the
Administrative Agent and the Borrower will treat such Lender’s documentation
provided pursuant to Sections 10.11(b), 10.11(c) or 10.11(g) as no longer
valid.  With respect to such percentage amount, such Lender may provide new
documentation, pursuant to Sections 10.11(b), 10.11(c) or 10.11(g), if
applicable.

 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, the Administrative Agent may withhold from any
payment to such Lender an amount equivalent to the applicable withholding tax
after taking into account such reduction.  If the forms or other documentation
required by subsection (b), (c) or (g) of this Section 10.11 are not delivered
to the Administrative Agent, then the Administrative Agent may withhold from any
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

 

(f)                                   If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.11 (including by
the payment of additional amounts pursuant to this Section 10.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 10.11 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the

 

92

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 10.11(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                                 Each party’s obligations under this
Section 10.11 shall survive the resignation or replacement of the Agents or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

10.12                 Collateral and Guarantor Matters.

 

(a)                                 The Lenders hereby irrevocably authorize
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to authorize) the Collateral Agent to, and the Collateral Agent
shall:

 

(i)                                     release any Lien and/or negative pledge
granted pursuant to the Negative Pledge Agreement, as applicable, on any Asset
(including, for the avoidance of doubt, the Proceeds of such Asset) upon the
termination of the Commitments and payment and satisfaction in full by the
Borrower of all Obligations;

 

(ii)                                  release any Lien and/or negative pledge
granted pursuant to the Negative Pledge Agreement, as applicable, on any
Asset (including, for the avoidance of doubt, the Proceeds of such Asset),
including any Subsidiary of the Borrower:

 

(A)                               (x) in contemplation of the incurrence,
assumption or purchase of Debt pursuant to Section 6.1 (and the imposition of a
Permitted Lien pursuant to Section 6.2) if the Borrower certifies to the
Collateral Agent that such Debt is contemplated to be incurred within 15 days of
the delivery of such certificate (the “Permitted Debt Certificate”) or (y) in
connection with the incurrence, assumption or purchase of Debt pursuant to
Section 6.1 (and the imposition of a Permitted Lien pursuant to Section 6.2), in
each case on such terms (including, for the avoidance of doubt, in respect to
the priority of such Liens granted, in each case in connection with the
incurrence, assumption or purchase of such Debt) as is reasonably satisfactory
to the party incurring, assuming or acquiring such Debt and the lender of any
such Debt; provided however, if, in the event the Borrower or any of its
Subsidiaries does not incur Debt contemplated by subclause (x) of this clause
(A) within 15 days of the delivery of the Permitted Debt Certificate, any Lien
and/or negative pledge that was released by the Collateral Agent in connection
with such Permitted Debt Certificate shall be reinstated with respect to such
released Collateral and such Grantor shall deliver such additional pledge and
security documents as the Collateral Agent may reasonably request in order to
give effect to such reinstatement; or

 

93

--------------------------------------------------------------------------------


 

(B)                               that is being sold by any Loan Party, any
Grantor or any Negative Pledgor if the Borrower certifies to the Collateral
Agent that the Sale is permitted under Section 6.6 of this Agreement or the
other Loan Documents (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry); or

 

(iii)                               release any Guarantor, Negative Pledgor or
Grantor from its obligations hereunder if the Borrower certifies to the
Collateral Agent that such Guarantor, Negative Pledgor or Grantor is being sold
pursuant to a Sale that is permitted under Section 6.6 of this Agreement or the
other Loan Documents (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry).

 

(b)                                 Upon the occurrence of any event set forth
in clause (a) above, (i) each applicable Asset (including, for the avoidance of
doubt, the Proceeds of such Asset) shall automatically, and without further
action, be released as Collateral for all purposes under the Loan Documents;
provided however, if, in the event the Borrower or any of its Subsidiaries does
not incur Debt contemplated by clause (a)(ii)(A)(x) above within 15 days of the
delivery of the Permitted Debt Certificate, any Collateral that was released
shall be reinstated with respect to such released Collateral and such Grantor
shall deliver such additional pledge and security documents as the Collateral
Agent may reasonably request in order to give effect to such reinstatement and
(ii) upon the request, and at the expense of the Borrower, the Agents agree, as
applicable, to execute and deliver such release documents and take such other
actions to acknowledge, evidence or complete any such release of such Asset or
Person as may be reasonably requested by the Borrower or any of its
Subsidiaries; provided, however, that upon request by the Collateral Agent or
the Borrower or any of its Subsidiaries at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release any such Liens and/or
negative pledges granted pursuant to the Negative Pledge Agreement, as
applicable, on particular types or items of Assets (including, for the avoidance
of doubt, the Proceeds of such Asset) pursuant to this Section 10.12; provided,
further, that (1) the Collateral Agent shall not be required to execute any
document necessary to evidence such release on terms that, in the Collateral
Agent’s opinion, would expose the Collateral Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Borrower or any of
its Subsidiaries in respect of) all interests retained by the Borrower or any of
its Subsidiaries, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(c)                                  The Agents shall have no obligation
whatsoever to any of the Lenders (or the Bank Product Providers) to assure that
the Collateral exists or is owned by the Borrower or is cared for, protected, or
insured or has been encumbered, or that the Collateral Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agents pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Agents may act in any manner it may deem appropriate, in its sole discretion
given the Collateral Agent’s own

 

94

--------------------------------------------------------------------------------


 

interest in the Collateral in its capacity as one of the Lenders and that the
Agents shall have no other duty or liability whatsoever to any Lender (or to any
Bank Product Provider) as to any of the foregoing, except as otherwise provided
herein.

 

10.13                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, until an Event of Default has occurred and is continuing, without the
express written consent of the Agents, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of the Agents, set off
against the Obligations, any amounts owing by such Lender to the Borrower or any
deposit accounts of the Borrower now or hereafter maintained with such Lender. 
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by the Agents (which request shall not be made by
the Agents unless an Event of Default has occurred and is continuing), take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any Proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s ratable portion of all such distributions by the Agents, such Lender
promptly shall (1) turn the same over to the Agents, in kind, and with such
endorsements as may be required to negotiate the same to the Agents, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

10.14                 Agency for Perfection.  The Collateral Agent hereby
appoints each other Lender (and each Bank Product Provider) as its agent (and
each Lender hereby accepts (and by its entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to accept) such appointment) for the
purpose of perfecting the Collateral Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Uniform Commercial
Code can be perfected only by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Agents thereof, and, promptly upon either Agent’s request therefor shall deliver
possession or control of such Collateral to the Collateral Agent or in
accordance with either Agent’s instructions.

 

10.15                 Payments by Agent to the Lenders.  All payments to be made
by the Agents to the Lenders shall be made by bank wire transfer of immediately
available funds

 

95

--------------------------------------------------------------------------------


 

pursuant to such wire transfer instructions as each party may designate for
itself by written notice to the Agents.

 

10.16                 Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs the Agents to enter into
this Agreement and the other Loan Documents.  Each member of the Lender Group
agrees (and by its entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to agree) that any action taken by the Agents in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by the Agents of their powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders (and such Bank
Product Provider).

 

10.17                 Field Examinations and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information.  By
becoming a party to this Agreement, each Lender:

 

(a)                                 is deemed to have requested that the Agents
furnish such Lender, promptly after it becomes available, (i) a copy of each
field examination or examination report prepared by the Agents, and (ii) a copy
of each document delivered to the Agents pursuant to Sections 5.3(a), (b) and
(c) (each a “Report” and collectively, “Reports”), and the Agents shall so
furnish each Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that the
Agent do not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agents or other
party performing any examination will inspect only specific information
regarding Borrower and will rely significantly upon the books of the Borrower
and the other Loan Parties, as well as on representations of the Borrower’s
personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrower and its Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.12, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold any Agent and any other Lender preparing a Report harmless from any action
the indemnifying Lender may take or fail to take or any conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrower, and (ii) to
pay and protect, and indemnify, defend and hold any Agent, and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys’
fees and costs) incurred by any Agent and any such other Lender preparing a
Report as

 

96

--------------------------------------------------------------------------------


 

the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
the Agent in writing that the Agents provide to such Lender a copy of any report
or document provided by the Borrower to the Agents that has not been
contemporaneously provided by the Borrower to such Lender, and, upon receipt of
such request, the Agents promptly shall provide a copy of same to such Lender,
(y) to the extent that the Agents are entitled, under any provision of the Loan
Documents, to request additional reports or information from Borrower, any
Lender may, from time to time, reasonably request the Agents to exercise such
right as specified in such Lender’s notice to the Agents, whereupon the Agents
promptly shall request of the Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower,
the Agents promptly shall provide a copy of same to such Lender, and (z) any
time that the Administrative Agent renders to the Borrower a statement regarding
the Loan Account, the Administrative Agent shall send a copy of such statement
to each Lender.

 

10.18                 Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of the Agents in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of any Agent to make
any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 10.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to the Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to take any other action on its behalf hereunder or in connection
with the financing contemplated herein.

 

10.19                 Bank Product Providers.  Each Bank Product Provider shall
be deemed a third party beneficiary hereof and of the provisions of the other
Loan Documents for purposes of any reference in a Loan Document to the parties
for whom an Agent is acting.  The Collateral Agent hereby agrees to act as agent
for such Bank Product Providers in respect of the Collateral and the Liens
granted therein and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
the Collateral Agent as its agent (in respect of the Collateral and the Liens
granted therein) and to have accepted the benefits of the Loan Documents; it
being understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to the Collateral Agent and the right to share
in payments and collections out of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, by virtue of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that the
Collateral Agent shall have the right, but shall have no obligation, to

 

97

--------------------------------------------------------------------------------


 

establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agents to determine or insure whether the amount of any such reserve
is appropriate or not.  In connection with any such distribution of payments or
Proceeds of Collateral, the Collateral Agent shall be entitled to assume no
amounts are due or owing to any Bank Product Provider unless such Bank Product
Provider has provided a written certification (setting forth a reasonably
detailed calculation) to the Agents as to the amounts that are due and owing to
it and such written certification is received by the Agents a reasonable period
of time prior to the making of such distribution.  The Agents shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, the Agents shall be entitled to assume that the amount due and
payable to the relevant Bank Product Provider is the amount last certified to
the Agents by such Bank Product Provider as being due and payable (less any
distributions made to such Bank Product Provider on account thereof).  The
Borrower or any of its Subsidiaries may obtain Bank Products from any Bank
Product Provider, although neither the Borrower nor its Subsidiaries is required
to do so.  The Borrower acknowledges and agrees that no Bank Product Provider
has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantor.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        No Waivers, Remedies.  No failure or delay on the
part of any Agent or any Lender, or the holder of any interest in this Agreement
in exercising any right, power, privilege, or remedy under this Agreement or any
of the other Loan Documents shall impair or operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, privilege, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, privilege, or remedy.  The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances.  The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to any
Agent or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

11.2                        Waivers and Amendments.  No amendment or waiver of
any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements), and no consent with respect to any departure by the
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Administrative Agent, Required Lenders (or by the

 

98

--------------------------------------------------------------------------------


 

Agents at the written request of the Required Lenders) and the Borrower and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall:

 

(a)                                 increase or extend any Delayed Draw Term
Loan Commitment of any Lender; provided that no amendment, modification or
waiver of any condition precedent, covenant, Event of Default or Default shall
constitute an increase in any Delayed Draw Term Loan Commitment of any Lender,
without the written consent of each Lender directly and adversely affected
thereby,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document, without
the written consent of each Lender directly and adversely affected thereby,

 

(c)                                  reduce the principal of, or the rate of
interest on, or the Prepayment Premium (including the Make Whole Premium), if
any, any Loan or other extension of credit hereunder, or reduce any fees or
other amounts payable hereunder or under any other Loan Document, without the
written consent of each Lender directly and adversely affected thereby,

 

(d)                                 change the Pro Rata Share that is required
to take any action hereunder, without the written consent of each Lender,

 

(e)                                  amend or modify this Section or any
provision of the Agreement providing for consent or other action by all Lenders,
without the written consent of each Lender,

 

(f)                                   other than as permitted by Section 10.12,
release the Collateral Agent’s Lien in and to any of the Collateral, without the
written consent of each Lender,

 

(g)                                  change the definition of “Required Lenders”
or “Pro Rata Share”, without the written consent of each Lender,

 

(h)                                 other than as permitted by Section 10.12,
release any Loan Party from any obligation for the payment of money, without the
written consent of each Lender, or

 

(i)                                     amend any of the provisions of
Article X, without the written consent of each Lender.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Agents, affect the rights or duties of the
Agents under this Agreement or any other Loan Document.

 

Notwithstanding the foregoing, no amendment, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall be made other than by a solicitation of all Lenders, in a
manner that treats all Lenders in the same manner, and that requires that any
consent fee or other consideration payable in connection therewith be payable
ratably to all Lenders who consent to the requested amendment, termination,
waiver or consent.

 

99

--------------------------------------------------------------------------------


 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower may at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.1), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.11 or Section 10.11) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 9.1(b)(iv);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.11, 2.18(c) or payments required
to be made pursuant to Section 10.11, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.3                        Notices.  Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, or by courier, electronic mail (at such
e-mail addresses as a party may designate in accordance herewith), or
telefacsimile and shall be deemed to be given for purposes of this Agreement on
the day that such writing is received by the Person to whom it is to be sent
pursuant to the provisions of this Agreement. Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section 11.3, notices, demands, requests, instructions, and other communications
in writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective telefacsimile numbers) indicated on
Exhibit 11.3 attached hereto.

 

100

--------------------------------------------------------------------------------


 

11.4                        Release of Borrowing Base Eligible Assets.  Upon
receipt by the Agents of a notice from the Borrower at least five (5) Business
Days prior to the date that the Borrower wishes to remove an Asset from the pool
of Borrowing Base Eligible Assets (including but not limited to pursuant to
Section 10.12 hereof), for all purposes herein, such Asset shall be removed from
the pool of Borrowing Base Eligible Assets for all purposes hereunder upon
satisfaction of the following:

 

(a)                                 the Borrower shall deliver to the Agents a
description of the relevant Asset to be removed;

 

(b)                                 the Borrower shall deliver to the Agents a
certificate of a Responsible Officer certifying that on a pro forma basis after
giving effect to such removal, the Borrower is in compliance with the financial
covenants set forth in Section 6.12; and

 

(c)                                  no Default or Event of Default shall exist
or would be caused by releasing such Asset.

 

11.5                        Valuation Confirmation Process. Notwithstanding the
foregoing, the Borrower may, at any time retain the Initial Valuation Agent to
undertake a valuation report (the “Valuation Report”) with respect to any
Borrowing Base Eligible Asset (the Assigned Value in such Valuation Report, the
“Initial Valuation”).

 

(a)                                 Following the receipt by the Borrower of a
Valuation Report (and delivery of a copy thereof to the Agents), the Assigned
Value in respect of the relevant Borrowing Base Eligible Asset for the purposes
of clause (b) of the definition of “Assigned Value” shall be the amount of the
Initial Valuation unless the Required Agents notify the Borrower in writing (the
“Initial Dispute Notice”) within five (5) Business Days following receipt of
such Valuation Report that the Required Agents dispute the Initial Valuation.

 

(b)                                 If the Required Agents dispute the Initial
Valuation as set forth in Section 11.5(a) above, the Borrower and the Required
Lenders shall enter into good faith negotiations for two (2) Business Days to
agree upon an amount that shall be used as the Assigned Value for the relevant
Borrowing Base Eligible Asset.

 

(c)                                  If the Borrower and the Required Lenders
cannot agree upon such amount, the Borrower shall then have the right to retain
the Second Valuation Agent to undertake a valuation report with respect to the
Borrowing Base Eligible Asset (the Assigned Value in such additional valuation
report, the “Second Valuation”).  Following the receipt by the Borrower of such
additional valuation report (and delivery of a copy thereof to the Agents) and
if the amount of the Second Valuation is no more than 10.0% greater or lesser
than the amount of the Initial Valuation, the Assigned Value in respect of the
relevant Borrowing Base Eligible Asset for the purposes of clause (b) of the
definition of “Assigned Value” shall be the amount equal to the average of the
Initial Valuation and the Second Valuation.

 

(d)                                 If the Second Valuation is more than 10.0%
greater or lesser than the amount of the Initial Valuation and either (i) the
Required Agents notify the Borrower in writing within five (5) Business Days
following receipt of such additional valuation report that the Required Lenders
dispute the Second Valuation or (ii) the Borrower notifies the Agents in

 

101

--------------------------------------------------------------------------------


 

writing within five (5) Business Days following receipt of such additional
valuation report that it disputes the Second Valuation, the Borrower shall
retain the Third Valuation Agent that is reasonably acceptable to the Required
Lenders to undertake a valuation report with respect to the Borrowing Base
Eligible Asset (the Assigned Value in such additional valuation report, the
“Third Valuation”).  If the amount of the Third Valuation falls within the range
of the Initial Valuation and the Second Valuation, the Assigned Value for such
Borrowing Base Eligible Asset for the purposes of clause (b) above shall be the
amount of the Third Valuation. If the amount of the Third Valuation falls
outside the range of the Initial Valuation and the Second Valuation, the
Assigned Value in respect of the relevant Borrowing Base Eligible Asset for
purposes of clause (b) of the definition of “Assigned Value” shall be the
average of the Initial Valuation, the Second Valuation and the Third Valuation. 
The “Determined Valuation” shall mean the valuation of any Borrowing Base
Eligible Asset pursuant to the process referred to above in these clauses
(a)-(d) (such process, the “Valuation Confirmation Process”).

 

It is understood and agreed that, if a Valuation Confirmation Process is
commenced, (i) the Valuation Confirmation Process shall be completed within 30
days of the delivery of the Initial Dispute Notice, (ii) the Initial Valuation
shall apply for all purposes until the completion of the Valuation Confirmation
Process and (iii) after the completion of the Valuation Confirmation Process,
the Determined Valuation shall apply to such Borrowing Base Eligible Asset
unless (a) the applicable VAE is continuing for a period of 90 days or more
(other than pursuant to clause (vi) of the definition thereof) or (b) a new VAE
has occurred, in which instance the Borrower shall retain the valuation agent
that conducted the Determined Valuation to undertake an updated valuation (the
“Updated Valuation”) for such Borrowing Base Eligible Asset every 90 days; the
value of such Borrowing Base Eligible Asset shall be as determined in the
Updated Valuation, provided, however, that the Required Lenders shall be
entitled to dispute the Updated Valuation, in which case the Borrower and the
Required Lenders shall follow the procedures set forth in the Valuation
Confirmation Process in respect of the Updated Valuation.

 

At the time of origination or purchase by the Borrower or its Subsidiaries of
any Borrowing Base Eligible Asset, the outstanding principal balance of any
single property underlying any Borrowing Base Eligible Asset shall not exceed
10.0% of the aggregate outstanding principal balance of the value of all
properties underlying all Borrowing Base Eligible Assets.

 

11.6                        Headings.  Article and Section headings used in this
Agreement and the table of contents preceding this Agreement are for convenience
of reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

11.7                        Execution in Counterparts; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but

 

102

--------------------------------------------------------------------------------


 

the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

11.8                        GOVERNING LAW.  EXCEPT AS SPECIFICALLY SET FORTH IN
ANY OTHER LOAN DOCUMENT: (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

11.9                        JURISDICTION AND VENUE.  TO THE EXTENT THEY
MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR
PROCEEDINGS ARISING BETWEEN ANY MEMBER OF THE LENDER GROUP OR THE BORROWER AND
ITS SUBSIDIARIES IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT ANY
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ANY AGENT ELECTS TO
BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM JURISDICTION OVER
THE RELEVANT OBLIGOR OR IN REM JURISDICTION OVER SUCH COLLATERAL OR OTHER
PROPERTY.  THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE LENDER
GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.9 AND
STIPULATE THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON
FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  TO THE
EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST BORROWER OR ANY MEMBER OF THE LENDER GROUP MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED
ON EXHIBIT 11.3 ATTACHED HERETO.

 

11.10                 WAIVER OF TRIAL BY JURY.  THE BORROWER AND ITS
SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY
DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR

 

103

--------------------------------------------------------------------------------


 

RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT
THEY MAY LEGALLY DO SO, THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE
LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.10
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES
HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

11.11                 Independence of Covenants.  All covenants under this
Agreement and other Loan Documents shall be given independent effect so that if
a particular action or condition is not permitted by any one covenant, the fact
that it would be permitted by another covenant shall not avoid the occurrence of
an Event of Default or Default if such action is taken or condition exists.

 

11.12                 Confidentiality.  Each of the Agents and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Agent-Related
Persons (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Agent-Related Persons (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Person shall notify the Borrower (except in the case of a
non-targeted, routine audit or review) as soon as practicable in the event of
such disclosure by such Person unless such notification is prohibited by law,
rule or regulation; provided that, such Person shall not have any liability for
failure to provide such notice); (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.12, to (i) any Eligible Assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its
Agent-Related Persons) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.12 or (y) becomes available to the Agents, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and

 

104

--------------------------------------------------------------------------------


 

information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agents or any Lender prior to disclosure by
the Borrower or any of its Subsidiaries.  Any of the Lenders on the Closing Date
shall be considered to have complied with its obligation to maintain the
confidentiality of Information as provided in this Section if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

11.13                 Complete Agreement.  This Agreement, together with the
schedules and exhibits hereto and the other Loan Documents is intended by the
parties hereto as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement with respect
to the subject matter of this Agreement and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.  The
foregoing to the contrary notwithstanding, all Bank Product Agreements, if any,
are independent agreements governed by the written provisions of such Bank
Product Agreements, which will remain in full force and effect, unaffected by
any repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

11.14                 USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may
be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

ARTICLE XII

 

THE GUARANTY

 

12.1                        The Guarantee.

 

(e)                                  The Guarantors hereby, jointly and
severally, guarantee to each Secured Party as hereinafter provided, as primary
obligor and not merely as surety, the payment of the Secured Obligations in full
in cash when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  Each Guarantor  hereby further jointly and
severally agrees that if any of the Secured Obligations are not paid in full in
cash when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), each
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Secured Obligations, the same will be promptly paid in full in cash when due
(whether at

 

105

--------------------------------------------------------------------------------


 

extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(f)                                   Each Guarantor, and by its acceptance of
this Guaranty, the Agents and each other Secured Party, hereby confirms that it
is the intention of all such Persons that this Guaranty and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any debtor relief law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Agents, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance under applicable law after
giving full effect to such Guarantor’s contribution rights but before taking
into account any liabilities of such Guarantor under any other guarantee of such
Guarantor other than any other guarantee of any obligations that are secured on
a pari passu basis with the Obligations.

 

12.2                        Obligations Unconditional.

 

(a)                                 The obligations of the Guarantors under
Section 12.1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Secured Obligations, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full in cash of the Secured Obligations, other than
Obligations (or any portion thereof) that are contingent in nature and for which
no claim has been made (“Unliquidated Obligations”)), it being the intent of
this Section 12.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.  Each Guarantor
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against any other Guarantor for amounts paid under this Article XII
until such time as the Secured Obligations (other than Unliquidated Obligations)
have been indefeasibly paid in full in cash and the Commitments have expired or
terminated.

 

Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(b)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived;

 

(c)                                  the maturity of any of the Secured
Obligations shall be accelerated, or any of the Secured Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents or other documents relating to the Secured Obligations shall be
waived  or any other guarantee of any of the Secured Obligations or any

 

106

--------------------------------------------------------------------------------


 

security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Collateral Agent or any other holder of the Secured Obligations as security for
any of the Secured Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Secured Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of Guarantor).

 

(f)                                   any failure or omission to assert or
enforce or agreement or election not to assert or enforce, delay in enforcement,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under any Loan Document, any Swap Agreement or any Bank
Product Agreement, at law, in equity or otherwise) with respect to the Secured
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Secured Obligations;

 

(g)                                  any exercise of remedies with respect to
any security for the Secured Obligations (including, without limitation, any
collateral, including the Collateral, securing or purporting to secure any of
the Secured Obligations) at such time and in such order and in such manner as
the Agents and the Secured Parties may decide and whether or not every aspect
thereof is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Guarantor would otherwise have, and without limiting the generality of the
foregoing or any other provisions hereof, each Guarantor hereby expressly waives
any and all benefits which might otherwise be available to such Guarantor under
applicable law, including without limitation, California Civil Code Sections
2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433;

 

(h)                                 any other circumstance whatsoever which may
or might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Secured Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower or any
other Guarantor for the Secured Obligations, or of such Guarantor under the
guarantee contained in this Article XII or of any security interest granted by
any Guarantor, whether in an Insolvency Proceeding or in any other instance; or

 

(i)                                     with respect to its obligations
hereunder, each Guarantor hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Agents or any other holder of the Secured Obligations exhaust any right, power
or remedy or proceed against any Person under any of the Loan Documents or other
documents relating to the Secured Obligations, or against any other Person under
any other guarantee of, or security for, any of the Secured Obligations.

 

107

--------------------------------------------------------------------------------


 

12.3                        Reinstatement. The obligations of each Guarantor
under this Article XII shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any proceedings under any
debtor relief law, and each Guarantor agrees that it will jointly and severally
indemnify the Agents and each holder of the Secured Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Agents or such holder of
the Secured Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any proceedings under any debtor relief law.

 

12.4                        Certain Additional Waivers. Each Guarantor further
agrees that it shall have no right of recourse to security for the Secured
Obligations, except through the exercise of rights of subrogation pursuant to
Section 12.2 and through the exercise of rights of contribution pursuant to
Section 12.6.

 

12.5                        Remedies.  Each Guarantor agrees that, to the
fullest extent permitted by law, as between the Guarantors, on the one hand, and
the Agents and the other holders of the Secured Obligations, on the other hand,
the Secured Obligations may be declared to be forthwith due and payable as
provided in Article VII (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article VII) for purposes of
Section 12.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Secured Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Secured Obligations being deemed to have
become automatically due and payable), the Secured Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
each Guarantor for purposes of Section 12.1.  Each Guarantor acknowledges and
agrees that its respective obligations hereunder are secured in accordance with
the terms of the Loan Documents and that the holders of the Secured Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

 

12.6                        Rights of Contribution.  Each Guarantor agrees that,
in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
law.  Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until all Secured
Obligations (other than Unliquidated Obligations) have been indefeasibly paid in
full in cash and the Commitments have terminated.

 

12.7                        Guaranty of Payment; Continuing Guarantee.  The
guarantee given by each Guarantor in this Article XII is a guaranty of payment
and not of collection, is a continuing guarantee, and shall apply to all Secured
Obligations whenever arising.

 

[Signature pages to follow.]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

a Maryland corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ACRC HOLDINGS LLC,

 

a Delaware limited liability company, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ACRC WAREHOUSE HOLDINGS LLC,

 

a Delaware limited liability company, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ACRC MEZZ HOLDINGS LLC,

 

a Delaware limited liability company, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ACRC CP INVESTOR LLC,

 

a Delaware limited liability company, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HIGHBRIDGE PRINCIPAL STRATEGIES, LLC,

 

as Administrative Agent,

 

 

 

 

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

HIGHBRIDGE PRINCIPAL STRATEGIES - NDT SENIOR LOAN FUND L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN VG FUND, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HIGHBRIDGE SPECIALTY LOAN INSTITUTIONAL HOLDINGS LIMITED,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

HIGHBRIDGE SPECIALTY LOAN SECTOR C INVESTMENT FUND, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HIGHBRIDGE AIGUILLES ROUGES SECTOR C INVESTMENT FUND, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN INSTITUTIONAL FUND III, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN FUND III, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

RELIANCE STANDARD LIFE INSURANCE COMPANY,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

SAFETY NATIONAL CASUALTY CORPORATION,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

PHILADELPHIA INDEMNITY INSURANCE COMPANY,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HPS – SPECIALTY LOAN FUND – CX, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

 

 

 

 

HPS – CACTUS DIRECT LENDING FUND, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

HPS – PRIVATE LOAN OPPORTUNITIES FUND, L.P.,

 

as Lender

 

By: Highbridge Principal Strategies, LLC, its

 

Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

Name:

Vikas Keswani

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

DBD CREDIT FUNDING LLC,

 

as Collateral Agent and as a Lender,

 

 

 

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

Constantine M. Dakolias

 

Title:

President

 

--------------------------------------------------------------------------------

 